                                                   Page 1                                                   Page 3
          UNITED STATES DISTRICT COURT                       1                  INDEX
           MIDDLE DISTRICT OF FLORIDA                        2                                PAGE
               TAMPA DIVISION
     SAMANTHA RING,                                          3     Direct Examination by Ms. Venza                4
        Plaintiff,                                           4
     v.            Case No.: 8:19-cv-00772-VCM-JSS           5
     BOCA CIEGA YACHT CLUB, INC.,
                                                             6
         Defendant.                                                           EXHIBIT INDEX
     ___________________________/                            7
                                                                                             MARK
                                                             8   Ring
                     VOLUME I                                9   1 Medical letter                  114
                    DEPOSITION OF:
                    NICK SOUTHARD                           10   2 Email January 22, 2019 at 7:49 am       137
                                                            11   3 Email January 12, 2019 at 1:37:01 pm     142
            TAKEN BY: Attorney for Plaintiff                12   4 Email January 15, 2019              147
            DATE:      October 14, 2019                     13   5 Email January 15, 2019 at 12:08:04 pm     148
                                                            14
            TIME:      12:56 p.m. - 7:16 p.m.               15
            PLACE:   Executive Reporting Service            16
                 13555 Automobile Boulevard                 17
                 Clearwater, Florida 33762                  18
                                                            19
                                                            20
                                                            21
        Examination of the witness taken before:
             Jerry Lefler RPR CRR CM
                                                            22
            Executive Reporting Service                     23
            Ulmerton Business Center                        24
         13555 Automobile Boulevard, Suite 100
                                                            25
            Clearwater, Florida 33762

                                                   Page 2                                                   Page 4
 1   APPEARANCES:                                            1      THEREUPON,
 2                                                           2               NICHOLAS JOSEPH SOUTHARD
       DENESE VENZA, ESQ.
 3     Venza Law, PLLC                                       3      was adduced as the deponent herein, and being first
       931 Village Boulevard, #905-322                       4      duly sworn upon oath, was questioned and testified
 4     West Palm Beach, Florida 33409                        5      as follows:
       Dvenza@venzalawpllc.com
 5                                                           6                DIRECT EXAMINATION
       MARCY I. LAHART, ESQ.                                 7   BY MS. VENZA:
 6     Marcy I. Lahart, P.A.
       207 SE Tuscawilla Road
                                                             8      Q. Sir, would you please state your full legal
 7     Micanopy, Florida 32667                               9   name?
       Marcy@floridaanimallawyer.com                        10      A. Nicholas Joseph Southard.
 8
       Counsel for Plaintiff                                11      Q. Do you go by "Nick"?
 9                                                          12      A. Yes.
10     ELISABETH FONTUGNE, ESQ.                             13      Q. I'll call you "Mr. Southard," if that's okay.
       Cole, Scott & Kissane
11     4301 West Boy Scout Boulevard, #400                  14      A. Fine.
       Tampa, Florida 33607                                 15      Q. How many times have you ever been deposed
12     Elisabeth.Fontugne@csklegal.com                      16   before?
13     Counsel for Defendant
14                                                          17      A. Never.
15                                                          18      Q. You weren't present at the last deposition, so
16
17
                                                            19   I don't know how much has been explained to you, so
18                                                          20   forgive me if you have some familiarity with the
19                                                          21   process.
20
21                                                          22          But I'm going to ask questions. You need to
22                                                          23   extend the courtesy to listen to the whole question and
23                                                          24   then answer the question as best as you can. I will
24
25                                                          25   extend the same courtesy to you.


                                                                                    1 (Pages 1 to 4)
                                Executive Reporting Service                                 PMSJ EXHIBIT 11

                                                                                               9b63ad80-4da0-4ba8-bfca-4c1a50f22dfd
                                                 Page 5                                                        Page 7
 1         If you don't understand a question, either the       1     Q. So you sell a product?
 2   way I've asked it or the word I used, or sometimes it's    2     A. Coffees and cappuccino powdered items.
 3   just a bad question, I want you to stop me and say, "I     3     Q. You sell products and services?
 4   don't understand the question." Okay?                      4     A. Not service, per se. We're a private label
 5      A. Okay.                                                5   company, so we private label for the customer their
 6      Q. Otherwise, you will be held to the questions --      6   product.
 7   you will be held to the answers given today and you        7     Q. Did you work your way up to the position of
 8   won't be able to say, "Oh, I didn't understand the         8   National Sales Manager?
 9   question." If you don't stop me, that means you            9     A. Not through Regal, no.
10   understood it.                                            10     Q. Through other employers?
11      A. I understand.                                       11     A. Yes.
12      Q. Okay. Where do you live, sir?                       12     Q. Currently you're in charge of other sales
13      A. 106 25th Avenue Northeast, St. Pete 33704.          13   personnel?
14      Q. Do you live there with anyone?                      14     A. No.
15      A. I do. My wife, Betty.                               15     Q. Tell me about your relationship with Boca Ciega
16      Q. And is she a member of Boca Ciega Yacht Club?       16   Yacht Club. What I mean by that is, how did you first
17      A. Yes, she.                                           17   come to learn of their existence.
18      Q. Anyone else?                                        18     A. Approximately 2004, I was active in sailing,
19      A. No.                                                 19   wanted to learn more about sailing. I had heard that
20      Q. Do you go by any aliases?                           20   there was a club that had a lot of knowledgeable people
21      A. Other than "Nick."                                  21   and I went online, I believe, and asked around, found
22      Q. How long have you lived at the 25th Avenue          22   out about it. Then applied.
23   address?                                                  23     Q. Who would you have heard from? You said you
24      A. Approximately 20 years.                             24   heard about it from other people.
25      Q. Also with Betty?                                    25     A. Other sailing friends in the community.


                                                 Page 6                                                        Page 8
 1      A. Yes.                                                 1       Q. By "community," you're referring to the
 2      Q. Have you ever been arrested?                         2   Gulfport community?
 3      A. No.                                                  3       A. Pinellas County community.
 4      Q. What's your highest level education?                 4       Q. So, that was in 2004. Did you join in 2004?
 5      A. B.A., college degree.                                5       A. Yes.
 6      Q. Where did you go to school?                          6       Q. What did you do to join?
 7      A. St. Leo College.                                     7       A. I applied for membership. I believe I had a
 8      Q. I'm sorry?                                           8   background check. I was interviewed. I paid initiation
 9      A. St. Leo College.                                     9   fees. The background check I paid for, and then the
10      Q. Where's that?                                       10   first quarter dues.
11      A. Dade City, Florida. Or actually St. Leo,            11       Q. So you applied.
12   Florida.                                                  12       A. Right.
13      Q. What did you get a degree in?                       13      Q. And you applied by getting an application,
14      A. Business administration.                            14   filling out a physical application?
15      Q. You currently work for Regal Commodities?           15       A. Yes.
16      A. Yes.                                                16       Q. Where did you get that physical application
17      Q. You are a National Sales Manager?                   17   from?
18      A. Yes.                                                18       A. I don't recall.
19      Q. Since January 2016?                                 19       Q. And I appreciate that in 2004 it might not have
20      A. January '16? No. Yes, that is correct. That         20   been as accessible over the Internet.
21   is correct.                                               21       A. Right.
22      Q. What does Regal Commodities do?                     22       Q. Do you recall how long, how many pages? Is it
23      A. Buy and sell coffee.                                23   a thick stack? Are we talking one to two pages?
24      Q. What do you do for them?                            24       A. Three, four, five pages.
25      A. I call on national accounts to buy our product.     25       Q. As best you can recall, did that application in


                                                                                       2 (Pages 5 to 8)
                               Executive Reporting Service

                                                                                                  9b63ad80-4da0-4ba8-bfca-4c1a50f22dfd
                                                 Page 9                                                           Page 11
 1   2004 ask about your nautical experience?                    1      Q. Do you remember what the membership dues were
 2       A. Well, in terms, "Do you like boating? Do you         2   in 2004?
 3   like to sail? What kind of boat do you have"? things        3      A. I do not. But low.
 4   like that. It asked about that.                             4      Q. I was going to ask you: Do you have a
 5       Q. Did it test your knowledge?                          5   ballpark? Are we talking $100? $300?
 6       A. No.                                                  6      A. That would be fair. Yeah. $100.
 7       Q. Boating terms or anything like that?                 7      Q. For membership.
 8       A. That was a good thing.                               8      A. Right.
 9       Q. Was it a requirement that one own a boat to          9      Q. And for initiation, would that have been a
10   apply?                                                     10   lesser amount?
11       A. Not to my knowledge, no.                            11      A. I would think so.
12       Q. The background check. Did you pay the club to       12      Q. And the hundred dollars was for the whole year,
13   run the background check or did you get it done, pay for   13   or whatever amount it actually was?
14   it, and provide the results?                               14      A. The initiation fee?
15       A. No. It was done through -- I believe through        15      Q. No. The member fee.
16   the club itself. It wasn't separate.                       16      A. The member fee is just for the quarter.
17       Q. What was the fee?                                   17      Q. So there's four, so it would have been --
18       A. Back then, I really don't recall.                   18      A. Right.
19       Q. I'm sorry. Did you pay the fee to the club?         19      Q. -- $400 a year, maybe.
20       A. I assume so, yes.                                   20      A. Maybe.
21       Q. Did you ever see the results of that background     21      Q. I understand. Okay.
22   check?                                                     22      A. I know it was less than a dollar a day at the
23       A. No.                                                 23   time.
24       Q. So you're not really sure. You say "background      24      Q. I appreciate that.
25   check." Do you even know what they checked?                25         Then other than those things of an application,


                                                Page 10                                                           Page 12
 1      A. I assume criminal background.                         1   background check, which may or may not have been done,
 2      Q. Not assuming. Do you know?                            2   an interview by two people, and paying your initiation
 3      A. No.                                                   3   fees and dues, was there anything else you did in 2004
 4      Q. Do you even know if they actually did one?            4   to become a member of the Boca Ciega Yacht Club?
 5      A. No.                                                   5     A. Not prior to being a member, no.
 6      Q. Then you said as part of the application              6     Q. Are you indicating there was something you did
 7   process back in 2004 you were interviewed. Who              7   after you became a member?
 8   interviewed you?                                            8     A. Got very involved.
 9      A. At that time -- I don't know the names                9     Q. I meant to become a member.
10   particularly, but it was the Membership Committee.         10     A. No. No.
11      Q. About how many people were on the committee?         11     Q. Did your wife join at that time?
12      A. I don't remember. A couple people.                   12     A. Yes.
13      Q. A couple? Two people?                                13     Q. Did she also share the same boating passion at
14      A. Yes.                                                 14   that time?
15      Q. And you don't recall their title or rank within      15     A. No.
16   the Boca Ciega Yacht Club, correct?                        16     Q. She has since joined you in that boating
17      A. I do not.                                            17   passion?
18      Q. And you said you also paid an initiation fee,        18     A. Yes.
19   correct?                                                   19     Q. You hesitate.
20      A. Yes.                                                 20     A. She can't swim. But she did take sail school.
21      Q. What was the initiation fee in 2004?                 21     Q. How many members in 2004 were there in Boca
22      A. I do not recall.                                     22   Ciega Yacht Club, as best you can recall?
23      Q. Was the initiation fee the same thing as             23     A. I'm going to say pretty much what we have now.
24   membership dues?                                           24   200, thereabouts.
25      A. No. I believe it was separate.                       25     Q. Today, as in 2019, you are Commodore, correct?



                                                                                         3 (Pages 9 to 12)
                                Executive Reporting Service

                                                                                                     9b63ad80-4da0-4ba8-bfca-4c1a50f22dfd
                                               Page 13                                                             Page 15
 1      A. Yes.                                                 1   "personality issue"?
 2      Q. Is it fair to say that title could be                2     A. He felt like he wasn't being backed under a
 3   equivalent to president, or is equivalent to president?    3   disciplinary problem that they had.
 4      A. Could be.                                            4     Q. I'm sorry. He wasn't being what?
 5      Q. How did you work your way up to becoming the         5     A. Wasn't being backed --
 6   President, Commodore, of Boca Ciega Yacht Club?            6     Q. Oh, "backed."
 7      A. Well, I'm not sure I worked my way up. I've          7     A. By the Commodore. Not the Commodore, but the
 8   taken on various responsibilities with the club. I've      8   board.
 9   held -- Let's see -- Raft Up Chairman. I've held Fleet     9     Q. So if I'm understanding you correctly, he,
10   Captain, Rear Commodore, Vice Commodore positions.        10   whoever this was that left that had been holding the
11      Q. I'm sorry. What was --                              11   position of Rear Commodore, wanted to enforce some type
12      A. Vice Commodore.                                     12   of policy with a member of the Boca Ciega Yacht Club?
13      Q. Okay. When was the first time that you              13     A. Yes. And the policy was somewhat clouded. He
14   obtained a -- I don't know if we call it an               14   felt it was very clear.
15   "administrative position" within the club? Roughly.       15     Q. What was the policy?
16      A. Geez. I'm really not sure.                          16     A. It had to do with I believe a bicycle being
17      Q. I was just -- If you were in 2004, was it about     17   left on the property or being vacated -- just being
18   10 years, and then after that you started to take on      18   left. About as much as I know.
19   some of the positions?                                    19     Q. He felt he did not have the support of the
20      A. No. I think I was more active initially than        20   board?
21   during the latter part. I kind of faded out and I came    21     A. Right.
22   back in again, in the club, so I would say the first      22     Q. How did you get that understanding?
23   part. The first five years.                               23     A. Just by rumors, by talk.
24      Q. In 2018, what role or position did you have at      24     Q. You said by rumors?
25   Boca Ciega Yacht Club?                                    25     A. Right.


                                               Page 14                                                             Page 16
 1      A. 2018? I had -- I was Rear Commodore.                 1      Q. So it's kind of unfounded. It's speculation on
 2      Q. How did you get that position?                       2   your part, you're telling me.
 3      A. By default. A previous person in that position       3      A. It is.
 4   left the club. I believe that was back in April. There     4      Q. What were your duties as Rear Commodore?
 5   was a void.                                                5      A. Rear Commodore is basically responsible for the
 6      Q. April of 2018?                                       6   upkeep of the building, making sure that the galley, the
 7      A. Right. Thereabouts. Between April and May.           7   pantry, the things are being repaired, taken care of.
 8   And I was asked, "Would I consider filling in?" and I      8   You're responsible for Work Day, getting various
 9   said, "Yes."                                               9   projects done once a month.
10          Prior to that, I had not been very active in       10        Also you're responsible for the Installation
11   the club for the past three or four years. A member,      11   Banquet at the end of the year.
12   but just not active.                                      12      Q. The what banquet?
13      Q. So February of 2018, did you have any               13      A. Installation.
14   managerial or administrative position in Boca Ciega       14      Q. Is that for new members?
15   Yacht Club?                                               15      A. No. That's for the new slate of board members.
16      A. February of '18? No.                                16      Q. Okay, got you.
17      Q. Who left, that you took the default position?       17        Larry Brown was in here and testified before.
18      A. Let's see. Garfield. My mind went blank. I'm        18   Would you disagree with his testimony that the Rear
19   sorry.                                                    19   Commodore did everything?
20      Q. Was that a man or woman?                            20      A. No. No, the Rear Commodore doesn't do
21      A. It was a man.                                       21   everything. Mainly it's labor intensive. It's getting
22      Q. Do you know why he left?                            22   things fixed.
23      A. I'm not totally sure why. I think it was a          23      Q. Is it actually fixing them as well? You're
24   personality issue with the board.                         24   saying "labor intensive"?
25      Q. Tell me more about that. What do you mean by        25      A. Yeah. In other words, we're asking members to


                                                                                     4 (Pages 13 to 16)
                                Executive Reporting Service

                                                                                                     9b63ad80-4da0-4ba8-bfca-4c1a50f22dfd
                                                   Page 17                                                             Page 19
 1   make repairs on the building, cleaning from, you know,      1     A. Cleaning up after yourself in the kitchen.
 2   the porch to painting. Just various odds and ins to         2     Q. Anything else?
 3   keep the club up. This is an all volunteer club.            3     A. That was usually the biggest pet peeve of any
 4     Q. You had said that among the duties of a Rear           4   person in that position: Cleaning up behind yourself.
 5   Commodore is Work Day, correct?                             5     Q. And what would you in the position of Rear
 6     A. Correct.                                               6   Commodore do to enforce that policy?
 7     Q. And Work Day I assume is one day in the month          7     A. No more than what the other people have done in
 8   with all the volunteers?                                    8   the past, is just remind people to clean up behind
 9     A. Right.                                                 9   yourself.
10     Q. Get together to fix some particular project?          10     Q. So you would verbally speak to a member?
11     A. Yes.                                                  11     A. Yeah. Or to members in general at our General
12     Q. Let's say in 2018. Was that a challenge to get        12   meeting that we would have once a month on a Friday.
13   participation on Work Day?                                 13     Q. So you might do one of two things: For
14     A. It depended on the time of year. Either it was        14   example, somebody didn't clean up in the kitchen. You
15   too hot or it was seasonal, where a lot of members in      15   might go to them personally and discuss with them that
16   the summer time go back up north. So that was the only     16   they needed to clean up after themselves?
17   reason. Mainly seasonal.                                   17     A. Could do that. I would do that if I saw it.
18     Q. Is it a fair statement that sometimes it was a        18     Q. And --
19   challenge to get some members of Boca Ciega Yacht Club     19     A. So often you don't see this, though.
20   to come on Work Day and do the work labor?                 20     Q. And in addition, you might -- or you would --
21     A. It was a challenge for some members. Some             21   every Friday there's a meeting?
22   members thought it was a challenge.                        22     A. No. Once a month.
23     Q. I meant for you as, at that time, being in the        23     Q. Once a month. That meeting is attended by --
24   position of Rear Commodore, was it a challenge for you     24     A. All.
25   to inspire --                                              25     Q. -- all members. Or it's open to all members?


                                                   Page 18                                                             Page 20
 1       A. No.                                                  1     A. Right.
 2      Q. -- the members to come?                               2     Q. At that meeting, you'll bring up each, if I
 3       A. No, it was not a challenge to me.                    3   understand correctly, all of the administrative
 4      Q. You were able to get people?                          4   positions, such as Commodore, Rear Commodore, et cetera,
 5      A. I could.                                              5   report at that meeting?
 6      Q. How many people would you say on a Work Day --        6     A. It's a report, right.
 7   You started in April or May -- April 2018 Work Day,         7     Q. As do individual members who are in charge of
 8   about how many members showed up?                           8   various committees, correct?
 9      A. On average, probably 30, 40 people.                   9     A. Chair people do, yes.
10      Q. 30, 40 every Work Day?                               10     Q. Are they called "Chair people"?
11      A. Uh-huh.                                              11     A. Yes.
12      Q. That's a "Yes"?                                      12     Q. Okay. So you might also bring it up at that
13      A. Yes.                                                 13   Friday meeting. And is it your -- Rear Commodore: Did
14      Q. That's another thing. You've been great about        14   you discuss with any other administrative members,
15   it so far. It's important to verbalize responses,          15   either board members or committee members, what the
16   because the court reporter sitting to your left is         16   policy was or that somebody was violating a policy?
17   taking down everything said, everything I say, you say,    17        Or you just on your own said, "Humm. They
18   other people in the room may say. So if I ask you to       18   didn't clean up. I'm going to go talk to them, and I'm
19   clarify, I'm not picking on you. I'm just trying to        19   going to talk to them at the Friday meeting about it"?
20   make sure there's a clear record. Okay?                    20     A. Well, I've been advised by other people in the
21       A. Got it.                                             21   club if there was, you know, violations going on by
22      Q. Did the Rear Commodore position have any duties      22   leaving things in the refrigerator too long by certain
23   that involved enforcing policy of Boca Ciega Yacht Club?   23   members, and we've asked these members to "Please, you
24      A. Yes. I would say -- Yes.                             24   know, date your food. You only have 'X' amount of days
25       Q. Such as? What type of policies?                     25   to keep it in the refrigerator or it goes bad and gets



                                                                                      5 (Pages 17 to 20)
                                  Executive Reporting Service

                                                                                                        9b63ad80-4da0-4ba8-bfca-4c1a50f22dfd
                                               Page 21                                                                    Page 23
 1   thrown out."                                               1      A. Would it be best if I show you what this is, if
 2      Q. What I'm asking you is, you didn't have to go        2   I have it?
 3   to a committee or have a vote. You saw that somebody       3      Q. Sure.
 4   was violating a policy and you took it upon yourself to    4      A. I didn't bring it. I thought I did. I'm
 5   bring it to that person's attention that they were         5   sorry.
 6   violating a policy; is that correct?                       6      Q. So fair to say, in terms of your position as
 7      A. Yes.                                                 7   Rear Commodore, if you were going to enforce a policy,
 8      Q. So the policy, by the way, that is something         8   you determined on your own that a member had violated a
 9   written in what? The amendments? The bylaws? Is it         9   policy and then took action on it. Is that fair?
10   just a written policy?                                    10      A. Yes.
11      A. It's policies usually in the back of the book,      11      Q. In 2004, when you applied, and ultimately
12   the handbook.                                             12   became a member, did you own a boat?
13      Q. What's the "book"?                                  13      A. I'm sure I did, yes.
14      A. The handbook. The Club Handbook.                    14      Q. Do you remember what you owned?
15      Q. It's called the "Club Handbook"?                    15      A. I really don't.
16      A. Right. Yes.                                         16      Q. You say you're sure you did. Is that just
17      Q. Is that published physically?                       17   because you're somebody who loves boats and you've
18      A. Yes, once a year. A new edition every year.         18   always owned them your whole life?
19      Q. Does that contain your amendments to your           19      A. Yes.
20   Articles of Incorporation?                                20      Q. Okay. In 2004, was -- I think I asked you
21      A. No.                                                 21   this. I apologize if I did. Was it a requirement that
22      Q. Does it contain bylaws?                             22   one own a boat to become a member?
23      A. Yes.                                                23      A. No.
24      Q. What else does it contain?                          24      Q. Now, the yacht club's appointment years run
25      A. Waterfront policies, rules and regulations.         25   January to December, correct?


                                               Page 22                                                                    Page 24
 1      Q. Rules and -- waterfront policy. Is that all          1     A. Yes, ma'am.
 2   one thing?                                                 2     Q. So at the end of 2018, when you were ready to
 3      A. No, it's different.                                  3   have completed your fill-in position as Rear Commodore,
 4      Q. What are the rules and regulations you're            4   how did you end up stepping up into the position of
 5   referring to?                                              5   Commodore?
 6      A. You'll have to look at the manual, ma'am.            6     A. The Nomination Committee asked me if I have
 7      Q. Are they from Boca Ciega Yacht Club? Are they        7   interest.
 8   from the city?                                             8     Q. By the way. Going back to Rear Commodore, you
 9      A. It's a combination of both.                          9   said it was by default. Was that the same situation?
10      Q. What else is in this handbook?                      10   The other person left and a Nominating Committee or
11      A. The members themselves, a listing of the            11   someone approached you and said, "Hey, will you fill
12   members.                                                  12   in?"
13      Q. Members along with address, phone number,           13     A. Yes.
14   emergency contact, anything like that?                    14     Q. So, how was the default position different than
15      A. No. Just basically their -- I believe their         15   the Nomination Committee coming to you for the Commodore
16   address -- No. I think it's just -- if they have a        16   position?
17   contact -- They put in whatever they want to put in.      17     A. I used the default, because I wasn't really
18         Some people don't have their email address.         18   anticipating being involved in the club as an officer.
19   Some people have their phone number. Usually most         19   That's what I mean by "default."
20   people have their phone number in there.                  20          Like I said, I had not been that active over
21      Q. Definitely have a name?                             21   the last few years. A lot of different reasons. But I
22      A. Have a name, and some will have a picture of        22   felt like there was a need to serve the club, so I
23   themselves.                                               23   agreed to it.
24      Q. Is it fair to say it's up to the members what       24     Q. So you -- default position. Going back to your
25   they --                                                   25   Commodore.



                                                                                       6 (Pages 21 to 24)
                               Executive Reporting Service

                                                                                                         9b63ad80-4da0-4ba8-bfca-4c1a50f22dfd
                                                    Page 25                                                    Page 27
 1        You were nominated in the same way. Some              1      Q. Was that the case in 2004?
 2   people from the Nominating Committee came up to you and    2      A. I don't believe so. I don't think we had
 3   said, "Hey, can you assume this position?"                 3   Assistant Treasurer at that time.
 4     A. Yes.                                                  4      Q. Was that the same in 2018?
 5     Q. Is that fair? Does anyone vote on it?                 5      A. We had Assistant Treasurer at that time, so
 6     A. Yes. I believe the board does.                        6   yes.
 7     Q. Tell me about the board. How many people are          7      Q. And that's the case today --
 8   on it?                                                     8      A. Yes.
 9     A. Eight.                                                9      Q. -- in the year 2019?
10     Q. What's their titles?                                 10         So one needs to pass by a majority vote of
11     A. Board of Directors or Director.                      11   those 15 members in order to become --
12     Q. They're not the same as Commodore, Vice              12      A. Yes.
13   Commodore, et cetera?                                     13      Q. -- the nomination to be successful?
14     A. Those are Flag Officers.                             14      A. Yes.
15     Q. Flag Officers. Okay.                                 15      Q. Is that the same 15 individuals who vote to
16        So the entire Board of Directors comprised of        16   suspend members?
17   eight people or more?                                     17      A. Yes.
18     A. Eight.                                               18      Q. And the same 15 individuals who vote to expel
19     Q. Eight is the entire Board of Directors?              19   members?
20     A. Yes.                                                 20      A. They make the recommendation to expel, but the
21     Q. And it is those eight individuals who said,          21   club itself actually makes the final decision on that?
22   "Yep, he's good. He's in. He's our new Rear               22      Q. But suspension is limited to those 15?
23   Commodore"?                                               23      A. For the recommendation of.
24     A. Well, including the Flag Officers. Total Board       24      Q. I'm sorry. Then I'm not clear.
25   of Directors include the Directors as well as the Flag    25      A. For the recommendation of.


                                                    Page 26                                                    Page 28
 1   Officers. It's a little confusing even for me.             1      Q. For both. For the recommendation of
 2       Q. I wasn't trying to trick you.                       2   suspension --
 3          How many Flag Officers are there?                   3      A. Yes.
 4       A. Seven.                                              4      Q. -- is 15, and for the recommendation of
 5       Q. It's my lack of familiarity with nautical           5   expulsion it's 15.
 6   terms.                                                     6      A. Yes.
 7          So seven. And those seven Flag Officers hold        7      Q. For the actual suspension, it's more than the
 8   titles such as actually Commodore, Vice Commodore --       8   15?
 9       A. Rear Commodore, Fleet Captain, Secretary,           9      A. No. Once it goes for suspension, it's my
10   Assistant Treasurer, and Past Commodore.                  10   understanding that it goes to the general membership and
11       Q. What was the last one? I'm sorry.                  11   they're the ones that ultimately make the final decision
12       A. Past Commodore.                                    12   on a suspension.
13       Q. Past?                                              13      Q. Okay. So then --
14       A. Yeah. In other words, at the end of this year      14      A. I'm sorry. I'm sorry. Not a suspension. On
15   I will go from Commodore to Past Commodore for next       15   expulsion. I apologize.
16   year.                                                     16      Q. Okay. So there's a member.
17       Q. You're saying past, P-A-S-T?                       17      A. Right.
18       A. Right.                                             18      Q. Let's say someone like Ms. Ring here, who,
19       Q. I thought it had to do with passing in the         19   however it comes to pass that the board is voting on
20   boat?                                                     20   whether to suspend. And that is limited to the 15
21       A. Oh, pass out. No.                                  21   individuals to decide whether or not she should be
22       Q. Okay. Given the club's propensity for rum          22   suspended, correct?
23   running, et cetera, you might need a Past Officer.        23      A. Yes.
24          So there's a total of 15?                          24      Q. After that, whether or not that member -- in
25       A. Yes.                                               25   this case, for example, Ms. Ring -- should be expelled,



                                                                                   7 (Pages 25 to 28)
                                   Executive Reporting Service

                                                                                                  9b63ad80-4da0-4ba8-bfca-4c1a50f22dfd
                                                Page 29                                                         Page 31
 1   that is a recommendation by the 15.                         1   tie up?
 2          Do they have a committee meeting and say, "Yes,      2       A. Where we tie up is a public access area. But
 3   we definitely recommend expulsion"?                         3   actually tieing up to our boats is only by membership or
 4      A. Yes.                                                  4   guest membership only.
 5      Q. And thereafter, after they get their                  5       Q. Is somebody walking around checking to see if
 6   recommendation, then it's opened up to all the members?     6   they were members or not --
 7      A. At the fall and General meeting.                      7       A. Well --
 8      Q. In terms of individuals becoming a member of          8       Q. Let me finish the question.
 9   the Board of Directors, is it 15 individuals who vote on    9          Was anyone walking around to verify that boats
10   a Board of Director's position?                            10   that were tied up were actually members of the club?
11         So, you became Rear Commodore. Did 15 people,        11       A. Yes.
12   or 14 people vote and say, "Yeah, he should be the new     12       Q. Who?
13   Rear Commodore"?                                           13       A. It would be a total of probably four to six
14      A. No. It's voted by -- Well, normally it's voted       14   people. There's an A Committee, B Committee. For
15   by the general membership. There's a slate put up for      15   tieing up that many boats, it takes a lot of time, and
16   going into the new year. There's a slate put up in         16   you have to come in at the right time. You're given a
17   September showing who the new officers are going to be,    17   time slot to come in.
18   the new Flag Officers, as well as the new Board of         18          And you're either on the B Team or A Team. It
19   Directors. That slate stays up through the October --      19   depends on which side of the raft up you go on. And
20   through September/October General meeting. Then it's       20   it's normally by appointment. You're identified as a
21   voted upon in November.                                    21   boat coming in.
22      Q. So you were voted in as Rear Commodore.              22       Q. How are they going around? They're going
23      A. Right.                                               23   around by boat?
24      Q. And as well as Commodore.                            24       A. Yeah. These are boats being tied up to one
25      A. Right.                                               25   another.


                                                Page 30                                                         Page 32
 1     Q. Has anyone ever been impeached?                        1      Q. I understand the boats are tied up. The
 2     A. Not to my knowledge, no.                               2   individual or individuals who are checking, how is it
 3     Q. In addition to the one person you can't                3   that they're getting about to check?
 4   recall, other people have left before their term is up?     4      A. From one -- Well, to each boat that's opened up
 5     A. Yes.                                                   5   when another boat comes in, that's how they get about.
 6     Q. Have you ever been a committee member?                 6   You're at the last boat with the new boats coming in.
 7     A. Yes.                                                   7   So they're actually walking on these boats.
 8     Q. What committees?                                       8      Q. They're walking across the boats?
 9     A. Raft up.                                               9      A. Right.
10     Q. You told me that. What is that?                       10      Q. And they're asking people for identification
11     A. It's a fun event we have. We bring in all the         11   or --
12   members. It's like one long weekend. One evening is a      12      A. They're asking who -- they already know -- We
13   great cookout, entertainment. The following day we raft    13   already know who they are, because we've given them a
14   up. We have anywhere from 50 up to -- actually, we hold    14   time slot.
15   the World Guinness record. 180 boats tied up in Boca       15      Q. You know if they're a member or not a member?
16   Ciega Bay.                                                 16      A. Not a member. We already know they're on the
17     Q. Any nonmembers participate?                           17   list. They can't get on the list unless they've already
18     A. Only if they are invited by the guest of the          18   been approved prior to the raft up.
19   member.                                                    19      Q. Is this raft up once a year?
20     Q. 180 boats do what? They tie up where?                 20      A. Yes.
21     A. Right out in front of Boca Ciega Bay.                 21      Q. Any other committee members that you've been in
22     Q. Boca Ciega Bay. Is that where the yacht club's        22   charge of?
23   marina is?                                                 23      A. Nomination Committee.
24     A. That's part of it, yes.                               24      Q. What's the Nomination Committee?
25     Q. So it's open to others, that area where they          25      A. That's where you have a committee where you



                                                                                    8 (Pages 29 to 32)
                                Executive Reporting Service

                                                                                                    9b63ad80-4da0-4ba8-bfca-4c1a50f22dfd
                                                Page 33                                                      Page 35
 1   nominate people from your group to take on new              1      A. Toni Angel.
 2   positions, such as Directors and Flag Officers, for the     2      Q. It was recommended by Toni Angel to who?
 3   new year.                                                   3      A. To me.
 4      Q. Okay. The Nomination Committee has nothing to         4      Q. Anyone else?
 5   do with new membership.                                     5      A. Not to my knowledge.
 6      A. No.                                                   6      Q. And you, on behalf of Boca Ciega Yacht Club,
 7      Q. That's a correct statement by me?                     7   retained Edwards Investigative Group, LLC; is that
 8      A. Yes.                                                  8   right?
 9      Q. In terms of administrative roles within the           9      A. Yes.
10   yacht club, would you agree that there's -- you            10      Q. And that was in December of 2018?
11   explained the board members and the Flag Officers, and     11      A. I'm not sure of the date.
12   in addition, there's the committee members.                12      Q. In your position, with Mr. Larry Brown
13      A. Yes.                                                 13   overlapping around that time in December of 2018. Is
14      Q. Is that a "Yes"? Committee chairs?                   14   that fair?
15      A. Yes.                                                 15      A. Yes.
16      Q. Is that the same thing? Are those two                16      Q. When did you know you were going to become
17   different things or the same?                              17   Commodore?
18      A. The same.                                            18      A. November.
19      Q. And volunteers.                                      19      Q. So -- And you said before that there's -- one
20      A. Yes.                                                 20   of the positions is Past Commodore.
21      Q. Would you say that the president is one of the       21      A. Yes.
22   most powerful, or has the most authority out of any        22      Q. And so there's that overlap between the Past
23   position in the yacht club?                                23   Commodore and the new Commodore coming in. Fair
24      A. No.                                                  24   statement?
25      Q. Do you have an opinion as to which position is?      25      A. Yes.


                                                Page 34                                                      Page 36
 1      A. All positions have equal voting power.                1      Q. So nonetheless, you were pretty certain when
 2      Q. Aside from the voting power, you would agree          2   you answered me that it was you under your authority
 3   that a president may have the appearance to others of       3   that the private investigator was retained, correct?
 4   having more authority and more power?                       4      A. Yes.
 5          MS. FONTUGNE: Objection.                             5      Q. Have you ever hired a private investigator to
 6          THE DEPONENT: I think it depends on the              6   investigate a Boca Ciega Yacht Club member before?
 7      Commodore.                                               7      A. This is the same one we've used in the past to
 8   BY MS. VENZA:                                               8   do all background checks.
 9      Q. Well, individuals aside -- And I can appreciate       9      Q. My question was, have you ever hired someone to
10   certain personalities may be someone who inspires just a   10   investigate --
11   feeling more of authority than others.                     11      A. No.
12          Aside from that, on paper, someone's name is        12      Q. Let me finish -- I understand your answer.
13   there and it says "Commodore" after it, one may presume    13   I've just got to get it out.
14   that they have more power than somebody who is just a      14      A. Okay.
15   member. Would you agree?                                   15      Q. Have you ever hired a private investigator to
16      A. Could be a presumption, yes.                         16   investigate one of Boca Ciega Yacht Club's members
17          MS. FONTUGNE: Objection.                            17   before?
18   BY MS. VENZA:                                              18      A. No.
19      Q. But you would agree with that?                       19      Q. How much did it cost?
20      A. Yes.                                                 20      A. I believe approximately $200.
21      Q. Whose decision was it to hire a private              21      Q. Did you put that to a vote?
22   investigator to investigate Ms. Samantha Ring?             22      A. No.
23      A. It was recommended by one of the Board of            23      Q. This was different than a background check,
24   Directors.                                                 24   correct?
25      Q. Who?                                                 25      A. Yes.



                                                                                   9 (Pages 33 to 36)
                                Executive Reporting Service

                                                                                                  9b63ad80-4da0-4ba8-bfca-4c1a50f22dfd
                                                       Page 37                                                        Page 39
 1     Q. So, you say you've used them before. By                 1     Q. Is that -- The same question with regard to
 2   "them," you mean Edwards Investigative Group, LLC. When      2   2019.
 3   you used them before, you used that service before?          3     A. Yes.
 4     A. Yes.                                                    4     Q. It's fair to say that in 2018 and 2019 you
 5     Q. But you hired an individual to go out and               5   still don't really know what that included, correct?
 6   actually do specific investigation of someone, correct?      6     A. Yes.
 7     A. Yes.                                                    7        MS. FONTUGNE: Objection.
 8     Q. Not just run it through some service or system,         8   BY MS. VENZA:
 9   correct?                                                     9     Q. Ms. Ring was already a member when the private
10     A. That's correct.                                        10   investigator was hired to investigate her, correct?
11     Q. Which is what is done with a background check.         11     A. Yes.
12     A. I believe so.                                          12     Q. Was his -- the retention of his services
13     Q. When you get background checks done -- When I          13   limited to anything in particular?
14   say "you," I mean the Boca Ciega Yacht Club -- it is not    14     A. I don't understand the question.
15   your understanding that an investigator is going out for    15     Q. What did you hire him to do?
16   each and every individual and tracking down all their       16     A. Verify her current address.
17   information. Fair statement?                                17     Q. Anything else?
18        MS. FONTUGNE: Objection.                               18     A. Not to my knowledge.
19        THE DEPONENT: I'm not sure, because I think            19     Q. Would there -- Help me understand that. So
20     there's been circumstances where it's gone beyond         20   Toni Angel recommended to you to have an investigator go
21     that. There's been questions, I've been told.             21   out and check on Ms. Ring, or he recommended that
22   BY MS. VENZA:                                               22   particular entity?
23     Q. Do you know what? When a background check is           23     A. He recommended that she be -- her background --
24   done by Boca Ciega Yacht Club, do you even know if it's     24   verify the address was correct, and use the same agency
25   done then?                                                  25   that we've been using in the past for background checks.


                                                       Page 38                                                        Page 40
 1      A. It's been done, because it's the                       1      Q. Okay. And so you took his recommendation and I
 2   responsibilities of the New Membership Committee.            2   guess you thought it's a good idea.
 3      Q. So what was done? What did it entail?                  3      A. Yes.
 4      A. I believe they verify their address, criminal          4      Q. Fair? And so did you -- Are you the one that
 5   background. That's as much as I know.                        5   made the call to hire --
 6      Q. So you said you "believe." So you're guessing.         6      A. No.
 7      A. Assumption. Assuming.                                  7      Q. Who did -- Who made the phone call or --
 8      Q. And you're guessing that the background check          8      A. Toni Angel.
 9   which is done for applications to Boca Ciega Yacht Club      9      Q. So Toni Angel spoke to and gave the marching
10   membership includes a verification of address, correct?     10   orders to do the investigation?
11      A. Yes.                                                  11      A. Yes.
12      Q. What does that mean?                                  12      Q. The investigator, if you will. And that's why
13      A. It verifies that they're actually living where        13   you said to the best of your knowledge.
14   they say they're living.                                    14      A. Yes.
15      Q. I'm sorry. What I meant was, how do they              15      Q. Fair? You're not really sure what Toni Angel
16   verify it? Do you know what that entails?                   16   instructed the investigator to do?
17      A. No.                                                   17      A. Other than what I previously said, no.
18      Q. And you said there's a criminal background            18      Q. Why was Ms. Ring being singled out?
19   done. That's your assumption that that is done. Do you      19      A. We --
20   know what that entails?                                     20         MS. FONTUGNE: Objection.
21      A. No.                                                   21         MS. VENZA: You can answer.
22      Q. What that means?                                      22         THE DEPONENT: We had concerns about her
23         Were background checks part of a membership           23      being a live-aboard.
24   application in 2018?                                        24   BY MS. VENZA:
25      A. Yes.                                                  25      Q. We. Who is "we"?



                                                                                    10 (Pages 37 to 40)
                                    Executive Reporting Service

                                                                                                           9b63ad80-4da0-4ba8-bfca-4c1a50f22dfd
                                                    Page 41                                                          Page 43
 1     A. We, the members -- I say the past Commodores,          1   correct?
 2   in particular, had concerns.                                2      A. No. No. I really didn't -- I really don't
 3     Q. Let's talk about that. You said "Commodores,"          3   hang out with them at all.
 4   plural, correct?                                            4      Q. Any of them?
 5     A. Uh-huh.                                                5      A. Any of them.
 6     Q. That's a "Yes"?                                        6      Q. But you were friendly with them?
 7     A. Yes.                                                   7      A. Friendly with them.
 8     Q. And that was -- One of those Past Commodores           8      Q. And you were comfortable discussing things such
 9   was Larry Brown?                                            9   as concerns about Ms. Ring and her live-aboard. Is that
10     A. Larry Brown.                                          10   what you said?
11     Q. And who else?                                         11      A. Yes.
12     A. Toni Angel. Lee Neal.                                 12      Q. How long has Ms. Ring been a member of Boca
13     Q. I'm sorry. Who was -- I got distracted.               13   Ciega Yacht Club?
14     A. That's all right.                                     14      A. I believe since 2004. Wait a minute.
15     Q. Who was the other name?                               15      Q. That's when you joined.
16     A. Lee Neal.                                             16      A. That's when I joined.
17     Q. Lee Neal.                                             17      Q. Okay.
18         MS. RING: Nell.                                      18      A. She's here. I'm not sure. It's been a while.
19        THE DEPONENT: Nell.                                   19      Q. Okay. So it's been a while. If I said 2007 --
20   BY MS. VENZA:                                              20      A. That would be fair.
21     Q. Anyone else?                                          21      Q. And she's a member from 2007 up and through
22     A. That's it. That I recall.                             22   2019. Do you know if that's true or not true?
23     Q. So, 2019 you're Commodore. 2018, Larry Brown          23      A. I believe that's true, yes.
24   was Commodore. Was Toni Angel the Commodore in 2017?       24      Q. And it's in 2019 that it's decided to hire a
25     A. No.                                                   25   private investigator to check her or verify her address,


                                                    Page 42                                                          Page 44
 1       Q. Okay. Was Lee Neal or -- Lee Nell?                   1   correct?
 2       A. Nell.                                                2     A. Yes.
 3       Q. Was he Commodore in 2017?                            3     Q. It was not done at any time before, correct?
 4       A. Yes.                                                 4     A. Not to my knowledge, no.
 5       Q. When was Toni Angel Commodore?                       5     Q. In July of 2018, Ms. Ring made a request to
 6       A. Way back. Toni Angel is a lifetime member of         6   have her service animal, her dog, Piper, permitted to be
 7    the club.                                                  7   in the clubhouse, correct?
 8       Q. When you say the "Commodores," plural, you're        8     A. What was the date again? I'm sorry.
 9    just referring to people who held the title at one time    9     Q. July 2018.
10    or another.                                               10     A. She might have.
11       A. Yes.                                                11     Q. If I represent to you -- And your counsel can
12       Q. Are you particularly friendly with those three      12   correct me -- that it was July 16th, 2018, on or around
13    individuals?                                              13   that date that Ms. Ring provided a medical request
14       A. Yes. Can I clarify that? At times. We have          14   record to Commodore Larry Brown, do you have any reason
15    our disagreements.                                        15   to dispute that?
16       Q. But you said it's a club. What's the current        16     A. No.
17    membership?                                               17     Q. So is it fair to say that six months -- Let's
18       A. Approximately 200.                                  18   see. It was in January. So about six months before
19       Q. The 200 people, there's going to be some            19   Boca Ciega Yacht Club decided, on your authority, to
20    people -- Correct me if I'm wrong -- some people you'll   20   hire a private investigator to look into Ms. Ring's
21    hang out with a little more and some people you won't.    21   address is when she requested permission to have a
22    Is that fair?                                             22   service animal, correct?
23       A. Yes.                                                23     A. Yes.
24       Q. So these three individuals I spoke of, they         24     Q. Her request was denied, correct?
25    would be in the category of "hang out with more,"         25     A. On what?



                                                                                   11 (Pages 41 to 44)
                                      Executive Reporting Service

                                                                                                       9b63ad80-4da0-4ba8-bfca-4c1a50f22dfd
                                               Page 45                                                          Page 47
 1      Q. Her request to bring a service animal into the        1       Q. 15 individuals determine the work scope and
 2   clubhouse was denied, correct?                              2   then they determine maybe something that's aside from
 3      A. Yes.                                                  3   the work scope.
 4      Q. Is it possible that the decision to hire a            4       A. Well, they approve the work scope. I'm not
 5   private investigator to look into her residency was in      5   saying they actually create it. Some people know a lot
 6   retaliation?                                                6   about the website. Others do not, such as myself.
 7          MS. FONTUGNE: Objection.                             7         So we take their recommendations and look at
 8          THE DEPONENT: Absolutely not.                        8   the job description and the work scope and say, "Yes,
 9   BY MS. VENZA:                                               9   this makes sense to improve our social media."
10      Q. It's not even possible?                              10       Q. Nonetheless, you're saying it's a Board of
11      A. No.                                                  11   Directors choice as to what goes on or doesn't go on the
12      Q. Whose a web master?                                  12   website.
13      A. That's a person that keeps our website up.           13       A. Yes.
14      Q. Who was it in January of 2019?                       14       Q. So on January 31st, 2019, when Ms. Ring's
15      A. Jennifer Buckley. Or Jenn Buckley.                   15   membership was suspended by the web master, that was
16      Q. Jenn Buckley?                                        16   under the authority and direction of the Board of
17      A. Uh-huh.                                              17   Directors, correct?
18      Q. That's a "Yes"?                                      18       A. Yes.
19      A. Yes.                                                 19       Q. So to suspend her on the web meant what?
20      Q. Does Jennifer Buckley work at your authority as      20       A. I'm not --
21   to what she does on the website or doesn't do on the       21       Q. To remove her name?
22   website?                                                   22       A. I'm not sure what it means on the website. We
23      A. She works for the Board of Directors and Flag        23   just know once she's suspended, she's inactive. And
24   Officers, not at my direction.                             24   it's my understanding that once she's inactive, the
25      Q. Does she exercise her own authority on what to       25   website counts as not being a member, I believe.


                                               Page 46                                                          Page 48
 1   do on the website?                                          1         Again, this is not my expertise, but this is my
 2      A. She makes recommendations of what she needs to        2   belief.
 3   do.                                                         3      Q. Who's in charge of obtaining your insurance
 4      Q. So your answer to my question is?                     4   policies for the club?
 5         Does she exercise her own authority on what           5      A. That would be the Vice Commodore.
 6   goes on or doesn't go on the website?                       6      Q. Do you know what premium is paid for your
 7         She may be -- Granted, I understand the board         7   insurance? By years, I mean, at the Boca Ciega Yacht
 8   may say, "Hey, we want to do this. We want to add this.     8   Club.
 9   Put this event up for -- in this month's section," blah,    9      A. I believe we approved up to $18,000 for
10   blah, blah.                                                10   insurance. It's in our budget, annual budget. So I
11         But she can add her own decisions and choices        11   assume there's not much left over after that.
12   as to what is on the website. Or no?                       12      Q. You currently are being provided -- not you,
13      A. I don't believe she can, no.                         13   per se. Again, Boca Ciega Yacht Club is being provided
14      Q. So at all times she's operating under the            14   a legal defense paid for by an insurance company; is
15   authority and the direction of the Board of Directors?     15   that correct?
16      A. And her work scope. She has a work scope to          16      A. Yes.
17   work from.                                                 17      Q. Who in Boca Ciega Yacht Club made the contact,
18      Q. What do you mean by "work scope"?                    18   the call, whatever you want to say, to the insurance
19      A. It's an outline of her responsibilities as the       19   company and retain counsel? Who would --
20   web master.                                                20      A. I did.
21      Q. Okay. Which is determined by who?                    21      Q. When did you do that?
22      A. It's determined by the board.                        22      A. In, I believe, January of this year.
23      Q. So the board -- does the Board of Directors,         23      Q. 2019? And that was after what incident or what
24   those -- How many individuals did we say? 15?              24   action?
25      A. Yes, ma'am.                                          25      A. I believe when we got a notice from the



                                                                                 12 (Pages 45 to 48)
                                Executive Reporting Service

                                                                                                   9b63ad80-4da0-4ba8-bfca-4c1a50f22dfd
                                                     Page 49                                                          Page 51
 1    Pinellas County Human Services.                            1      A. And also she's our secretary.
 2       Q. What notice?                                         2      Q. Is she an attorney?
 3       A. Of charges being brought against us from             3      A. No.
 4    Samantha Ring.                                             4      Q. Do you have any understanding or information as
 5       Q. For what?                                            5   to why she is very astute, in your opinion?
 6       A. ADA.                                                 6      A. She gave a lot of compelling backup information
 7       Q. "ADA," meaning "Americans With Disabilities          7   about the ADA and service animals.
 8    Act"?                                                      8      Q. She gave?
 9       A. Yes, ma'am.                                          9      A. To me.
10       Q. ADA what? Violation of the ADA?                     10      Q. Gave to who?
11       A. Yes.                                                11      A. To me.
12       Q. And do you know for what specifically?              12      Q. When?
13       A. I just know it's pet related, service dog           13      A. January.
14    related.                                                  14      Q. January of 2019?
15       Q. Do you understand that "pet" and "service           15      A. Right.
16    animal" are not the same?                                 16      Q. What kind of information?
17       A. Yes.                                                17      A. The difference between a pet and a service dog.
18       Q. So it was upon the notice from Pinellas County      18   If a service dog misbehaves, you have a right to ask the
19    Office of Human --                                        19   dog to leave, but not the person themselves, off the
20       A. Resources or Services.                              20   premise.
21          MS. FONTUGNE: Rights.                               21      Q. Anything else?
22    BY MS. VENZA:                                             22      A. That was the main contents of it.
23       Q. Okay. That you then reached out to the              23      Q. Why are you calling that "compelling"?
24    insurance company, who then retained legal counsel to     24      A. Well, because I'm a million mile flier myself.
25    defend Boca Ciega Yacht Club, correct?                    25   I spend a lot of days on the plane. I'm in the


                                                     Page 50                                                          Page 52
 1     A. Yes.                                                   1   bulkhead. I see a lot of service animals. What I've
 2     Q. So fair to say before January of 2019 you              2   noticed there versus other animals I've seen. Just
 3   personally were unfamiliar with the Americans With          3   observance. That's all.
 4   Disability Act and the nuances of a service animal?         4     Q. Let's cut to the chase. It was compelling
 5   Would that be a fair statement?                             5   because Boca Ciega Yacht Club had a member who requested
 6     A. Yes.                                                   6   accommodation of a service animal, correct?
 7     Q. Would you agree that that would apply as well          7     A. Yes.
 8   to Boca Ciega Yacht Club overall, that prior to January     8     Q. Okay. And Boca Ciega Yacht Club did not want
 9   of 2019 there was --                                        9   to accommodate her, correct?
10     A. I would say they were less familiar with it.          10        MS. FONTUGNE: Objection.
11   We have some people who are very astute to it --           11        THE WITNESS: No. It wasn't didn't want to
12     Q. In January of 2019?                                   12     accommodate her. We just didn't feel that this
13     A. Yes. We have members that are very astute to          13     dog was acting as a service dog because of its
14   it. But I'm saying overall, it's probably been more of     14     aggressiveness, where she could not handle the
15   a learning curve.                                          15     dog, and the dog would lick you, at that time.
16     Q. Who in the club, in January 2019, do you feel         16   BY MS. VENZA:
17   was a member who was very astute with the Americans With   17     Q. So based on -- Strike that.
18   Disability Act and service animals?                        18        Were you involved in the evaluation of
19     A. Jenn Buckley.                                         19   Ms. Ring's request for a service animal in July of 2018?
20     Q. Beckly?                                               20     A. No.
21     A. Buckley.                                              21     Q. When you assumed control, if you will, of Boca
22     Q. What's his position?                                  22   Ciega Yacht Club in the position as Commodore, what was
23     A. It's the same person. It's the web master.            23   your understanding as to that situation?
24     Q. Oh. Jenn. I'm sorry. I thought you said               24     A. I didn't really have any real understanding of
25   "Jim."                                                     25   that situation. The only thing I became aware of is she



                                                                                    13 (Pages 49 to 52)
                                    Executive Reporting Service

                                                                                                        9b63ad80-4da0-4ba8-bfca-4c1a50f22dfd
                                                  Page 53                                                       Page 55
 1   continued to bring the dog in, inside the clubhouse, and    1      A. I don't understand the question.
 2   Larry, the Commodore at that time, had given her a          2      Q. Do you know if there's any questions about
 3   warning.                                                    3   whether the insurance policy is providing coverage to
 4     Q. So had Boca Ciega Yacht Club determined that           4   Boca Ciega Yacht Club? Is there any issues?
 5   Ms. Ring's dog was a service animal?                        5      A. I have to deflect this to my attorney. I don't
 6     A. There's never been a determination of that.            6   know.
 7     Q. But you said that you found -- you received            7      Q. Are there any other claims pending against Boca
 8   compelling information from Jennifer Buckley that if a      8   Ciega Yacht Club by any member at this time?
 9   service dog misbehaves, you can ask the person to leave.    9      A. I believe not.
10     A. That's correct.                                       10      Q. Have you ever had a claim filed against you?
11           MS. FONTUGNE: Objection.                           11      A. Me personally?
12   BY MS. VENZA:                                              12      Q. Yes.
13     Q. So you felt you had information that armed you        13      A. Not to my knowledge.
14   with the right to ask her to remove her service animal?    14      Q. Has your employer ever had a claim filed
15     A. Other than firsthand knowledge.                       15   against it for something you were alleged to have done
16           MS. FONTUGNE: Objection.                           16   or not done?
17           THE DEPONENT: I've witnessed and heard or seen     17         MS. FONTUGNE: Objection.
18   the dog misbehave.                                         18         THE DEPONENT: No.
19   BY MS. VENZA:                                              19   BY MS. VENZA:
20     Q. My question stands.                                   20      Q. In June -- on or around June 21 of this year,
21     A. And my answer stands.                                 21   the bylaws for the club were recommended to be revised,
22     Q. So after Jenn Buckley came to you in January of       22   correct?
23   2019 with this, quote, "compelling," end quote             23      A. I'm sorry. Give me the date again, please.
24   information, you now felt armed to ask Ms. Ring for her    24      Q. January -- I'm sorry. June 21st, 2019.
25   and her service dog to leave the clubhouse. Is that        25      A. Might have.


                                                  Page 54                                                       Page 56
 1   fair?                                                       1       Q. Are you aware that there's pending proposed
 2          MS. FONTUGNE: Object to form.                        2   changes to the club's bylaws?
 3          THE DEPONENT: No. I only felt compelled              3       A. I'd have to look at the minutes. I don't
 4      because we already had a warning given to her by         4   recall.
 5      the Past Commodore.                                      5       Q. In --
 6   BY MS. VENZA:                                               6       A. There's certainly not -- You know, I've looked
 7      Q. I didn't say "Were you compelled?" I said the         7   in the minutes. There's no old business or new business
 8   compelling information.                                     8   pending in our minutes right now, so I would assume that
 9          You called Jenn Buckley's information that she       9   it would not be.
10   gave to you about the fact that a service animal could     10       Q. Okay. Then I apologize.
11   be asked to leave compelling. Those were your words.       11          Do you know if there were changes made in June
12      A. Yes.                                                 12   of 2019 of this year? Do you know if there were changes
13      Q. And now I'm saying to you, did you find that         13   made to the bylaws?
14   information compelling -- Your words -- because now you    14       A. I'd have to look at the minutes.
15   felt armed with information to ask Ms. Ring for her and    15       Q. I'm not trying to trick you. I don't have a
16   her service animal to leave the clubhouse?                 16   printout of this.
17      A. No.                                                  17          I'll draw your attention to the club's, Boca
18          MS. FONTUGNE: Objection.                            18   Ciega Yacht Club Windward, June 2019 edition. What's
19   BY MS. VENZA:                                              19   the Windward?
20      Q. So the information was compelling from               20       A. That's a publication that the club does once a
21   Ms. Buckley just because?                                  21   month about our club.
22      A. It's educational.                                    22       Q. Do you read it?
23      Q. Do you know if you're defended under a               23       A. Most of the time, yes.
24   Reservation of Rights? "You," again, I mean Boca Ciega     24       Q. Would you have any reason to believe that if
25   Yacht Club.                                                25   it's stated in there that on June 21st, 2019, there were



                                                                                 14 (Pages 53 to 56)
                                  Executive Reporting Service

                                                                                                   9b63ad80-4da0-4ba8-bfca-4c1a50f22dfd
                                                     Page 57                                                         Page 59
 1   amendments made to the bylaws, do you have any reason to    1      A.   They could during that process.
 2   believe that was untrue, if it was printed in the           2      Q.   And that would --
 3   Windward?                                                   3      A.   Yes.
 4        MS. FONTUGNE: Objection.                               4      Q.   That would be okay. Okay.
 5        THE DEPONENT: No. No. Can you tell me                  5         So after they do the written application -- By
 6     what the bylaws changes were?                             6   the way, on that application, does it require that they
 7   BY MS. VENZA:                                               7   have any boating background?
 8     Q. We're going to get to that as soon as it               8       A. No.
 9   scrolls down.                                               9       Q. Does it require that they own a boat?
10        In 2018 -- 2018 now. I'm talking the year             10       A. No.
11   before. Do you know what the membership requirements       11       Q. Okay. By the way, these are all questions
12   were?                                                      12   about in 2018. And I'll ask you -- and then -- so I'm
13        Someone wants to become a member. What was            13   going to give you a head's up.
14   required?                                                  14         I'm going to ask you when we're done, to make
15     A. Well, they go through the New Membership              15   it shorter, all these questions and ask you if any of
16   Committee.                                                 16   that has changed in 2019. Okay?
17     Q. Before we even get there, I'm someone; I want         17         So there's no background requirements. You
18   to become a member. So what do I do?                       18   don't have to own a boat, correct?
19     A. You would have to get with the New Member             19       A. Right.
20   Committee.                                                 20       Q. You don't even have to know how to sail a boat,
21     Q. Do I apply, or do I get with the New Member           21   correct?
22   Committee first?                                           22       A. Correct.
23     A. You apply.                                            23       Q. You don't have to know any particular nautical
24     Q. Okay.                                                 24   terms, correct?
25     A. Either fill out an application. I believe we          25       A. Correct.


                                                     Page 58                                                         Page 60
 1   have a written application, or you go online.               1     Q. You don't even have to know what a Commodore
 2      Q. I was going to say, where do I get this               2   is, correct?
 3   application from?                                           3     A. Absolutely correct.
 4      A. I think you can get it either online, or at the       4     Q. So now after the individual fills out an
 5   clubhouse there's applications there.                       5   application, what's the next step, in 2018?
 6      Q. Is it like the one you did in 2004?                   6     A. The next step would be the Membership Committee
 7      A. I don't know if it's the same one, but it's           7   would give that person a call. They would talk to them,
 8   similar.                                                    8   vet them, just ask general questions. "Why? Since you
 9      Q. Similar?                                              9   don't have any of these attributes you just mentioned,
10      A. Yeah. Yes.                                           10   why would you want to be in our club?"
11      Q. Does anybody have to have any particular             11         Usually the reason is, "I want to learn. I
12   criterion or standard before they can even fill one out?   12   want to know more about. I've always had an aspiration
13      A. Other than -- No. Not until you fill it out,         13   to be out on the water. Just didn't have the right
14   no.                                                        14   training."
15      Q. For example, do they have to be over 18?             15         So those are general vetting questions
16      A. You have to be over 21. Twenty-one and older,        16   initially. Then I believe --
17   yes.                                                       17     Q. Let me stay at that one.
18      Q. To fill out an application?                          18         You said, so Step 2. One, fill out an
19      A. Yes.                                                 19   application. Two, you said the Membership Committee
20      Q. Over 21. Anything else?                              20   calls. Is that one person calling the applicant?
21      A. I think that's it.                                   21     A. Normally, yes, it's just one person.
22      Q. Fair to say that even if someone couldn't read       22     Q. So it's just one person from the Membership
23   or write, if they had the assistance of someone else and   23   Committee?
24   they were over 21, they could dictate the answers and      24     A. Right.
25   fill them out?                                             25     Q. So that person, do they have a script that



                                                                                    15 (Pages 57 to 60)
                                    Executive Reporting Service

                                                                                                       9b63ad80-4da0-4ba8-bfca-4c1a50f22dfd
                                                Page 61                                                         Page 63
 1   they're reading from of questions that they ask?            1   application, the member fills out, and then the
 2     A. I'm not sure. I can say this person has been           2   Membership Committee calls. It's not a committee that's
 3   doing it for probably 15 years.                             3   calling. We clarified this. It's just one person,
 4      Q. Who is it?                                            4   correct?
 5      A. Gerri Angel.                                          5      A. Right.
 6      Q. Related to Toni Angel?                                6      Q. So the criminal background is done and then
 7      A. Yes.                                                  7   Jerry again calls the applicant to come in, correct?
 8     Q. What's the relationship?                               8      A. Yes.
 9      A. Married.                                              9      Q. Does the applicant have to come in?
10      Q. Is it "Jerry" or "Gerri"?                            10      A. I do not know.
11     A. Gerri. Who just turned 80 last week.                  11      Q. So if there's more than one applicant in this
12     Q. Must be all that boating and rum running.             12   time period, they might ask all the applicants to come
13         So Mr. Angel will call and ask the questions         13   in on the same night?
14   that he's been asking for 15 years.                        14      A. Yes.
15      A. She has.                                             15      Q. And the committee -- Now, how many people is
16      Q. I'm sorry. She has. That she's been asking           16   that?
17   for 15 years.                                              17      A. I believe it's at least two other people. The
18     A. I just assume, through her experience, yes.           18   only other person I can think of off the top of my head
19     Q. So it's up to her what she asks, basically.           19   would be the Vice Commodore, Sherry.
20      A. Presently, yes. Then, yes.                           20      Q. You say -- I'm a little confused about how many
21      Q. 2018? Yes?                                           21   people. Is that Jerry and Sherry?
22      A. Yes.                                                 22      A. And two others.
23     Q. So then after Jerry decides that they're okay,        23      Q. A total of three people, or a total of two?
24   what's the next step?                                      24      A. It would be at least three people total. And
25     A. They go through the investigation check.              25   I'm not actually familiar at the present time how many


                                                Page 62                                                         Page 64
 1      Q. Is that the criminal background check we talked       1   people are on that committee.
 2   about?                                                      2          Realize, there's 29 standing committees in this
 3      A. Yes.                                                  3   club.
 4      Q. And that's the one we don't know what it's            4      Q. Okay. So with regard --
 5   comprised of, correct?                                      5      A. Yeah.
 6      A. Right.                                                6      Q. With regard to the -- With regard to the
 7      Q. What's the next step?                                 7   application process, are you saying you're not that
 8      A. Afterwards, when it comes back, she, the              8   familiar with it? Is that what you're saying?
 9   committee gives them a call and they meet at the            9      A. Yes.
10   clubhouse.                                                 10      Q. Okay. And I'm sorry. You're saying yes,
11         Usually it's designated a certain night once a       11   you're not familiar with it?
12   month where there will be a few other people on the        12      A. I'm not totally familiar, but familiar enough
13   committee.                                                 13   that I have a feel of what goes on, and it's been
14         And they will talk to these new members and try      14   consistent.
15   to answer their questions while they ask them questions.   15      Q. So it's been that way. And you've been a
16      Q. So up to this point -- "this point" being after      16   member since 2004.
17   the criminal background check -- when you say              17      A. Right.
18   "committee" -- "Committee" sounds like it's more than      18      Q. All right. So in 2018. So now you don't know
19   one person.                                                19   if -- There's a "Come to the clubhouse and meet us," but
20      A. It is.                                               20   the real purpose of that, you said, was also to get
21      Q. But at this point, "committee" has only been         21   questions from the applicants about what Boca Ciega
22   one person, right?                                         22   Yacht Club is about, correct?
23      A. No. No. It's always been -- the Chair Person         23      A. Yes.
24   usually heads up, and there's committee members.           24      Q. So it's almost a way to sell, if you will.
25      Q. In terms of actual action, there's the               25      A. Well, they've already made -- they've already



                                                                                 16 (Pages 61 to 64)
                                Executive Reporting Service

                                                                                                   9b63ad80-4da0-4ba8-bfca-4c1a50f22dfd
                                                    Page 65                                                    Page 67
 1   put money in.                                               1      Q. Going all the way back to with, I'm going to
 2     Q. Okay. You skipped that step. When's that               2   call it Step 4. That was the meeting where the people
 3   occur?                                                      3   come in and learn more about the club.
 4     A. Well, it comes right with the deposit. You             4          At that point, we go next to Step 5, which is
 5   make a deposit and you also pay for --                      5   the board meeting.
 6     Q. When do you make a deposit?                            6      A. Right.
 7     A. The same time I believe you make your money for        7      Q. Okay. At the end of the board meeting, is it
 8   your background check.                                      8   determined whether these people are going to be put up
 9     Q. Okay. How much is the background check?                9   at the General meeting?
10     A. I believe it's $35 now.                               10      A. It's fait accompli. It's already decided once
11     Q. What's the deposit?                                   11   she brings those people up.
12     A. I believe 100, $125.                                  12      Q. If they're at the -- if they're at Step Number
13     Q. That's a deposit on your --                           13   5 at the boarding meeting, they're going to be --
14     A. No. That's just -- That's a deposit that you          14      A. Yes.
15   put for membership fee. It does not include your           15      Q. -- up for vote to become a member.
16   quarterly payment.                                         16      A. Yeah. Basically the purpose of the board
17     Q. If one is an applicant and is rejected, they          17   meeting is to vent them in front of all us, in case any
18   get their hundred back?                                    18   of us know anything bad -- good or bad.
19     A. Yes.                                                  19          Then the following meeting, which is a General
20     Q. The $35 is nonrefundable.                             20   meeting, she's asked to come up, or asked to come up and
21     A. Right.                                                21   talk about the potential new members. They're there.
22     Q. So the individual has paid that. And you don't        22      Q. She. Who is "she"? Jerry?
23   know whether they actually need to come to this meeting?   23      A. Right. Gerri.
24     A. Well, no. I don't think anything is mandatory,        24      Q. Gerri. I keep saying the wrong --
25   but I think it would reflect if we vote them in or not.    25      A. That's all right. It took me a while, too.


                                                    Page 66                                                    Page 68
 1      Q. Now, what happens after this meeting, and maybe       1      Q. Gerri Angel?
 2   speared by one -- I'm sorry -- by two or three people,      2      A. Angel, right.
 3   or --                                                       3      Q. I'm sorry. Go ahead.
 4      A. It's attended.                                        4      A. She introduces each one. They stand up.
 5      Q. Which may or may not be attended by the               5   They're talked about where they're from. Do they have a
 6   applicant. What happens next?                               6   boat? What are some of their interests? Each one is
 7      A. Next is at the board meeting the Membership           7   introduced.
 8   Committee will make a report on potential incoming          8         After that --
 9   members, give a little background on them. If anyone        9      Q. Each one is introduced. The applicants aren't
10   knows them or has anything to say, they can. Normally      10   actually there.
11   they don't.                                                11      A. Yes, they are.
12      Q. And so then the board meeting; then they             12      Q. They are there?
13   vote --                                                    13      A. At the General meeting, they're there.
14      A. No.                                                  14      Q. Okay. Step 5 at the board meeting. Let me go
15      Q. -- in or out? No. What next?                         15   back. You said Mrs. Angel will bring up all the
16      A. Then the General meeting we ask the Membership       16   applicants and give a background. Is that fair?
17   person to come up, introduce potential new members. She    17      A. Uh-huh.
18   makes an introduction. She talks about each one: If        18      Q. That's a "Yes"?
19   they have a boat, where they live and so on.               19      A. Yes. Sorry.
20         After that, I call for a vote to accept them or      20      Q. And the purpose of that is to see whether any
21   not accept them. Afterwards, they're asked to come up.     21   of the board members know if the individual is good or
22   They get a welcome package, the key to the club, and so    22   bad, correct? Your words.
23   on.                                                        23      A. Yes.
24      Q. Too fast.                                            24      Q. What do you mean by that? Good or bad in what
25      A. Okay.                                                25   way?



                                                                                 17 (Pages 65 to 68)
                                   Executive Reporting Service

                                                                                                   9b63ad80-4da0-4ba8-bfca-4c1a50f22dfd
                                               Page 69                                                        Page 71
 1      A. Well, have anyone heard anything negative about      1     A. Not to my knowledge, no.
 2   why this person wouldn't have -- meet the standards of     2     Q. Well, you're Commodore now, so fair to say that
 3   the BCYC community.                                        3   you would know about it if there was a change?
 4     Q. What are the standards?                               4     A. I can tell you there's work in progress.
 5     A. We'll start out with accountability,                  5     Q. I'm not asking you about that.
 6   camaraderie, and being responsible.                        6         I'm asking in 2019 right now -- You're
 7     Q. Are those written down anywhere?                      7   Commodore -- any changes to the application process?
 8     A. Number 3 page in the handbook.                        8     A. I feel confident none have occurred yet.
 9     Q. In your handbook. Okay.                               9     Q. I'm sorry?
10     A. In our handbook, yes.                                10     A. I feel confident none have changed yet.
11     Q. And those are -- any other standards that are        11     Q. The General meeting vote about applicants,
12   not so subjective? Things like "Must have been a sailor   12   whether they're in or out, is that individual or as a
13   for five years. Must have a degree. Must have owned a     13   panel?
14   home. Must have this level of wealth." Anything like      14     A. It's a panel.
15   that?                                                     15     Q. So, we've got five new applicants. Everybody
16     A. No.                                                  16   says --
17     Q. They're all just touchy feel good standards?         17     A. All in favor. New members say "Aye." Those
18     A. As --                                                18   opposed say "No."
19         MS. FONTUGNE: Objection.                            19     Q. How many times a year are these meetings, these
20         THE DEPONENT: As most private clubs would           20   group -- these General meetings about whether or not an
21     have, yes.                                              21   applicant --
22   BY MS. VENZA:                                             22     A. Eleven.
23     Q. You understand that it's disputed that Boca          23     Q. Eleven. Once a month.
24   Ciega Yacht Club is a private club?                       24     A. Other than December.
25     A. I also understand we have a judicial system,         25     Q. Almost once a month. Skipping Christmas time?


                                               Page 70                                                        Page 72
 1   too, to prove otherwise.                                   1      A. Right.
 2      Q. So other than the touchy-feely that you agreed       2      Q. Has there ever been a time that you've been at
 3   with, standards, there's nothing else at the board         3   one of these General meetings where applicants who were
 4   meeting that is discussed about these applicants?          4   present were not admitted?
 5      A. No.                                                  5      A. No.
 6      Q. That's a correct statement by me?                    6      Q. At any time that you've ever been -- since --
 7      A. Yes.                                                 7   at any time you've ever been at one of these General
 8      Q. Now, going forward next to the General meeting:      8   meetings since you've been a member in 2004, has any
 9   All of those individuals who applied are invited to the    9   applicant not been voted in?
10   General meeting?                                          10      A. Not to my knowledge, no.
11      A. They must attend.                                   11      Q. Is it fair to say that if an applicant wasn't
12      Q. Okay. What happens if they don't?                   12   voted in, if they've made it to this step, that it was
13      A. Then they're not voted in.                          13   only because they didn't show up?
14      Q. If they do attend, then they're in?                 14      A. Yes.
15      A. Yes. After the vote of all the members at the       15      Q. And when I say "didn't show up," didn't show up
16   meeting.                                                  16   to that General meeting, correct?
17      Q. Do any of the applicants have to obtain a           17      A. Right.
18   sponsorship?                                              18         MS. LAHART: Could we go off the record for
19      A. No.                                                 19      a minute?
20      Q. Do any of the applicants have to provide a          20            (Recess held at this time.)
21   reference?                                                21   BY MS. VENZA:
22      A. No.                                                 22      Q. Prior to July 2018, was there any limit on
23      Q. Let me ask you: Has any of the things we just       23   membership in Boca Ciega Yacht Club?
24   went over about 2018 changed in 2019 in terms of the      24      A. Limit of number of members?
25   application process for an applicant?                     25      Q. Yes. A cap.



                                                                                18 (Pages 69 to 72)
                                Executive Reporting Service

                                                                                                  9b63ad80-4da0-4ba8-bfca-4c1a50f22dfd
                                                Page 73                                                         Page 75
 1      A. No.                                                   1         MS. FONTUGNE: Okay.
 2      Q. Among the proposed amendments to the bylaws in        2         MS. VENZA: Winward. We discussed before.
 3   May of 2018 was to place a cap of 250 members, correct?     3   BY MS. VENZA:
 4      A. I believe that was brought up, yes.                   4      Q. That's the publication --
 5      Q. Were these changes -- Fair to say -- We just          5      A. Right.
 6   discussed these. June 2019, that's after Ms. Ring's         6      Q. -- by Boca Ciega Yacht Club?
 7   claim has been brought both with the Pinellas County        7      A. Right.
 8   Office of Human Resources and in federal court, correct?    8      Q. Right. You said you usually read them.
 9      A. Yes.                                                  9      A. Yeah. Okay.
10      Q. So this is after Boca Ciega Yacht Club has had       10      Q. So in May, proposed for amendment were things
11   the benefit of legal counsel on what is a private club     11   to the bylaws.
12   and what is not a private club, correct?                   12      A. Right.
13         MS. FONTUGNE: Objection.                             13      Q. And I'm saying to you, those proposed
14         THE DEPONENT: Give me that date again,               14   amendments all occurred after the Pinellas County claim
15      please.                                                 15   and this lawsuit, correct?
16   BY MS. VENZA:                                              16      A. Yes.
17      Q. Okay. May 2019. That's after the Pinellas            17      Q. And, thus, they occurred after the yacht club
18   County --                                                  18   had the benefit of legal counsel about what is a private
19      A. Right.                                               19   club and what is not a private club, correct?
20      Q. -- office of Human Resources complaint has been      20         MS. FONTUGNE: Objection.
21   filed?                                                     21         THE DEPONENT: The club, per se, had not. I
22      A. Right.                                               22      had.
23      Q. And it's after the lawsuit that we're here for       23   BY MS. VENZA:
24   today filed by Ms. Ring against Boca Ciega Yacht Club      24      Q. Okay. So you had. And you were the steward of
25   was initiated, correct?                                    25   the club, being the president, correct?


                                                Page 74                                                         Page 76
 1      A. Yeah. I would say correct, with prejudice.            1      A. I do not bring motions of bylaws to the table
 2   Because also at that time --                                2   of a board meeting.
 3      Q. That's all I need, is "Correct."                      3      Q. You just do things unilaterally, right, like
 4      A. Okay.                                                 4   hire a private investigator.
 5      Q. So both of those events, okay, occurred before        5         MS. FONTUGNE: Objection.
 6   the proposed amendments, and they are after Boca Ciega      6         THE DEPONENT: I'm following the rules of
 7   Yacht Club had the benefit of legal counsel as to what      7      the club. A motion is brought up by someone on
 8   is a private club and what is not a private club,           8      the floor and it's either voted upon or tabled,
 9   correct?                                                    9      whatever. I believe that particular one --
10          MS. FONTUGNE: Can you please clarify what           10   BY MS. VENZA:
11      amendments we're talking about, if we're talking        11      Q. Which particular one?
12      about May or June 2019? We've never seen any            12      A. The one you're talking about, the cap, was
13      amendments to the bylaws.                               13   brought up, but it was never voted upon. It was tabled.
14          THE DEPONENT: Well, never passed. They              14   So...
15      were certainly brought up.                              15      Q. I didn't talk about voting. I said that on
16          MS. FONTUGNE: Okay. Can you clarify that?           16   this date -- Forget the actual bylaws. I said on this
17          MS. VENZA: Okay.                                    17   date in May 2019, it was after the Boca Ciega Yacht Club
18   BY MS. VENZA:                                              18   had the benefit of legal counsel --
19      Q. I'm reading from, as I explained to you              19      A. I'm saying --
20   before --                                                  20      Q. -- to advise as to what is or is not a private
21          MS. FONTUGNE: Because I haven't seen it.            21   club, correct?
22          MS. VENZA: And I -- I'm sorry. It's the             22      A. No, it's not correct.
23      only thing I have.                                      23      Q. Why is it not correct?
24          MS. FONTUGNE: I need to see it.                     24      A. Because these members were not given any legal
25         MS. VENZA: It's the June 2019.                       25   advice from our counselor.



                                                                                  19 (Pages 73 to 76)
                                Executive Reporting Service

                                                                                                    9b63ad80-4da0-4ba8-bfca-4c1a50f22dfd
                                               Page 77                                                        Page 79
 1      Q. The amendments are -- the amendments that go         1   addition to the fact that the person had to be a natural
 2   before the members are not brought up by the members,      2   person, the applicant, adding at that time a "person
 3   correct? You said it has to be nominated by a board?       3   with an interest in boating," also proposed to be added
 4      A. No. It can be brought by a member, but it's          4   was "who maintains a local residence ashore or who
 5   brought up by the floor at the board meeting.              5   legally lives in a local marina or who legally lives in
 6         A member can have something they want to bring       6   a sanctioned mooring field." Correct?
 7   up. Usually the motion is made by someone on the board     7      A. Yes.
 8   representing that member.                                  8      Q. And that was added because of Mrs. Ring's
 9      Q. Okay.                                                9   claims, correct?
10      A. Okay?                                               10         MS. FONTUGNE: Objection.
11         Our legal counsel here has not instructed any       11   BY MS. VENZA:
12   of our board members or any of our members of our club    12      Q. Or that was proposed to be added?
13   on what is, quote, a "private club," in your opinion.     13      A. No.
14         So the answer to your question is no, it was        14      Q. With regard to Subsection 3 -- You can look on
15   not.                                                      15   with me if you want. I'm sorry. I can't make it any
16      Q. I didn't understand that last part. That's          16   bigger.
17   okay.                                                     17         With regard to subsection -- Never mind.
18      A. Okay.                                               18   Strike that, because we already went over that. You
19      Q. So, in May of 2019 Boca Ciega Yacht Club had        19   denied that that had to do with Mrs. Ring.
20   the benefit of legal counsel, correct, provided by an     20         Although that time, May 2019, was the first
21   insurance company, correct?                               21   time that the yacht club proposed to have any limit on
22      A. Yes.                                                22   its membership, correct?
23      Q. Provided with regard to Ms. Ring's claim            23      A. Yes.
24   against the yacht club for denial of her right to bring   24      Q. Also proposed at that time were changes to the
25   a service animal into the clubhouse property.             25   admission process, correct?


                                               Page 78                                                        Page 80
 1      A. Yes.                                                 1      A. Yes.
 2      Q. And for retaliating against her for exercising       2      Q. At that time, new, as a part of the process,
 3   that right, correct?                                       3   was a six-month probationary period to membership,
 4      A. Yes.                                                 4   correct?
 5      Q. So it stands to reason that when these bylaws        5      A. Yes.
 6   were being proposed, at that time the club had the         6      Q. And at the end of six months, proposed to be
 7   benefit of legal counsel as to what was or was not a       7   amended, was that at the end of six months, the
 8   private club, correct?                                     8   Membership Committee will review the member's
 9          MS. FONTUGNE: Objection.                            9   application and request for membership, correct?
10          THE DEPONENT: Not from our attorney. So            10      A. Yes.
11      "no" to your question.                                 11      Q. And at that point a majority vote of the board
12   BY MS. VENZA:                                             12   will approve or disapprove the probationary member for
13      Q. You had the benefit of legal counsel.               13   continued membership, correct?
14      A. No one has a Florida law practice, no.              14      A. Yes.
15      Q. Proposed in May was a change to the General         15      Q. And that was a proposed amendment.
16   Membership section to add "Membership in Boca Ciega       16      A. Yes.
17   Yacht Club is open to any natural person," and to add,    17      Q. Can these did not pass. Is that what you're
18   "and with an interest in boating." Correct?               18   telling me?
19      A. Yes.                                                19      A. Did not pass. It was tabled.
20      Q. Prior to that, the requirement was not "and         20      Q. "Tabled" means it can be brought up again?
21   with an interest in boating." That's why it was being     21      A. Yes.
22   added, correct?                                           22      Q. What's the current annual membership fee? By
23      A. Yes.                                                23   that, I mean 2019.
24      Q. Also proposed to be amended in May of 2019 to       24      A. Okay. I believe it's 145 a quarter.
25   Boca Ciega Yacht Club's bylaws was to add that in         25      Q. And that's four quarters?



                                                                                20 (Pages 77 to 80)
                               Executive Reporting Service

                                                                                                  9b63ad80-4da0-4ba8-bfca-4c1a50f22dfd
                                               Page 81                                                         Page 83
 1      A. Yes.                                                 1      A. 30 days --
 2      Q. That's a "Yes"?                                      2      Q. What do you mean --
 3          Is there an admission fee or initiation fee? I      3      A. -- from billing.
 4   don't know -- is there an admission fee?                   4      Q. I'm sorry. Thirty days from what?
 5      A. Initiation fee.                                      5      A. Thirty days from billing.
 6      Q. Just an initiation fee. What is that in 2019?        6      Q. Okay. Put it this way. Are they due the first
 7      A. I believe it's 125 or 150. I'm not sure.             7   of the month, the last of the month?
 8      Q. And that's a person. Per applicant, I should         8      A. The first of the month.
 9   say.                                                       9      Q. The first of the month they're due, but they
10      A. Yes. But "per applicant" can mean to two            10   have until the 30th of the month?
11   people within that application.                           11      A. Yes.
12      Q. Oh, okay. So a husband and wife team.               12      Q. And I'm not being difficult. But if it's 31
13      A. Right.                                              13   days in the year, like January 31st, they're due on the
14      Q. Could apply. And then whether or not it is 125      14   31st then?
15   or 150, the two can apply for the same price.             15      A. Yes. But in real world accounting, no. It
16      A. Right.                                              16   should be on the 30th, period.
17      Q. You've got a two-for-one special?                   17      Q. First they're billed; 30th they're due, if it's
18      A. Right.                                              18   the 31st.
19      Q. If it's a four member of a household, can they      19      A. Right.
20   apply for the same amount? Four people --                 20      Q. Is there a grace period for late fees?
21      A. No. Only two adults. We say "two adults." I         21      A. There's a late fee I believe up to 10 days
22   mean, what their marriage classification is or anything   22   after that.
23   else, it's two adults are per household.                  23      Q. How much is the late fee?
24      Q. Do the people have to live together?                24      A. $15, I think.
25      A. Yes, the same household.                            25      Q. What happens if a member is late? After -- Say


                                               Page 82                                                         Page 84
 1      Q. Two friends that live up the street and say,         1   Day 11 the member is late paying. What happens?
 2   "Ha, let's just join the club" and --                      2      A. Then they're -- I believe they lose their
 3      A. No. They need to live together.                      3   membership and they have to reapply again.
 4      Q. So 2 at 125. Does the two-for-one also apply         4      Q. Is there a vote on that?
 5   to the annual membership as well?                          5      A. No.
 6      A. Yes.                                                 6      Q. Who decides it?
 7      Q. So two adults in the same household will pay         7      A. It's in the bylaws, so it's automatic.
 8   just one membership fee of 125 a quarter?                  8      Q. Is it a Treasurer --
 9      A. Right.                                               9      A. Assistant Treasurer does that one.
10      Q. And that's in 2019.                                 10      Q. Do general members have control over revenue
11      A. Right.                                              11   decisions?
12      Q. Is there a renewal fee?                             12      A. The budget is approved by the board and
13      A. No.                                                 13   presented to the general membership I believe in January
14      Q. Are there any other quarterly fees or dues of       14   of each year. Once the budget is approved, then whoever
15   any kind?                                                 15   is within that budget or responsible for that budget,
16      A. No.                                                 16   such as a committee person or whatever, needs to
17      Q. So once you're in, it's just the annual             17   maintain that budget.
18   membership fee.                                           18      Q. Can play within that budget --
19      A. Right.                                              19      A. Right. Within the year.
20      Q. Which may be a full 145, or cut in half if you      20      Q. -- what they do for certain things within that
21   have someone else with you, correct?                      21   budget.
22      A. Yes. The total bill is 145. We don't care who       22      A. Related to their committee, yes.
23   pays it, as long as it's paid.                            23      Q. I'm going to guess from your other statements
24      Q. When are they due? What are the quarterly           24   that you're not familiar with the Boca Ciega Yacht
25   membership dues due?                                      25   Club's web page. Is that a fair statement?



                                                                                21 (Pages 81 to 84)
                               Executive Reporting Service

                                                                                                  9b63ad80-4da0-4ba8-bfca-4c1a50f22dfd
                                                      Page 85                                                          Page 87
 1         A. That's fair.                                        1       A. Okay.
 2         Q. Have you even looked at?                            2       Q. There was no protection. Let the record show
 3         A. Oh, I go on. Yes, I go on it. But as far as         3   I'm not a member.
 4   how it's made up and everything else --                      4           Do you have any reason to think that this
 5         Q. All right. Then my questions are about what it      5   particular edition -- What did I say it was -- the June
 6   says.                                                        6   2019 edition is some exception?
 7         A. Right.                                              7       A. No. I just know in past conversations we've
 8         Q. You're familiar with that?                          8   had discussions about having it available openly. I
 9         A. Yes.                                                9   didn't know it's been taken care of or not. This has
10         Q. And you've reviewed it on occasion?                10   been discussed.
11         A. Yes.                                               11       Q. In 2019?
12         Q. When you became Rear Commodore, did you review     12       A. Yes.
13   the website?                                                13       Q. Were you making changes because of the
14         A. No.                                                14   litigation and the claim --
15         Q. When you became Commodore, the position            15       A. No.
16   transitioned, did you review the website?                   16       Q. Let me finish the question.
17         A. I do now more often, yes.                          17           -- by Ms. Ring?
18         Q. You do now. Since when? What was the "now"?        18           MS. FONTUGNE: Objection.
19         A. Since being Commodore, periodically I review       19           THE DEPONENT: No. We were doing it because
20   it.                                                         20       at times in the Windward there was information
21         Q. Why's that?                                        21       out there where they can make contact with our
22         A. To get updates for my own benefit.                 22       members, and we didn't feel that that was proper.
23         Q. Is there things different on the web page than     23       And it might have had their phone number. It
24   there are in the Windward?                                  24       might have had their email address. We wanted to
25         A. Oh, yes.                                           25       protect our members from outside people from the


                                                      Page 86                                                          Page 88
 1       Q. Is the Windward available on the web page? Is         1     membership.
 2    there like a link --                                        2   BY MS. VENZA:
 3       A. Yes. For members, yes.                                3     Q. Let's talk about the website as you know it
 4       Q. There's a link only accessible by members to          4   that's available to the general public.
 5    the Windward?                                               5         That --
 6       A. I believe so, yes.                                    6     A. I guess I don't know much, because you got it.
 7       Q. How does that work?                                   7     Q. In March 29, 2019, I was able to go on the Boca
 8       A. Everyone has -- all members have a code to get        8   Ciega Yacht Club's website, had access to its
 9    in.                                                         9   description of benefits of membership. It's a
10       Q. To get into what?                                    10   hyperlink.
11       A. Into our website itself, where it says "Members      11         Do you know what a hyperlink is? You click on
12    only."                                                     12   it and it takes you to the next section.
13           In other words, the website is open to the          13         Posted on March 29th, 2019, it stated "Everyone
14    general public, and then there's a part where you go in    14   interested in sailing" -- I'm sorry -- "in sailboating,
15    as member, you go in to different columns there to find    15   sailboat racing, or social activities and willing to
16    information out about certain things, such as the          16   help maintain our club can be a member of BCYC. Contact
17    minutes of the club and so on.                             17   our Membership Chairman, Gerri Angel" -- her name"
18           And I believe that's also where the Windward is     18   -- "with any questions. Dues are surprisingly
19    posted. Now, you might be able to go on our -- for the     19   reasonable and we are always ready to welcome new
20    most current Windward, I know it's posted on Members       20   members."
21    Only. I think you can still get Windward still on the      21         Were you a proponent of this description of the
22    overall site. I'm not sure how current that is.            22   benefits of membership?
23       Q. I'm going to represent to you that the Windward      23     A. I had no reason not to be.
24    that I'm looking at right here, I Google searched and it   24     Q. So it was open to anybody with one of three
25    came right up.                                             25   sets of interest: Sailboating, sailboat racing, or



                                                                                      22 (Pages 85 to 88)
                                      Executive Reporting Service

                                                                                                          9b63ad80-4da0-4ba8-bfca-4c1a50f22dfd
                                                Page 89                                                         Page 91
 1   social activities, correct?                                 1         MS. FONTUGNE: Objection.
 2      A. Yes.                                                  2         THE DEPONENT: No.
 3      Q. And they -- "they," the writers of this               3   BY MS. VENZA:
 4   particular phrase, wanted to emphasize that dues are        4     Q. Are you a member of any other yacht clubs?
 5   surprisingly reasonable, correct?                           5     A. I am.
 6      A. Yes.                                                  6     Q. What other yacht clubs?
 7      Q. Fair to say they wanted to encourage membership       7     A. I was at St. Pete Yacht Club.
 8   participation, correct?                                     8     Q. What's the membership fees there?
 9      A. Yes.                                                  9     A. Annually it's $2,400.
10      Q. They were inviting members of the public to          10     Q. For the year?
11   come and join.                                             11     A. Yes.
12      A. Yes.                                                 12     Q. Do you think that's more substantial than Boca
13      Q. Would you say that the website, this language        13   Ciega Yacht Club's?
14   in particular, was designed to increase the patronage of   14     A. It's two different type of yacht clubs.
15   the clubhouse and the Boca Ciega Yacht Club in general?    15     Q. Do you agree that that fee is higher than Boca
16         MS. FONTUGNE: Objection.                             16   Ciega Yacht Club's?
17         THE DEPONENT: I would say it was                     17     A. Mathematically, yes.
18      encouraging new membership.                             18     Q. And so that one could say that $2,400 versus
19   BY MS. VENZA:                                              19   the -- By the way, $2,400, is that for one person, one
20      Q. Encouraging new membership, increase patronage.      20   applicant?
21   Do you make a distinction?                                 21     A. Per family household.
22      A. I prefer to say "new membership."                    22     Q. Is that limited to two people?
23      Q. What's the "Gabber"?                                 23     A. No. Just children must be under 18.
24      A. Good question.                                       24     Q. Okay. So two adults, and if they have
25      Q. Are you familiar with the Gabber?                    25   children, they're allowed.


                                                Page 90                                                         Page 92
 1     A. Yes.                                                   1      A. Right.
 2     Q. So what did you mean by it when you answered           2      Q. So it's close.
 3   "Yes" to that?                                              3      A. Right.
 4     A. It's a local publication within the -- I               4      Q. So 2,400 versus -- I'm bad about math. What's
 5   believe the Gulfport community.                             5   145 --
 6     Q. And the Boca Ciega Yacht Club encourages new           6      A. About 450, 480.
 7   membership in that publication as well, correct?            7      Q. You agree there's a difference?
 8     A. I'm not sure.                                          8      A. Certainly. There's a difference in club.
 9     Q. Does the Boca Ciega Yacht Club ever post its           9      Q. You would agree that that price difference, at
10   social events?                                             10   St. Pete, that might keep some people who are currently
11     A. Possibly, yes.                                        11   members of Boca Ciega Yacht Club out of the St. Pete
12     Q. Does it advertise its sailing schools?                12   Yacht Club just based on the membership fee alone?
13     A. Possibly, yes.                                        13      A. Yes.
14     Q. Would you agree that Boca Ciega Yacht Club's          14      Q. I don't remember your answer. Does Boca Ciega
15   membership fees are nonsubstantial?                        15   Yacht Club advertise in the Gabber?
16         MS. FONTUGNE: Objection.                             16      A. I think the areas you just brought out, we do
17         THE DEPONENT: I think it's a great value.            17   for special occasions such as, I believe, Open House.
18   BY MS. VENZA:                                              18   Possibly sails school.
19     Q. I said "nonsubstantial."                              19         Again, we're promoting our activities within
20     A. I don't understand what "nonsubstantial" is.          20   the Gulfport community, so I would think that would be a
21     Q. Okay. This piece of paper really isn't that           21   means of communication.
22   substantial. This pad is more substantial than this.       22      Q. What's "Open House"?
23   That's what I was asking. So I'll repeat the question.     23      A. Open House is an event we have once a year. It
24         Would you agree that Boca Ciega Yacht Club's         24   usually is like a four-hour event. We open to the
25   membership fees are nonsubstantial?                        25   public to come, enjoy face painting for the kids,



                                                                                  23 (Pages 89 to 92)
                                Executive Reporting Service

                                                                                                    9b63ad80-4da0-4ba8-bfca-4c1a50f22dfd
                                              Page 93                                                             Page 95
 1   sailboat rides for the adults.                            1     Q. Does Boca Ciega Yacht Club advertise on
 2      Q. So --                                               2   Facebook?
 3      A. Food. Free food.                                    3     A. I don't know.
 4      Q. Do members of the public have to be accompanied     4     Q. It does have a web page, right?
 5   by a guest at that time?                                  5     A. Yes.
 6      A. No. It's open to the general public.                6     Q. And it's -- I should say "website," correct?
 7      Q. And they can use the facilities?                    7     A. On our website, yes.
 8      A. Yes.                                                8     Q. Are you aware that on March 29th, 2019, Boca
 9      Q. Sailing school, who is that open to?                9   Ciega Yacht Club advertised on its website that its
10      A. That's open to the general community.              10   membership is, quote, "Just $1.5 per day"?
11      Q. "General community," you mean the general          11     A. Yes. That's a bargain.
12   public, correct?                                         12     Q. Being the salesman that you are, and the
13      A. Yes.                                               13   successful salesman that you are -- You have that smile
14      Q. Does any member have to accompany a member of      14   on your face. Do you think that's a good marketing ploy
15   the general public for sailing school?                   15   by Boca Ciega Yacht Club to increase its membership?
16      A. To join sailing school?                            16         MS. FONTUGNE: Objection.
17      Q. Okay. So, somebody's at sailing school. Do         17         THE DEPONENT: I think that's part of it.
18   they join it?                                            18     Just the same as what you mentioned previously,
19      A. Yes. They pay a fee.                               19     you know, about "Come one, come all." That's
20      Q. They pay a fee. And they're a member of            20     just a welcome, as you stated previously, about
21   sailing school, which is different than membership in    21     all the benefits of the club. It's just a
22   Boca Ciega Yacht Club, correct?                          22     welcome.
23      A. Well, the biggest difference is they are a         23   BY MS. VENZA:
24   member for 90 days. Once --                              24     Q. It's a good way to get more people to come.
25      Q. A member of which one.                             25     A. Sure. A welcome.


                                              Page 94                                                             Page 96
 1      A. Boca Ciega Yacht Club. Okay. They're a member       1     Q. More people to become a member.
 2   for 90 days while they're in sail school. They do not     2     A. "Come and see us."
 3   have any voting power whatsoever in the club during       3     Q. Is there -- This is where I was confused about
 4   those 90 days.                                            4   my question.
 5      Q. And at the end of 90 days, they can join or not     5         It's advertised on March 29th, 2019, that any
 6   join?                                                     6   member of the public that attends Boca Ciega Yacht
 7      A. Well, if they join, then they have to apply         7   Club's adult sails school program is automatically given
 8   like any other new member would. But I do believe they    8   a free three-month membership in Boca Ciega Yacht Club.
 9   do get a discount if they join after sail school.         9     A. Yes. I just stated that previously.
10      Q. To become a member of sail school, any             10     Q. Okay. I misunderstood.
11   application process?                                     11         So they're automatically. So someone who
12      A. Not to my knowledge, no.                           12   applies to become a member of the sales school -- We
13      Q. Do you have to pay a fee?                          13   already discussed other than paying their fee, they
14      A. You pay a fee, yes.                                14   don't have to do an application. They don't have to be
15      Q. And that's for the sailing instruction?            15   vetted, correct?
16      A. The instruction.                                   16     A. Correct.
17      Q. And I guess you get access to sailboats and --     17     Q. So somebody could sneak in the back door, if
18      A. Yes.                                               18   you will. We don't have the check on whether you think
19      Q. -- all that stuff.                                 19   they're a good guy or a bad guy. They can join the
20         Members of the sailing school, do they ever        20   sails school, get in there, get their three-month
21   bring guests with them?                                  21   membership, and then they're in.
22      A. I don't -- I'm not sure, to be honest with you.    22     A. Well, they get -- Yeah, they have the
23   They would. They're permitted to if they are a member    23   three-month membership, but they're not in, per se.
24   of the club. But they can't bring them in to learn how   24        They will still be criminal backcheck if they
25   to sail without paying forward the fee.                  25   actually join the club after that probationary time or



                                                                                  24 (Pages 93 to 96)
                               Executive Reporting Service

                                                                                                      9b63ad80-4da0-4ba8-bfca-4c1a50f22dfd
                                                Page 97                                                      Page 99
 1   90-day grace period. Eventually they'll get a               1   boat show?
 2   background check.                                           2      A. Just handing a brochure about who we are.
 3          But to your point earlier, no.                       3      Q. What would that brochure be?
 4      Q. So they can sneak in for a period of time --          4      A. It would talk about our boating activities, our
 5      A. Yes.                                                  5   sailing school.
 6      Q. -- if you will.                                       6      Q. Do you have an example of the brochure with
 7          Are you aware that in March 29th, 2019, it was       7   you?
 8   advertised on Boca Ciega Yacht Club's web page that it      8      A. No, I don't have that.
 9   is known for quote, "throwing a party or two, or 10,        9      Q. Where would it be? Is it available on your
10   like its monthly pot lucks, with sailing as a backdrop,    10   website?
11   and its self-described rum loving roots."                  11      A. I'm not sure.
12          Are you aware that was on its website in March?     12      Q. Is the brochure different than the Windward,
13   And I haven't checked today.                               13   that printed document?
14      A. Yes, I'm aware of that.                              14      A. Sure. This is like a sales leaflet, or
15          I just want to clarify "pot luck" is where          15   whatever, talking about the club.
16   members bring food instead of marijuana with them.         16      Q. Is that something you could provide to your
17      Q. Okay. Thank you for that clarification. I            17   counsel to provide to us? It's been asked for in
18   didn't go there.                                           18   discovery. I'm not sure.
19          But they are love rhumbing roots. And that's        19         Since we don't have one this year, I don't know
20   written to be cute, R-H-U-M-B, meaning "rum" as in         20   if we retained that information or not. But we'll be
21   "alcohol," correct?                                        21   happy to check.
22      A. Well, I would assume that. We have Rum               22      Q. You said it's a sales leaflet, though. Your
23   Runners. That's actually an all women's sailing event      23   words, correct?
24   or group. But I would assume it would be alcohol, yes.     24      A. Right.
25      Q. But one of the three interests asked about is        25      Q. The pot luck dinners, how often are those?


                                                Page 98                                                     Page 100
 1   you could be interested in sailboating, sailboat racing,    1     A. We have I believe up to 11 a year, once a
 2   or social activities, correct?                              2   month.
 3      A. Yes.                                                  3     Q. And can members of the public attend?
 4      Q. And drinking is a big social activity that goes       4     A. Only if they're with a member.
 5   on at Boca Ciega Yacht Club. Drinking -- I mean             5     Q. Can more than -- Can a member bring more than
 6   alcohol.                                                    6   one not member?
 7      A. I think overall boating and being on the water.       7     A. I don't believe we have a limitation on it, no.
 8      Q. In addition to maybe boating, Boca Ciega Yacht        8     Q. So when Samantha Ring was a member, she could
 9   Club, they enjoy a good social party, true?                 9   have brought all of us in this room, five people?
10      A. True.                                                10     A. I would think so, sure.
11      Q. As advertised. "We're known" -- This is Boca         11     Q. Ten people?
12   Ciega Yacht Club's words. "We're known for throwing a      12     A. Yeah.
13   party or two, or 10."                                      13     Q. Just members of the general public.
14         It sounds like a very social, rum-loving,            14     A. Members -- People that she's bringing in as
15   alcohol loving group of people.                            15   guests.
16      A. Well, yes. Because we have 10 or more pot luck       16     Q. Bad question by me. I apologize.
17   dinners in a given year.                                   17        So just people of the general public, a member
18      Q. At your boat show, Boca Ciega Yacht Club's, do       18   could bring in, correct?
19   you recruit new members?                                   19     A. As her guest, yes.
20      A. At the boat show?                                    20     Q. There's no background check done?
21      Q. Yes.                                                 21     A. No.
22      A. Yes.                                                 22     Q. There's no guest passes provided?
23      Q. How many boat shows do they participate in?          23     A. No.
24      A. One. None this year.                                 24     Q. So, that's a good question.
25      Q. And how do they recruit new members at that          25        When a member does bring a guest, is the guest



                                                                              25 (Pages 97 to 100)
                                Executive Reporting Service

                                                                                                  9b63ad80-4da0-4ba8-bfca-4c1a50f22dfd
                                                  Page 101                                                    Page 103
 1   given any identification? A wrist band, a stamp on the      1   Samantha Ring for that.
 2   hand?                                                       2         She used to be in charge of that, correct?
 3     A. No.                                                    3      A. Yes.
 4     Q. To get -- How does one know that someone               4      Q. Individuals who are in the sailing school --
 5   walking around is a guest and not a member?                 5   How long is sailing school?
 6     A. Only from knowing who our members are that come        6      A. It lasts two weeks.
 7   continually to the pot luck. Usually it's the same          7      Q. Two weeks?
 8   members most of the time.                                   8      A. Right.
 9     Q. In 2018/'19, there was about 200 members,              9      Q. During that time, do those individuals have
10   correct?                                                   10   unfettered access to the club?
11     A. 200 members. But obviously a pot luck you             11      A. Yes.
12   probably have on the average of 80 members that will       12      Q. The boat show, does Boca Ciega Yacht Club give
13   come. Usually those are the same members that come most    13   away one sail school space?
14   of the time. It will change. Depends on the time of        14      A. Depends on the given year. I believe last year
15   the year.                                                  15   we did, yes.
16     Q. Eighty people could possibly bring two guests?        16      Q. So whoever wins it gets to come on and have
17     A. Well, that would make 160. So that would be --        17   unfettered access to Boca Ciega Yacht Club's facilities,
18   that would probably not happen. Because we only have       18   correct?
19   "X" amount of food.                                        19      A. Well, they come and will be instructed on how
20     Q. It could happen?                                      20   to use the sailboat.
21     A. We usually plan for 80 people to attend. And,         21      Q. In terms of the facilities and walking around,
22   yeah, if everyone brought two, we would not have enough    22   entering and exiting the clubhouse, the parking lot --
23   food for pot luck.                                         23      A. Yes. They pay -- yes.
24     Q. But it could happen.                                  24      Q. That individual who has won a free
25     A. But it hasn't.                                        25   membership --


                                                  Page 102                                                    Page 104
 1      Q. But there would be no way -- if a member              1      A. Yes.
 2   brought other guests to a pot luck, they might bring        2      Q. -- has unfettered access, correct?
 3   extra food. True?                                           3      A. Correct.
 4      A. True.                                                 4      Q. And there's no background check or anything
 5      Q. So you might -- it might very well happen, and        5   done with regard to that individual, correct?
 6   there's no check or stop on it by Boca Ciega Yacht Club,    6      A. Yes.
 7   correct?                                                    7      Q. Are there any wedding events hosted at Boca
 8      A. Correct.                                              8   Ciega Yacht Club?
 9      Q. And the guests don't pay a guest fee, correct?        9      A. Yes. By guest or members.
10      A. Correct.                                             10      Q. So members may have a wedding.
11      Q. The Xmas Boat Parade is once a year, correct?        11      A. Yes.
12   Christmas Boat Parade?                                     12      Q. And they invite guests?
13      A. Yes.                                                 13      A. Yes.
14      Q. And that's open to the public?                       14      Q. And those guests may not be members of Boca
15      A. No.                                                  15   Ciega Yacht Club, correct?
16      Q. That's members only?                                 16      A. Correct.
17      A. Members to our club. And then also our members       17      Q. Does weddings have to be approved by the board
18   will bring guests, once again. But the parade itself is    18   or anyone?
19   actually along the shoreline of Boca Ciega Bay.            19      A. Yes. It comes at the board. We check for
20      Q. Don't members of the public come and help            20   calendar, any calendar conflicts. Then we see if
21   decorate boats?                                            21   there's actually a member who is going to be sponsoring
22      A. No. It's members and their guests.                   22   this event.
23      Q. And their guests are members of the public.          23      Q. So the individuals getting married don't have
24      A. Well, yeah.                                          24   to be members.
25      Q. It's about 10 hours long? You're looking to          25      A. I don't think so. But they would have to be a



                                                                             26 (Pages 101 to 104)
                                   Executive Reporting Service

                                                                                                   9b63ad80-4da0-4ba8-bfca-4c1a50f22dfd
                                             Page 105                                                        Page 107
 1   member -- they would have to be a guest of a member.       1   a member, no fees charged, no cap on the number of
 2      Q. Okay. So --                                          2   invitees to that event, and unfettered access, correct?
 3      A. Because we're having one happening right now.        3     A. And no conflict on the date.
 4   We're having a Chairperson and his fiance are going to     4     Q. Okay. No conflict on the date. But otherwise
 5   be married, so this is why it's all kind of fresh right    5   everything else I said was correct?
 6   now.                                                       6     A. Yes.
 7         I don't remember a lot of marriages being held       7     Q. To short shrift it -- And I won't go through
 8   at BCYC, but this particular one is coming in the          8   every possible occasion there could be. But basically
 9   forefront.                                                 9   any big party or event, anniversary, coming-out parties,
10      Q. So a member could sponsor a wedding?                10   Sweet 16 parties, there's parties and events at the Boca
11      A. Yes.                                                11   Ciega Yacht Club clubhouse and the facilities all year
12      Q. And that wedding could have a hundred people?       12   long.
13      A. Yes.                                                13     A. There's that accessibility. But remember,
14      Q. And those -- all hundred could not be members       14   there's no AC or heating the clubhouse.
15   of Boca Ciega Yacht Club, correct?                        15     Q. Sea Scouts: What are those? There's something
16      A. Right.                                              16   called "Sea Scouts." Are they young kids who sail?
17      Q. And during that wedding, that ceremony -- And       17     A. Yes.
18   we're talking reception, too.                             18     Q. Did I make this up? You looked at me like --
19         Fair to say that we're talking about a wedding      19     A. Similar to a boy scout, but it's all related
20   and reception being held there? They could have           20   towards the water.
21   unfettered access to the facilities during that time,     21     Q. And what's the age generally.
22   correct?                                                  22     A. I'm not sure. I'm going to say a range of --
23      A. Yes.                                                23   Well, I've seen around 11 to 16. Boys and girls.
24      Q. And more than one wedding can occur in a year,      24     Q. So most of these -- these are children.
25   correct?                                                  25   They're not driving, correct?


                                             Page 106                                                        Page 108
 1     A. Yes.                                                  1      A. Yes.
 2     Q. Now I'll be clear. Are we talking about the           2      Q. Do their parents have to be members of Boca
 3   wedding ceremony, and is that different than the           3   Ciega Yacht Club?
 4   reception ceremony?                                        4      A. No.
 5     A. It's all the same. It's using the facility at         5      Q. And the Sea Scouts, is that like a once a week
 6   no charge.                                                 6   thing, or is that a summer camp? Or how is that set up?
 7     Q. Birthday parties, the same thing?                     7      A. It's once a week for not all year around. It's
 8     A. The same concept, guest.                              8   somewhat seasonal. It's not year around.
 9     Q. One guest can sponsor it. There's no charge,          9         But, yeah, it's once a week they meet. And
10   correct?                                                  10   then also they do their various activities for the club
11     A. Right.                                               11   and for the community.
12     Q. And it's, within reason, as big as they want,        12      Q. So they meet on Boca Ciega Yacht Club's
13   correct?                                                  13   premises?
14     A. Yes.                                                 14      A. Right.
15     Q. And the people that attend that party, birthday      15      Q. In the clubhouse?
16   party, need not be members of Boca Ciega Yacht Club,      16      A. Yes.
17   correct?                                                  17      Q. And they park in the -- Well, their parents --
18     A. Correct.                                             18   Back up.
19     Q. And at that time and during that event they          19         They're children in the Sea Scout, so they are
20   have unfettered access to the club's facilities,          20   brought there mostly by parents or some adult. Fair to
21   correct?                                                  21   say?
22     A. Yes.                                                 22      A. Right.
23     Q. What about graduations? The same thing?              23      Q. And that whoever brings them parks in the
24     A. Yes.                                                 24   parking lot, correct?
25     Q. The "same thing" being just need sponsorship by      25      A. Yes.



                                                                           27 (Pages 105 to 108)
                               Executive Reporting Service

                                                                                                  9b63ad80-4da0-4ba8-bfca-4c1a50f22dfd
                                                Page 109                                                     Page 111
 1     Q. And can stay on the premises while the meeting         1   to become a member of Boca Ciega Yacht Club, correct?
 2   goes on?                                                    2      A. Right.
 3     A. I believe so, yes.                                     3      Q. Therefore, these children, 11 to 16, they're
 4     Q. In addition to that, you said once a week              4   not members, correct?
 5   meeting, the Sea Scouts do activities during the week as    5         MS. FONTUGNE: Objection.
 6   well.                                                       6         THE DEPONENT: Right, they're not members.
 7     A. They have their meeting once a week, but then          7   BY MS. VENZA:
 8   they have their activities normally on the weekends when    8      Q. And so do their parents have to be members in
 9   they're out of school.                                      9   order for them to be a Sea Scout?
10     Q. Is that at Boca Ciega Yacht Club's facilities,        10      A. No.
11   too?                                                       11      Q. Okay. So non-Boca Ciega Yacht Club members,
12     A. Yes. They have boats at our facility that's           12   both the children and the parents of Sea Scouts, are on
13   been granted by the city.                                  13   Boca Ciega Yacht Club property once a week for a
14     Q. So weekends, so maybe more than one day. Maybe        14   meeting.
15   Saturday, maybe Sunday.                                    15      A. Sponsored by the members of the club, yes.
16     A. Could be.                                             16      Q. What are you saying? What do you mean by
17     Q. Maybe both?                                           17   "sponsored by members of the club"?
18     A. Right.                                                18      A. Because the skipper and the people that work
19     Q. And, again, those children usually are getting        19   with these children are members of BCYC.
20   transportation provided by a parent, adult, or someone,    20      Q. The people that are teaching.
21   correct?                                                   21      A. Right.
22     A. Yes.                                                  22      Q. So -- I'm not familiar. Help me out by saying
23     Q. Who comes and has access to the facilities            23   "Boy Scout." So there's the Boy Scout leader?
24   while the Sea Scout activity or meeting is going on,       24      A. The skipper.
25   correct?                                                   25      Q. Skipper.


                                                Page 110                                                     Page 112
 1      A. Possible, yes.                                        1      A. Right.
 2      Q. And the Sea Scouts are not members of Boca            2      Q. But that's just -- there's a class or a
 3   Ciega Yacht Club.                                           3   meeting, and the person running it is a member of the
 4      A. No. Well, yes, they are.                              4   club, correct?
 5      Q. Their parents --                                      5      A. That person is. And normally we have a few
 6      A. No. If they're a scout, they are a member of          6   other people there that are also instructors for the
 7   the club, with no voting whatsoever.                        7   children during this period of time.
 8         Let me back up. They -- There's another               8      Q. Other than that, but the kids aren't.
 9   classification of Sea Scouts. I'm a little -- I'm not       9      A. Right.
10   quite sure. I just know that they can only be on the       10      Q. Don't have to be. And their parents don't have
11   premise when there is a scout person there that's with     11   to be, correct?
12   the club to monitor them. That's the best of my            12      A. Correct.
13   knowledge.                                                 13      Q. And those children and their parents have
14         I've never attended a Sea Scout meeting during       14   access to the Boca Ciega Yacht Club clubhouse and
15   the middle of the week.                                    15   parking lot, correct?
16      Q. I don't know what you mean. You said a "scout        16      A. Yes.
17   person." That does not mean member?                        17      Q. And that could be once a week or three times a
18      A. No. A member. We sponsor the Sea Scouts.             18   week, correct?
19   "We" being our members. I'd say probably a dozen or        19      A. Yes.
20   half a dozen members are the ones that actually work       20      Q. How long has Boca Ciega Yacht Club been a club?
21   with these children.                                       21      A. Eighty years May 22nd, 2020.
22      Q. Does a Sea Scout have to have a parent who is a      22      Q. When was the first time you met Samantha Ring?
23   member?                                                    23      A. I think a couple years after she joined.
24      A. No.                                                  24      Q. She helped us out earlier by saying that was in
25      Q. We said earlier you have to be over 21 to apply      25   2007. Does that --



                                                                             28 (Pages 109 to 112)
                                 Executive Reporting Service

                                                                                                   9b63ad80-4da0-4ba8-bfca-4c1a50f22dfd
                                            Page 113                                                             Page 115
 1      A. When did she start? 2007? Yeah.                     1     A. Presented to me I believe by the Past
 2      Q. Does 2009 ring a bell with you?                     2   Commodore.
 3      A. Yeah.                                               3     Q. Larry Brown?
 4      Q. Were you involved in her indoctrination at all      4     A. Yes.
 5   to the Boca Ciega Yacht Club?                             5     Q. What context?
 6      A. I wasn't really that familiar with Samantha.        6     A. Having concern about her needing a service
 7      Q. Was she among any of the members you're             7   animal.
 8   friendly with at any time?                                8     Q. Tell me about that. So, how does this happen?
 9      A. Not that I recall. Again, I didn't really know      9   Larry comes -- So, you said the end of 2018, so it's
10   Samantha.                                                10   December 2018, correct?
11      Q. So you didn't know her, and you still don't        11     A. Right.
12   know her.                                                12     Q. And you're getting ready to do the transition.
13      A. I knew of her, but I didn't -- yeah.               13   Larry is out, you're in as Commodore, correct?
14      Q. So it's fair to say she wasn't among those you     14     A. Functionally, yes.
15   were friendly with?                                      15     Q. Okay. I'm sorry if you didn't like the way I
16      A. Well, I'd say I'm friendly with everybody.         16   described it. I was trying to be a little quicker.
17      Q. We discussed earlier with regard to the Past       17         So he's going to pass on the baton to you.
18   Commodores.                                              18   Fair to say?
19      A. Yeah.                                              19     A. Yes.
20      Q. You agree that those individuals --                20     Q. Or maybe the steering wheel of the boat, ship.
21      A. Then I'm confused with the question.               21   So he's going to tell you about some issues that are
22      Q. Okay. Were you ever friendly with Samantha         22   going on. Is that fair?
23   Ring?                                                    23     A. Yes.
24      A. I've been friendly with Samantha Ring, yes?        24     Q. Okay. And was Samantha Brown's -- I'm sorry --
25      Q. Was she among those who you'd say you hung out     25   Samantha Ring's request to have her service animal among


                                            Page 114                                                             Page 116
 1   with?                                                     1   those matters or issues he was bringing to your
 2      A. No.                                                 2   attention?
 3      Q. In July of 2018, were you involved in any way       3      A. Yes.
 4   with the decision to deny her service animal access to    4      Q. Okay. Tell me about what he said to you or
 5   the clubhouse?                                            5   what he represented. What was going on with it?
 6         MS. FONTUGNE: Objection.                            6      A. He basically, you know, said that, "We have a
 7         THE DEPONENT: I don't recall that, no.              7   history here of Samantha wanting her pet becoming a
 8   BY MS. VENZA:                                             8   service animal," and he had received this note that he
 9      Q. Did you see -- I'm going to hand you what the       9   felt like, in his view, did not really address her true
10   court reporter can mark as Exhibit 1.                    10   needs of having a service animal.
11         For the record, it's been used and marked as       11      Q. What do you mean, it did not address her true
12   Exhibit B to the Second Amended Complaint. It's been     12   needs?
13   attached to all the prior complaints.                    13      A. It didn't -- He felt like that the letter that
14         It is the medical letter signed by Dr. Santiana    14   was sent to him, or this note that was sent to him, the
15   regarding Samantha Ring's disability.                    15   doctor really didn't prescribe any real need. Only that
16         (Plaintiff's Exhibit 1 was marked for              16   he only agreed with maybe she might have a need.
17      identification.)                                      17      Q. Was it your understanding or belief that a
18   BY MS. VENZA:                                            18   physician had to prescribe a service animal?
19      Q. Have you seen this before?                         19      A. You know, again, I'm not a professional on
20      A. Yes. But not during the period of time of          20   this, so I didn't take it one way or another. I just
21   July 16th, 2018.                                         21   listened to what he had to say.
22      Q. When's the first time you recall seeing            22      Q. What were you going to do about the situation?
23   Exhibit 1?                                               23          So, here's the Past Commodore bringing it to
24      A. I'd say more towards the end of 2018.              24   your attention, telling you his feelings on the matter.
25      Q. How was it presented to you?                       25   You said you didn't have any feeling one way or the


                                                                             29 (Pages 113 to 116)
                               Executive Reporting Service

                                                                                                      9b63ad80-4da0-4ba8-bfca-4c1a50f22dfd
                                             Page 117                                                       Page 119
 1   other. What were you going to do with this situation?      1     Q. It's open to anybody?
 2      A. Personally, I didn't feel like I had to              2     A. Right.
 3   challenge this or not challenge this.                      3     Q. Open to any member?
 4          My only thing is what I observed of Piper,          4     A. Right.
 5   either hearing or seeing, that this dog was a menace to    5     Q. What was this board meeting about? A General
 6   our club. I felt like it had the possibility of            6   meeting?
 7   attacking one of our members, and then we'd have a         7     A. No.
 8   different type of lawsuit.                                 8     Q. A special meeting?
 9      Q. So let's back up.                                    9     A. No. It's just a regular board meeting we have
10          In July of 2018, was this brought to your          10   once a month, the first Monday of the month.
11   attention? "This" being --                                11     Q. Who was the Treasurer at that time?
12      A. No.                                                 12     A. I don't recall.
13      Q. -- that Samantha Ring had a service animal?         13     Q. A man or woman?
14      A. This was not really brought to my attention         14     A. A man.
15   until the latter part of the year.                        15     Q. Walked in the door of the clubhouse?
16      Q. Until that conversation with Larry Brown.           16     A. In the clubhouse front porch.
17      A. Right.                                              17     Q. And you said you heard Piper acting aggressive.
18      Q. And so you said you didn't think anything of        18   What do you mean?
19   it. I'm sorry. I don't remember your exact words.         19     A. A growl. More like anger, attack. Barking,
20      A. No. I didn't really get involved in this,           20   mad barking.
21   because I didn't really feel like it was something that   21     Q. Wait. What was the noise you heard? Before
22   I needed to be involved in.                               22   you ascribed your personal interpretation, what was the
23      Q. And that's December of 2018, correct?               23   noise?
24      A. Right.                                              24     A. I just heard a dog, you know, barking.
25      Q. When's the first time you saw Samantha's dog,       25     Q. You heard barking.


                                             Page 118                                                       Page 120
 1   Piper, behaving in a manner that you felt was menacing?    1      A. Right.
 2      A. It was at a board meeting where one of --            2      Q. Dogs barking. And you interpreted barking to
 3      Q. Give me a date.                                      3   be aggressive.
 4      A. I really can't. I would say it was the latter        4      A. Yes.
 5   part of the year.                                          5      Q. Was the dog on a leash?
 6      Q. Which year?                                          6      A. To my knowledge, yes.
 7      A. Of 2018.                                             7      Q. Did the dog lunge at the Treasurer?
 8      Q. Okay. I'm sorry. Go ahead. The latter                8      A. I did not see that. I heard.
 9   part of --                                                 9      Q. Where were you?
10      A. Yeah.                                               10      A. I was in the clubhouse itself.
11      Q. -- the board meeting.                               11      Q. I'm sorry. You were inside?
12         Now, the dog is behaving menacingly, according      12      A. Inside the clubhouse.
13   to you. What's that?                                      13      Q. I'm sorry. I misunderstood. You said he
14      A. It was our -- Let's see. Was it -- The              14   walked through the doors. I assumed that the individual
15   Treasurer walked in the door and I heard Piper acting     15   we're talking about walked inside to the clubhouse.
16   aggressively towards him.                                 16      A. The porch is the first entrance to the
17          And I really had a concern about that, knowing     17   clubhouse.
18   that, you know, this is usually not the temperament of    18      Q. You were all the way inside, and this person is
19   what, you know, a service dog was supposed to be.         19   going from the outside to the porch?
20      Q. So this is a meeting of the board?                  20      A. I'm 20 feet away, but yes. It's not a big
21      A. Yeah. It's a board meeting that we had.             21   clubhouse.
22      Q. Was Samantha on the board?                          22      Q. Where was Samantha? More importantly, where
23      A. No.                                                 23   was Piper, the dog?
24      Q. What was she doing there?                           24      A. By the entrance. I assume by the entrance of
25      A. She can come to any board meeting at that time.     25   the front porch of the clubhouse.



                                                                           30 (Pages 117 to 120)
                               Executive Reporting Service

                                                                                                  9b63ad80-4da0-4ba8-bfca-4c1a50f22dfd
                                            Page 121                                                     Page 123
 1      Q. The dog was outside?                                1   to start.
 2      A. No. It was on the front porch.                      2      Q. So they didn't see what was going on, because
 3      Q. It was on the porch. Because is the porch           3   they were in the room with you.
 4   enclosed?                                                 4      A. No. They had a view of it. They could see.
 5      A. Yes. Screened.                                      5      Q. Did you see what precipitated the barking?
 6      Q. So any person needs to come from the outside,       6      A. No.
 7   walk in through the screened porch and then come into     7      Q. So all you know is you heard barking and then
 8   the clubhouse.                                            8   you saw somebody come in the door.
 9      A. Right.                                              9      A. Yes.
10      Q. You're inside the clubhouse?                       10      Q. Okay. So you just assumed that the dog was
11      A. Right.                                             11   barking at the Treasurer.
12      Q. You can't see what's going on. Is that --          12      A. That's the only time he barked.
13      A. I did not see.                                     13         MS. FONTUGNE: Objection.
14      Q. You did not see. And you heard a dog barking.      14         THE DEPONENT: Yes.
15      A. Right.                                             15   BY MS. VENZA:
16      Q. And then after that, after the dog barked, the     16      Q. But you don't know.
17   Treasurer came in?                                       17      A. That's the only time he barked.
18      A. Right.                                             18      Q. But you don't know, because you didn't see what
19      Q. And you -- did anything happen?                    19   was going on outside, right?
20      A. Well, yes. Some people said, "We saw the dog       20      A. I said I heard.
21   go after him." I did not see that.                       21      Q. You heard barking.
22      Q. Okay. I'm talking about you for right now.         22      A. That's my statement. I heard the dog bark.
23      A. I just heard. I heard the dog bark. He came        23   Other people actually saw the dog bark and act
24   in. I heard other people say, "Wow, he got aggressive    24   aggressive.
25   with you."                                               25      Q. Before the dog barked, you didn't see anything,


                                            Page 122                                                     Page 124
 1      Q. So he came in. "He's" referring to the              1   correct?
 2   Treasurer.                                                2      A. No.
 3      A. He came in.                                         3      Q. And after the dog barked, you didn't see
 4      Q. The dog is barking. The Treasurer comes in and      4   anything outside --
 5   then other people in the room said, "Wow, he got          5      A. No.
 6   aggressive."                                              6      Q. -- correct?
 7      A. Right.                                              7      A. Yes.
 8      Q. Referring to the dog, I'm assuming. Maybe the       8      Q. And the people, the other people in the room,
 9   Treasurer. "He got aggressive."                           9   those names you don't know --
10         Who are those people saying that?                  10      A. I believe it's Nancy Hatch is the one that
11      A. I believe we have it on record. You'll have to     11   actually saw the --
12   check. But we have documentation who said what at that   12      Q. And that's the extent of it. The dog barked;
13   meeting.                                                 13   the Treasurer came in; and that's the end of --
14      Q. You have documentation. Because this would         14      A. That's the only time I witnessed it. We have
15   have been a general --                                   15   other --
16      A. This would have been the board meeting, and one    16      Q. Wait, wait. We'll get there.
17   of the officers saw it.                                  17         That's the extent of whatever it is we're
18      Q. And they have meeting minutes?                     18   talking about here.
19      A. I don't know if we put it in the minutes, but I    19      A. Yes.
20   know we got an affidavit.                                20      Q. A dog was barking and someone walked into a
21      Q. These other people were in the room with you,      21   room.
22   correct?                                                 22      A. Uh-huh.
23      A. Yes.                                               23      Q. Correct?
24      Q. They weren't outside.                              24      A. Yes.
25      A. Yes. We were all getting ready for the meeting     25      Q. Nobody got bitten, correct?


                                                                          31 (Pages 121 to 124)
                               Executive Reporting Service

                                                                                                9b63ad80-4da0-4ba8-bfca-4c1a50f22dfd
                                              Page 125                                                          Page 127
 1       A. That's correct.                                      1   affidavits?
 2       Q. Nobody got mauled, correct?                          2      A. Humm, I'm not sure.
 3       A. Correct.                                             3      Q. You got a "Humm," which is hard to translate.
 4       Q. Nobody fell, correct?                                4      A. No. I'm not sure.
 5       A. Correct.                                             5      Q. Is it possible you were involved in soliciting
 6       Q. When you say "observed," in this situation,          6   those affidavits?
 7   it's inaccurate, because all you did was hear something,    7      A. Not at that time, no.
 8   correct?                                                    8      Q. When were they obtained?
 9       A. That's what I said originally, correct.              9      A. I think starting in the first of 2019.
10       Q. So now was there any other time -- Okay. Let        10      Q. Why did you say "not at that time"? You were
11   me go back.                                                11   Commodore then.
12           This was all the end of 2018, correct?             12      A. No, I wasn't Commodore then.
13       A. No.                                                 13      Q. January 2019?
14       Q. This incident, this barking incident.               14      A. Well, we're going back into the latter part of
15       A. It was in the summertime, so I wouldn't say         15   September when I first heard the situation. That's when
16   it's at the end.                                           16   I first observed it.
17       Q. You said the latter part of 2018.                   17          Then other witnesses came forward, and that
18       A. Okay. The latter part. September maybe.             18   information became available once I became Commodore
19       Q. Okay. September of 2018. Explain to me how in       19   starting sometime in January or February --
20   September of 2018 you heard this incident. You were        20      Q. Of 2019.
21   present at a board meeting; you're representing to us      21      A. Right.
22   today that your description of the event was that the      22      Q. When you were Commodore.
23   dog was behaving in a menacing manner.                     23      A. Right.
24           But in December of 2018, when Larry Brown          24      Q. And you said that the two, three affidavits
25   brings Exhibit 1, the medical record of Dr. Santiana, to   25   were obtained somewhere around the first of 2019.


                                              Page 126                                                          Page 128
 1   your attention, you didn't think anything of it. You        1     A. It came in sometime in January of -- January or
 2   didn't think you needed to get involved.                    2   February of 2019.
 3      A. Again, I wasn't looking at this as a service          3     Q. When you were Commodore, correct?
 4   situation. I was still looking at it as a pet.              4     A. Right.
 5      Q. So you just ignored that letter. That "letter"        5     Q. So you could have been involved in the
 6   being Exhibit 1.                                            6   solicitation at that time --
 7      A. Right.                                                7     A. At that time.
 8      Q. And you were going to tell me about another           8     Q. -- of those affidavits, correct?
 9   incident. I said any incidents that you were aware of       9     A. At that time, yes.
10   where the dog behaved in what you believe or describe as   10     Q. In September of 2018, were you aware of the
11   a "menacing manner."                                       11   compelling information that Jennifer Buckley shared with
12         You told me about that one incident. Is there        12   you or represented to you about service animals and
13   another one?                                               13   aggression?
14      A. I believe we have record of other affidavits         14     A. I don't understand your question. Sorry.
15   that the attorney has that she would be happy --           15     Q. Do you recall that we had talked earlier about
16      Q. Okay. I'm sorry. Go ahead.                           16   when Jennifer Buckley presented to you, your words,
17      A. The attorney has, that she can give to you.          17   "compelling information"? You're nodding "Yes."
18      Q. Did you observe or hear or witness any incident      18     A. Right.
19   yourself?                                                  19     Q. Okay. That meeting, if you will, with
20      A. Other than what I heard that one time, no.           20   Jennifer, when did that happen?
21      Q. You said "affidavits." How many affidavits are       21     A. I think it was towards the end or the first of
22   there?                                                     22   the year. That's when it happened. Of '18 to '19.
23      A. You need to refer to counsel. I believe              23     Q. Okay. So somewhere between December 2018 and
24   there's two or three.                                      24   January 2019.
25      Q. Were you involved in the solicitation of those       25     A. Right.



                                                                              32 (Pages 125 to 128)
                                Executive Reporting Service

                                                                                                       9b63ad80-4da0-4ba8-bfca-4c1a50f22dfd
                                             Page 129                                                            Page 131
 1     Q. In the end of January 2019, you had a meeting         1        And you were aware that in -- at least as of
 2   about assessing a fine against Ms. Ring, or did you        2   December, at the end of December, when Larry Brown
 3   unilaterally impose a fine against Ms. Ring?               3   passed on the baton of Commodore to you, that she had
 4      A. I believe I imposed the fine against Ms. Ring.       4   presented a letter from a medical doctor stating that
 5      Q. Unilaterally, just yourself?                         5   her service animal was of benefit to her and that she
 6      A. Yes.                                                 6   had functional limitations, correct?
 7      Q. You didn't discuss it with anyone else?              7     A. I'm aware --
 8      A. No.                                                  8        MS. FONTUGNE: Objection.
 9      Q. Did you feel that was within your authority as       9        THE DEPONENT: -- what the letter said, yes.
10   Commodore?                                                10   BY MS. VENZA:
11      A. Yes.                                                11     Q. Okay. And despite that, in January of 2019,
12      Q. And that fine was being assessed against her        12   when you saw Ms. Ring with her dog in the clubhouse, you
13   for what reason?                                          13   approached her and told her that her dog needed to get
14      A. Bringing the dog inside the clubhouse, a second     14   out, correct?
15   violation.                                                15     A. Yes.
16      Q. Bringing her dog, Piper?                            16     Q. And that was because you were enforcing the
17      A. Right.                                              17   rules?
18      Q. A service animal.                                   18     A. The existing warning that she had received,
19      A. I don't know if it is or not.                       19   yes, and the rules, yes.
20      Q. Do you dispute that Piper is a service animal?      20     Q. And the rules --
21      A. I'm not an expert.                                  21     A. Prohibiting.
22         MS. FONTUGNE: Objection.                            22     Q. -- being no pets allowed in the clubhouse.
23   BY MS. VENZA:                                             23     A. Right.
24      Q. You'll defer to an expert?                          24     Q. And you didn't have any opinion as to whether
25      A. Right.                                              25   Piper was a service animal at that time, correct?


                                             Page 130                                                            Page 132
 1      Q. Did you find an expert to evaluate whether her       1     A. That's correct.
 2   dog was a service animal?                                  2     Q. Because you're not an expert, correct?
 3      A. I had no involvement whatsoever in it.               3     A. Correct.
 4      Q. In December of 2018, when you unilaterally           4     Q. And you did nothing in December of 2018 to
 5   imposed a fine against Ms. Ring --                         5   determine whether Piper was or was not a service animal,
 6      A. No, I didn't. I didn't impose the fine against       6   correct?
 7   her then. I imposed the fine in January.                   7     A. Correct.
 8      Q. In January of 2019?                                  8     Q. And that statement applies in 2019 as well, in
 9      A. Right. I'm following up what had already been        9   January 2019, correct?
10   issued to her in 2018. She had already been warned        10     A. Yes.
11   about not bringing her dog in: Piper.                     11     Q. So without knowing whether her dog was a
12         She once again brought it in, Martin Luther         12   service animal, you enforced and imposed fines against
13   King day, and that's when I told her the dog has to get   13   her, correct?
14   out. She hesitated. She didn't want to do it. She         14     A. Yes.
15   finally did. And that's when I assessed the fine on       15         MS. FONTUGNE: Objection.
16   her.                                                      16   BY MS. VENZA:
17      Q. That was you personally.                            17     Q. What's your relationship with James O'Reilly?
18      A. Yes.                                                18     A. He's our -- basically our landlord. He's City
19      Q. So you personally observed Ms. Ring in the          19   Commissioner, City manager.
20   clubhouse with Piper.                                     20     Q. Other than that role, what's your relationship
21      A. Yes.                                                21   with him?
22      Q. And this was -- this incident happened in           22     A. That's it.
23   December or January?                                      23     Q. Have you met him in person?
24      A. January. Martin Luther King Day.                    24     A. Yes.
25      Q. That's what you said. I'm sorry.                    25     Q. Before January of 2019?



                                                                             33 (Pages 129 to 132)
                               Executive Reporting Service

                                                                                                      9b63ad80-4da0-4ba8-bfca-4c1a50f22dfd
                                                 Page 133                                                         Page 135
 1     A. I think -- I think the first time was in               1   in allowing her service animal to be in the clubhouse?
 2   January. The first time ever was Commodore summons to       2          MS. FONTUGNE: Objection.
 3   his office, as Commodore, so I obliged him and attended     3          THE DEPONENT: That's why I referred it to
 4   his meeting.                                                4      legal counsel. I'm not that familiar with that.
 5     Q. Was that in January of 2019?                           5      I think it's about the time I called the
 6     A. It was in January, yes.                                6      attorney.
 7     Q. Of 2019?                                               7   BY MS. VENZA:
 8     A. Yes. I was called to the principal's office.           8      Q. You decided to fine her.
 9     Q. And you were summoned there for what reason?           9      A. It had already been established in the club
10     A. Reasons to do with Ms. Ring. I didn't know at         10   that she had a warning. Yes, I'm just following
11   the time.                                                  11   through.
12     Q. Well, after you got there --                          12      Q. You did no independent investigation, correct?
13     A. Yes.                                                  13      A. I witnessed it. No.
14     Q. -- what did you learn the charges were?               14      Q. You witnessed --
15     A. He was upset.                                         15      A. I witnessed her having the dog after she had
16        MS. FONTUGNE: Objection.                              16   been warned.
17        THE DEPONENT: Because this was -- this                17      Q. Let's talk about service animal. Okay?
18     information from Samantha Ring was going to him          18      A. I'm not getting into service animals. I was
19     as well as everyone else on the City Council             19   not involved in that context of service animals.
20     about her complaints against BCYC.                       20          All I saw was a dog in the clubhouse, where she
21   BY MS. VENZA:                                              21   had been warned back in December. I asked her to
22     Q. What was your understanding? What did he tell         22   "Please remove your dog."
23   you? He said, "We're getting these complaints from         23      Q. You decided it just wasn't -- Never mind.
24   Samantha Ring" about what?                                 24   Strike that.
25     A. About she's filing for ADA, a service animal.         25          So what was the message you were getting from


                                                 Page 134                                                         Page 136
 1   I believe maybe discrimination that time. So, this is       1   Jim O'Reilly when he summoned you to his office in
 2   all coming -- all had to do with what she outlined to       2   January of 2019? What was the message you were getting?
 3   the city. Which is very unusual for a member to do          3     A. The message was, "Your club needs to get this
 4   that.                                                       4   cleaned up." And because of this, led into another
 5      Q. Okay. So what did "filing for ADA service             5   discussion that was pretty obvious.
 6   animal" mean?                                               6        They had a lease agreement on the desk, of his
 7      A. He was trying to figure out why he's getting          7   desk, with BCYC. And of course I asked the question,
 8   involved in internal workings of BCYC. He didn't            8   "Well, I guess we're not going to be talking about lease
 9   understand this. "Why is the city now getting involved,     9   negotiations anytime soon."
10   since we've been there for since 1965? Why all the         10     Q. I'm sorry. Lease what?
11   sudden this is occurring?"                                 11     A. Negotiations.
12         And I, quite --                                      12        And he says, "Not until we get this mess
13   BY MS. VENZA:                                              13   cleaned up.
14      Q. What I'm asking you is, what did you -- you          14     Q. He said, "Not until we get this mess cleaned
15   said he told you that you were being summoned there and    15   up"? So the Boca Ciega Yacht Club entered a lease with
16   it had to do with information from Samantha Ring and       16   the City of Gulfport, correct?
17   that she was filing ADA for a service animal. I don't      17     A. Yes.
18   understand what that means. She is filing a complaint      18     Q. And that was first entered December 21st of
19   against you for violation of the ADA?                      19   2007, and it was for a period of 13 years, correct?
20      A. Yeah. She was going to the Pinellas County           20     A. Yes.
21   Human Resources to file a complaint.                       21     Q. And it was one dollar a year in rent, correct?
22      Q. For discrimination?                                  22     A. Yes.
23      A. That too.                                            23     Q. So now this is -- Well, if it's 13 years, the
24      Q. And did you understand that that had to do with      24   lease is up. This is January 2019.
25   the fining and denial of her accommodation of disability   25     A. That's what made us nervous. We negotiated



                                                                              34 (Pages 133 to 136)
                                  Executive Reporting Service

                                                                                                       9b63ad80-4da0-4ba8-bfca-4c1a50f22dfd
                                              Page 137                                                        Page 139
 1   that lease far in advance before it became due. To this     1   than those of dealing with Samantha Ring and her service
 2   date, we have no lease agreement or negotiations.           2   animal request?
 3      Q. So what made you nervous was that the                 3      A. I think at that moment it was just Samantha
 4   discriminatory actions of the yacht club could sway the     4   Ring.
 5   city to deny any renewal of a lease.                        5      Q. You consider those to be troublesome matters?
 6         MS. FONTUGNE: Object to form.                         6      A. Yes, I do.
 7         THE DEPONENT: It put us in a spotlight that           7      Q. "These harassment emails should be internal
 8      we weren't in a good situation to start                  8   club business." Did I read that correctly?
 9      negotiations anytime soon.                               9      A. Yes, you did.
10   BY MS. VENZA:                                              10      Q. And you were referring to Ms. Ring's emails?
11      Q. Was that a "Yes." Was that a really long way         11      A. Yes.
12   of saying "Yes"?                                           12      Q. To who?
13      A. Yes.                                                 13      A. To the City Council members, the Mayor, and
14         MS. VENZA: Okay. I'm going to hand you what          14   Mr. O'Reilly.
15      I'm going to ask the court to mark as Deposition        15      Q. So you felt those were harassing why?
16      Exhibit 2.                                              16         MS. FONTUGNE: Objection.
17         (Plaintiff's Exhibit 2 was marked for                17         THE DEPONENT: Because you're going outside
18      identification.)                                        18      our club to discuss club business.
19         MS. VENZA: I do have one for your counsel.           19   BY MS. VENZA:
20         MS. FONTUGNE: Thank you.                             20      Q. It was your belief at that time that the things
21   BY MS. VENZA:                                              21   that were going on with the club had to do with the
22      Q. Go ahead and take a look at that. Let me know        22   club, should stay within the club, correct?
23   when you've had a moment to look at it.                    23      A. Yes.
24      A. Okay.                                                24         MS. FONTUGNE: Objection.
25      Q. Let the record show that the bottom portion is       25              //////////////////


                                              Page 138                                                        Page 140
 1   an email from you, Nicholas Joseph Southard,                1   BY MS. VENZA:
 2   Nsouthard@att.net. Is that your email address?              2      Q. And is that your sentiments today?
 3      A. Yes, that is.                                         3      A. As a private club, yes.
 4      Q. Is that your current email address today?             4      Q. In your opinion, what makes Boca Ciega Yacht
 5      A. Yes.                                                  5   Club a private club?
 6      Q. And the subject matter is "BCYC," Boca Ciega          6          MS. FONTUGNE: Objection.
 7   Yacht Club, correct?                                        7          THE DEPONENT: Well, you just can't walk on
 8      A. Yes.                                                  8      the property. You have to be a member. You have
 9      Q. And it is directed to City Manager, City of           9      to pay dues. You have to be current. You have
10   Gulfport, Florida, JOReilly@mygulfport.us, correct?        10      to -- we ask you to work within the BCYC
11      A. Yes.                                                 11      community to help promote boating, safe boating,
12      Q. This was sent January 22nd, 2019, at 7:49 a.m.,      12      and good camaraderie within the club.
13   correct?                                                   13   BY MS. VENZA:
14      A. Yes.                                                 14      Q. So, these two can be combined. You can't walk
15      Q. Or at least it reflects that.                        15   onto the property; you have to be a member.
16         And it states, "Good morning Mr. Jim O'Reilly.       16      A. Right.
17   Again I want to apologize for all the troublesome emails   17      Q. That's really the same thing. You're saying
18   you, Council members and the Mayor are receiving from      18   you have to be a member.
19   these members." Did I read that correctly?                 19      A. Sure.
20      A. Yes.                                                 20      Q. With the exception of all those exceptions we
21      Q. What are you referring to in that email about        21   already discussed.
22   "troublesome emails"? What are those?                      22      A. Right.
23      A. All these allegations they're getting involved       23      Q. Sea Scouts, the annual once a year --
24   in that contains BCYC matters.                             24      A. Open House.
25      Q. All these other -- There's other matters other       25      Q. Thank you. All those things we discussed, with


                                                                             35 (Pages 137 to 140)
                                Executive Reporting Service

                                                                                                   9b63ad80-4da0-4ba8-bfca-4c1a50f22dfd
                                                   Page 141                                                 Page 143
 1   the exception of that, you've got to be a member to walk    1   appears to be an email, is what it looks like, from
 2   on the club, correct?                                       2   Samantha Ring, dated January 12, 2019, to, among other
 3      A. Right.                                                3   people, Lroach@myGulfport, and Jim O'Reilly, correct?
 4      Q. And then pay dues, be current on your dues.           4       A. Yes.
 5   Again we can collapse that, too, correct? You're            5       Q. Are you with me? It says "Subject: Forward:
 6   nodding your head "Yes."                                    6   All Communications." Do you see that?
 7      A. Yes.                                                  7       A. Yes.
 8      Q. And you have to be in Boca Ciega Yacht Club           8       Q. And it states, "So- The club does not allow
 9   proven to have -- oh, an interest in boating.               9   service animals. And I am still going to be fined if I
10      A. Yes.                                                 10   bring her to the clubhouse." And then the signature
11      Q. So you just need to be interested in boating.        11   line of Samantha. Did I read that correctly?
12      A. Right.                                               12       A. Yes.
13      Q. And have good camaraderie.                           13       Q. That email was sent by Samantha to Jim
14      A. Right.                                               14   O'Reilly, who then sent an email to the Mayor. Do you
15      Q. You then went on to say in that email, "I would      15   see that top email?
16   add that we have referred the entire thing to our          16       A. Yes.
17   attorneys and are taking steps to deal with these          17       Q. It says, "Mayor. Denis, David and I met with
18   members as quickly as reasonably possible and legally      18   the Commodore this past Tuesday." Did I read that
19   prudent." Did I read that correctly?                       19   correctly?
20      A. Yes.                                                 20       A. Yes.
21      Q. And then you forwarded that email -- I'm sorry.      21       Q. That Commodore was you, correct?
22   You sent that to the City Manager.                         22       A. Yes.
23         Is Jim O'Reilly one of those sitting manager --      23       Q. And so this is dated Saturday, January 12th, so
24   yeah. Jim O'Reilly. You sent that to Jim O'Reilly and      24   it looks you met Tuesday, January 8th, 2019. Does that
25   then he forwarded that email. That's what is reflected     25   sound about right to you?


                                                   Page 142                                                 Page 144
 1   on the top.                                                 1      A. Yes.
 2     A. I don't know if he forwarded it or not. I              2      Q. Who's Denis, or what's his position with the
 3   don't have that.                                            3   city?
 4     Q. At the very top. That's part of it. It's from          4      A. I'm not sure. He was just in the room. I
 5   City Manager to DeMuth Lesley. Forward: BCYC.               5   believe David was their counselor.
 6   Tuesday, January 22nd. Attachment: General membership       6      Q. Their attorney?
 7   admission and standards.                                    7      A. Right.
 8     A. I'm not familiar with those people. They could         8      Q. Okay. Tell me about how this meeting -- how
 9   be on the City Council. I'm not sure.                       9   did this meeting come about?
10     Q. Nonetheless, you chose to email Mr. O'Reilly.         10      A. He summons me to come and meet with him the
11     A. Yes.                                                  11   first week I became Commodore.
12     Q. You initiated contact with him and you were           12      Q. So this precipitated Exhibit --
13   apologizing for matters that you believe were internal     13      A. Yes.
14   in the club, correct?                                      14      Q. The previous exhibit -- Okay.
15     A. Yes.                                                  15      A. And then he sent this out.
16         MS. FONTUGNE: Objection.                             16      Q. So you -- This is when you were summoned, when
17         MS. VENZA: I'm going to ask the court                17   we were discussing that earlier?
18     reporter to mark this as Deposition Exhibit 3.           18      A. Right.
19         (Plaintiff's Exhibit 3 was marked for                19      Q. You're nodding your head "Yes."
20     identification.)                                         20          You were summoned on January 12th; you went in
21   BY MS. VENZA:                                              21   and had this meeting. It was just you from Boca Ciega
22     Q. Tell me when you've had a minute to just look         22   Yacht Club?
23   it over.                                                   23      A. Actually --
24     A. Okay.                                                 24          MS. FONTUGNE: Objection.
25     Q. Starting at the bottom of the page, there             25          THE DEPONENT: -- it's Lee Nell also was



                                                                            36 (Pages 141 to 144)
                                  Executive Reporting Service

                                                                                                  9b63ad80-4da0-4ba8-bfca-4c1a50f22dfd
                                                  Page 145                                                        Page 147
 1     with me. The Past Commodore.                              1   another exhibit. We can mark this as deposition
 2   BY MS. VENZA:                                               2   Exhibit 4.
 3     Q. Why Mr. Nell?                                          3        (Plaintiff's Exhibit 4 was marked for
 4     A. Because he -- two ears -- four ears are better         4     identification.)
 5   than two to listen.                                         5        MS. VENZA: Hold on. I'm missing -- Can I
 6     Q. But --                                                 6     see that? I think I jumped one page ahead.
 7     A. I brought him in because of his past experience        7           Take a moment and look at Exhibit 4.
 8   as being a Commodore, his past experience with Ms. Ring.    8        THE DEPONENT: All right.
 9   And I just wanted to make sure, since this is the first     9   BY MS. VENZA:
10   time a Commodore has been asked to come meet with the      10     Q. In the center of that Exhibit 4, it is an email
11   City Manager, I wanted to make sure I didn't miss          11   from James E. O'Reilly, City Manager, City of Gulfport,
12   anything during the conversation.                          12   on January 15th, 2019, at 11:44 a.m. It appears to be
13     Q. Okay. Now I'm referring to the Exhibit 3. Jim         13   written to Ms. Ring. Is that fair?
14   O'Reilly represented to the Mayor, "Explain to him that    14     A. Yes.
15   needed to explore a remedy before the city becomes         15     Q. And it states, "My staff and I have met with
16   involved by the club's landlord. Hence the Commodore's     16   and discussed your" -- Ms. Ring's -- "complaint with
17   attempt to meet with Ms. Ring this morning." What's        17   BCYC Commodore Southard. I was informed that he was
18   that in reference to?                                      18   going to attempt to meet with you to resolve your issue
19     A. I don't have a clue.                                  19   and that you had a scheduled grievance hearing for your
20     Q. The city -- the next line reads, "The city has        20   issues to be addressed. Have you met with the
21   been advised by BCYC that as a member of BCYC, she's       21   Commodore? Have you availed yourself of the club's
22   entitled to a grievance hearing. Per the Commodore,        22   grievance procedure? At this point I will continue to
23   Ms. Ring's grievance hearing is scheduled for              23   avail myself of the opportunity to take input from both
24   January 15th." Did I read that correctly?                  24   parties. Thank you."
25     A. Yes.                                                  25        I read that correctly. Yes?


                                                  Page 146                                                        Page 148
 1      Q. Was that accurate? Was there a grievance              1     A. Yes.
 2   hearing scheduled for January 15th?                         2     Q. Do you know what he's talking about in here
 3      A. I know that we have a grievance. I don't              3   about the grievance --
 4   recall that, to be honest with you.                         4     A. No, I really don't.
 5      Q. Did you dictate the meeting? Did you dictate          5     Q. -- hearing?
 6   the date of that meeting?                                   6        Now I'm going to get to the next exhibit, which
 7      A. No, I wouldn't have. There's a whole different        7   was previously marked as Exhibit 5. I think that --
 8   committee that dictates that.                               8        MS. FONTUGNE: I need one. If you've got an
 9      Q. So the way this went down is Samantha Ring had        9     extra one.
10   emailed people at the city about things that were going    10        (Plaintiff's Exhibit 5 was marked for
11   on at the clubhouse, Boca Ciega Yacht Club, correct?       11     identification.)
12      A. Right.                                               12        THE WITNESS: Okay. I didn't read the
13      Q. At which point then the city got in touch with       13     bottom part. I'm sorry.
14   you and said, "Come on in. We're getting these emails."    14   BY MS. VENZA:
15   Is that a fair description?                                15     Q. Actually, I'm not going to ask you about that.
16      A. Yes.                                                 16   You can read it if you want.
17      Q. Okay. Then there's a January 15th meeting            17     A. The bottom? No. Okay.
18   which you are representing was set by others at Boca       18     Q. So to get us back in a frame of reference. The
19   Ciega Yacht Club with Ms. Ring. A grievance hearing.       19   predecessor exhibit was Exhibit 4, and it was James
20      A. I'm not aware of that. I'm not on that               20   O'Reilly's email to Samantha Ring saying, "hey, do you
21   committee.                                                 21   have your grievance meeting? What's going on? What did
22      Q. So you don't know -- you just don't know where       22   the Commodore say?"
23   that representation came from?                             23        So it appears that deposition Exhibit 5 is
24      A. I don't know.                                        24   Samantha Ring's response to Jim O'Reilly saying, "so, he
25         MS. VENZA: Okay. I'm going to show you               25   told me he would meet with me on Sat morning" --



                                                                             37 (Pages 145 to 148)
                                   Executive Reporting Service

                                                                                                      9b63ad80-4da0-4ba8-bfca-4c1a50f22dfd
                                              Page 149                                                      Page 151
 1   Saturday morning -- "but that was not a time that worked    1         MS. FONTUGNE: Objection.
 2   for me. He didn't offer me another time. He just sent       2         THE DEPONENT: Yes.
 3   me the following, which does not sound like he wanted to    3   BY MS. VENZA:
 4   resolve my issue without going to a lawyer. This            4      Q. So it doesn't say in here that you gave her any
 5   doesn't have the tone of trying to work things out with     5   other options to meet. True?
 6   me, his email to me." Did I read that correctly?            6      A. Yes.
 7      A. Yes.                                                  7      Q. And so you immediately resorted to just sending
 8      Q. And then the next part is her forwarding of an        8   an email next, correct?
 9   email you wrote stating, "Samantha, since you could not     9      A. Yes.
10   meet with me this morning at the BCYC clubhouse after      10      Q. And then telling her that there's no
11   the Skipper's cruising meeting, I am sending you this      11   discussion. Everything's going to go right to the
12   email. All further accusations or discussions you make     12   attorneys, correct?
13   about BCYC will need to be directed to our legal           13      A. Yes.
14   counsel. All of our board members will be instructed       14      Q. So now I go back to my original question. Does
15   not to discuss anything with you as well."                 15   that sound like you're trying to work it out with
16      A. Okay.                                                16   Ms. Ring?
17      Q. Did I read that correctly?                           17         MS. FONTUGNE: Objection.
18      A. Yes.                                                 18         THE DEPONENT: I had no choice.
19      Q. Would you say that that's working it out with        19           (Recess held at this time.)
20   Ms. Ring?                                                  20         (Deposition continued in Volume II.)
21         MS. FONTUGNE: Objection.                             21
22         THE DEPONENT: It was initially trying to             22
23      work it out. However, she could not meet. And           23
24      then after being advised by legal counsel all           24
25      communication needs to be referred back to legal        25


                                              Page 150
 1      counsel, so I stopped.
 2   BY MS. VENZA:
 3      Q. You had represented to Jim O'Reilly that you
 4   were going to try to work things out with Ms. Ring,
 5   right?
 6      A. Right.
 7      Q. And it was in the club's best interest to do
 8   that, correct?
 9      A. Yes.
10      Q. For many reasons, correct?
11          MS. FONTUGNE: Objection.
12          THE DEPONENT: Yes.
13   BY MS. VENZA:
14      Q. And there's a January 15th meeting that you
15   don't recall being set, correct?
16      A. Well, I recall now after seeing that, yes.
17      Q. You do. Okay.
18          But it sounds like "You could not meet with me
19   this morning at the clubhouse after the Skipper's
20   cruising meeting. I'm sending this email." So you gave
21   her one shot. "Hey, meet here, meet after this
22   meeting," and that's it, correct?
23      A. Yes.
24      Q. It's reasonable that someone may not be
25   available at the one opportunity you give them, correct?


                                                                            38 (Pages 149 to 151)
                                Executive Reporting Service

                                                                                                  9b63ad80-4da0-4ba8-bfca-4c1a50f22dfd
                                                                               Page 152

        A            98:2 99:4          98:11             21:9,19 57:1     anticipating
a.m 138:12           108:10 109:5,8   advice 76:25        73:2 74:6,11      24:18
  147:12           activity 98:4      advise 76:20        74:13 75:14      anybody 58:11
able 5:8 18:4        109:24           advised 20:20       77:1,1            88:24 119:1
  86:19 88:7       actual 28:7          145:21 149:24    Americans 49:7    anytime 136:9
Absolutely 45:8      62:25 76:16      affidavit 122:20    50:3,17           137:9
  60:3             ADA 49:6,7,10      affidavits         amount 11:10      apologize 23:21
AC 107:14            49:10 51:7         126:14,21,21      11:13 20:24       28:15 56:10
accept 66:20,21      133:25 134:5       127:1,6,24        81:20 101:19      100:16 138:17
access 31:2 88:8     134:17,19          128:8            Angel 35:1,2      apologizing
  94:17 103:10     add 46:8,11        age 107:21          39:20 40:8,9      142:13
  103:17 104:2       78:16,17,25      agency 39:24        40:15 41:12,24   appearance
  105:21 106:20      141:16           aggression          42:5,6 61:5,6     34:3
  107:2 109:23     added 78:22          128:13            61:13 68:1,2     APPEARAN...
  112:14 114:4       79:3,8,12        aggressive          68:15 88:17       2:1
accessibility      adding 79:2          119:17 120:3     anger 119:19      appears 143:1
  107:13           addition 19:20       121:24 122:6,9   animal 44:6,22     147:12 148:23
accessible 8:20      30:3 33:12         123:24            45:1 49:16       applicant 60:20
  86:4               79:1 98:8        aggressively        50:4 52:6,19      63:7,9,11
accommodate          109:4              118:16            53:5,14 54:10     65:17 66:6
  52:9,12          address 5:23       aggressiveness      54:16 77:25       70:25 71:21
accommodation        22:13,16,18        52:14             114:4 115:7,25    72:9,11 79:2
  52:6 134:25        38:4,10 39:16    agree 33:10 34:2    116:8,10,18       81:8,10 91:20
accompanied          39:24 43:25        34:15,19 50:7     117:13 129:18    applicants 63:12
  93:4               44:21 87:24        90:14,24 91:15    129:20 130:2      64:21 68:9,16
accompany            116:9,11 138:2     92:7,9 113:20     131:5,25 132:5    70:4,17,20
  93:14              138:4            agreed 24:23        132:12 133:25     71:11,15 72:3
accompli 67:10     addressed            70:2 116:16       134:6,17 135:1   application 8:13
accountability       147:20           agreement           135:17 139:2      8:14,16,25
  69:5             adduced 4:3          136:6 137:2      animals 50:18      10:6 11:25
accounting         administration     ahead 68:3          51:7 52:1,2       38:24 57:25
  83:15              6:14               118:8 126:16      128:12 135:18     58:1,3,18 59:5
accounts 6:25      administrative       137:22 147:6      135:19 143:9      59:6 60:5,19
accurate 146:1       13:15 14:14      alcohol 97:21,24   anniversary        63:1 64:7
accusations          20:3,14 33:9       98:6,15           107:9             70:25 71:7
  149:12           admission 79:25    aliases 5:20       annual 48:10       80:9 81:11
act 49:8 50:4,18     81:3,4 142:7     allegations         80:22 82:5,17     94:11 96:14
  123:23           admitted 72:4        138:23            140:23           applications
acting 52:13       adult 96:7         alleged 55:15      Annually 91:9      38:9 58:5
  118:15 119:17      108:20 109:20    allow 143:8        answer 4:24       applied 7:22 8:7
action 23:9        adults 81:21,21    allowed 91:25       36:12 40:21       8:11,13 23:11
  48:24 62:25        81:23 82:7         131:22            46:4 53:21        70:9
actions 137:4        91:24 93:1       allowing 135:1      62:15 77:14      applies 96:12
active 7:18        advance 137:1      amended 78:24       92:14             132:8
  13:20 14:10,12   advertise 90:12      80:7 114:12      answered 36:2     apply 9:10 50:7
  24:20              92:15 95:1       amendment           90:2              57:21,23 81:14
activities 88:15   advertised 95:9      75:10 80:15      answers 5:7        81:15,20 82:4
  89:1 92:19         96:5 97:8        amendments          58:24             94:7 110:25


                        Executive Reporting Service
                                                                             Page 153

appointment          48:11 56:8       available 86:1   68:24 92:4          9:15 10:25
  23:24 31:20        61:18 97:22,24     87:8 88:4 99:9 96:19 100:16        14:4 15:16
appreciate 8:19      120:24             127:18 150:25 ballpark 11:5        22:15 25:6
  11:24 34:9       assumed 52:21      availed 147:21  band 101:1           27:2 36:20
approached           120:14 123:10    Avenue 5:13,22  banquet 16:11        37:12 38:4,6
  24:11 131:13     assuming 10:2      average 18:9     16:12               43:14,23 46:13
approve 47:4         38:7 122:8         101:12        bargain 95:11        47:25 48:9,22
  80:12            assumption 38:7    aware 52:25     bark 121:23          48:25 55:9
approved 32:18       38:19              56:1 95:8 97:7 123:22,23           56:24 57:2,25
  48:9 84:12,14    astute 50:11,13      97:12,14 126:9barked 121:16        60:16 63:17
  104:17             50:17 51:5         128:10 131:1,7 123:12,17,25        65:7,10,12
approximately      attached 114:13      146:20         124:3,12            73:4 76:9
  5:24 7:18        Attachment         Aye 71:17       barking 119:19       80:24 81:7
  36:20 42:18        142:6                             119:20,24,25        83:21 84:2,13
April 14:4,6,7     attack 119:19              B        120:2,2 121:14      86:6,18 90:5
  18:7,7           attacking 117:7    B 31:14,18       122:4 123:5,7       92:17 94:8
area 30:25 31:2    attempt 145:17      114:12          123:11,21           100:1,7 103:14
areas 92:16          147:18           B.A 6:5          124:20 125:14       109:3 115:1
armed 53:13,24     attend 70:11,14    back 9:18 10:7  based 52:17          122:11 124:10
  54:15              100:3 101:21      13:22 14:4      92:12               126:10,14,23
arrested 6:2         106:15            17:16 21:11    basically 16:5       129:4 134:1
Articles 21:20     attended 19:23      24:8,24 42:6    22:15 61:19         142:13 144:5
ascribed 119:22      66:4,5 110:14     62:8 65:18      67:16 107:8       bell 113:2
ashore 79:4          133:3             67:1 68:15      116:6 132:18      benefit 73:11
aside 34:2,9,12    attends 96:6        96:17 108:18   baton 115:17         74:7 75:18
  47:2             attention 21:5      110:8 117:9     131:3               76:18 77:20
asked 5:2 7:21       56:17 116:2,24    125:11 127:14 Bay 30:16,21,22       78:7,13 85:22
  9:4 14:8 20:23     117:11,14         135:21 148:18   102:19              131:5
  23:20 24:6         126:1             149:25 151:14 BCYC 69:3           benefits 88:9,22
  54:11 66:21      attorney 1:13      backcheck        88:16 105:8         95:21
  67:20,20 97:25     51:2 55:5         96:24           111:19 133:20     best 4:24 8:25
  99:17 135:21       78:10 126:15     backdrop 97:10   134:8 136:7         12:22 23:1
  136:7 145:10       126:17 135:6     backed 15:2,5,6  138:6,24            40:13 110:12
asking 16:25         144:6            background 8:8   140:10 142:5        150:7
  21:2 32:10,12    attorneys           8:9 9:12,13,21  145:21,21         better 145:4
  61:14,16 71:5      141:17 151:12     9:24 10:1 12:1  147:17 149:10     Betty 5:15,25
  71:6 90:23       attributes 60:9     36:8,23 37:11   149:13            beyond 37:20
  134:14           authority 33:22     37:13,23 38:5 Beach 2:4           bicycle 15:16
asks 61:19           34:4,11 36:2      38:8,18,23     Beckly 50:20       big 98:4 106:12
aspiration 60:12     44:19 45:20,25    39:23,25 59:7 becoming 13:5         107:9 120:20
assessed 129:12      46:5,15 47:16     59:17 62:1,17   29:8 116:7        bigger 79:16
  130:15             129:9             63:6 65:8,9    behalf 35:6        biggest 19:3
assessing 129:2    automatic 84:7      66:9 68:16     behaved 126:10       93:23
assistance 58:23   automatically       97:2 100:20    behaving 118:1     bill 82:22
Assistant 26:10      96:7,11           104:4           118:12 125:23     billed 83:17
  27:3,5 84:9      Automobile         backup 51:6     belief 48:2        billing 83:3,5
assume 9:20          1:17,24          bad 5:3 20:25    116:17 139:20     birthday 106:7
  10:1 17:7 25:3   avail 147:23        67:18,18 68:22 believe 7:21 8:7     106:15


                        Executive Reporting Service
                                                                            Page 154

bitten 124:25       18:23 22:7        94:21,24 97:16    78:25 84:7      Chairperson
blah 46:9,10,10     30:15,21,22       100:5,18,25                         105:4
blank 14:18         35:6 36:6,16      101:16 102:2             C        chairs 33:14
board 14:24         37:14,24 38:9     102:18 143:10    calendar 104:20 challenge 17:12
  15:8,20 16:15     43:12 44:19      bringing 100:14     104:20           17:19,21,22,24
  20:15 25:6,7      48:7,13,17        116:1,23         call 4:13 6:25     18:3 117:3,3
  25:11,16,19,24    49:25 50:8        129:14,16          13:14 40:5,7   change 71:3
  28:19 29:9,10     52:5,8,21 53:4    130:11             48:18 60:7       78:15 101:14
  29:18 33:11       54:24 55:4,7     brings 67:11        61:13 62:9     changed 59:16
  34:23 45:23       56:17 64:21       108:23 125:25      66:20 67:2       70:24 71:10
  46:7,15,22,23     69:23 72:23      brochure 99:2,3   called 20:10     changes 56:2,11
  46:23 47:10,16    73:10,24 74:6     99:6,12            21:15 54:9       56:12 57:6
  66:7,12 67:5,7    75:6 76:17       brought 49:3        107:16 133:8     71:7 73:5
  67:16 68:14,21    77:19 78:16,25    73:4,7 74:15       135:5            79:24 87:13
  70:3 76:2 77:3    84:24 88:7        76:7,13 77:2,4   calling 51:23    charge 7:12 20:7
  77:5,7,12         89:15 90:6,9      77:5 80:20         60:20 63:3       32:22 48:3
  80:11 84:12       90:14,24 91:12    92:16 100:9      calls 60:20 63:2   103:2 106:6,9
  104:17,19         91:15 92:11,14    101:22 102:2       63:7           charged 107:1
  118:2,11,20,21    93:22 94:1        108:20 117:10    camaraderie      charges 49:3
  118:22,25         95:1,8,15 96:6    117:14 130:12      69:6 140:12      133:14
  119:5,9 122:16    96:8 97:8 98:5    145:7              141:13         chase 52:4
  125:21 149:14     98:8,11,18       Brown 16:17       camp 108:6       check 8:8,9 9:12
boarding 67:13      102:6,19          35:12 41:9,10    cap 72:25 73:3     9:13,22,25
boat 9:3,9 23:12    103:12,17         41:23 44:14        76:12 107:1      12:1 32:3
  23:22 26:20       104:7,14          115:3 117:16     cappuccino 7:2     36:23 37:11,23
  31:21,23 32:4     105:15 106:16     125:24 131:2     Captain 13:10      38:8 39:21
  32:5,6 59:9,18    107:10 108:2     Brown's 115:24      26:9             43:25 61:25
  59:20 66:19       108:12 109:10    Buckley 45:15     care 16:7 82:22    62:1,17 65:8,9
  68:6 98:18,20     110:2 111:1,13    45:15,16,20        87:9             96:18 97:2
  98:23 99:1        112:14,20         50:19,21 53:8    case 1:5 27:1,7    99:21 100:20
  102:11,12         113:5 136:15      53:22 54:21        28:25 67:17      102:6 104:4,19
  103:12 115:20     138:6 140:4       128:11,16        category 42:25     122:12
boating 9:2,7       141:8 144:21     Buckley's 54:9    center 1:24      checked 9:25
  12:13,16 59:7     146:11,18        budget 48:10,10     147:10           97:13
  61:12 78:18,21   book 21:11,13      84:12,14,15,15   ceremony         checking 31:5
  79:3 98:7,8      bottom 137:25      84:17,18,21        105:17 106:3,4   32:2
  99:4 140:11,11    142:25 148:13    building 16:6     certain 20:22    checks 36:8
  141:9,11          148:17            17:1               34:10 36:1       37:13 38:23
boats 23:17        Boulevard 1:17    bulkhead 52:1       62:11 84:20      39:25
  30:15,20 31:3     1:24 2:3,11      business 1:24       86:16          children 91:23
  31:9,15,24       boy 2:11 107:19    6:14 56:7,7      certainly 56:6     91:25 107:24
  32:1,6,7,8        111:23,23         139:8,18           74:15 92:8       108:19 109:19
  102:21 109:12    Boys 107:23       buy 6:23,25       cetera 20:4        110:21 111:3
Boca 1:6 5:16      bring 20:2,12     bylaws 21:9,22      25:13 26:23      111:12,19
  7:15 10:16        21:5 23:4         55:21 56:2,13    Chair 20:9,10      112:7,13
  12:4,21 13:6      30:11 45:1        57:1,6 73:2        62:23          choice 47:11
  13:25 14:14       53:1 68:15        74:13 75:11      Chairman 13:9      151:18
  15:12 17:19       76:1 77:6,24      76:1,16 78:5       88:17          choices 46:11


                        Executive Reporting Service
                                                                             Page 155

chose 142:10         134:3,9 136:16  38:9 42:7,16       88:8 90:14,24      102:20 103:16
Christmas            137:5 138:9,9   43:13 44:19        91:13,16 96:7      103:19 118:25
  71:25 102:12       139:13 141:22   48:4,8,13,17       97:8 98:12,18      121:6,7 123:8
Ciega 1:6 5:16       142:5,9 144:3   49:25 50:8,16      103:17 106:20      144:9,10
  7:15 10:16         145:11,15,20    52:5,8,22 53:4     108:12 109:10      145:10 146:14
  12:4,22 13:6       145:20 146:10   54:25 55:4,8       145:16 147:21    comes 28:19
  13:25 14:14        146:13 147:11   55:21 56:18,20     150:7              32:5 62:8 65:4
  15:12 17:19        147:11          56:21 60:10      clubhouse 44:7       104:19 109:23
  18:23 22:7       claim 55:10,14    64:3,22 66:22      45:2 53:1,25       115:9 122:4
  30:16,21,22        73:7 75:14      67:3 69:24,24      54:16 58:5       comfortable
  35:6 36:6,16       77:23 87:14     72:23 73:10,11     62:10 64:19        43:8
  37:14,24 38:9    claims 55:7 79:9  73:12,24 74:7      77:25 89:15      coming 24:15
  43:13 44:19      clarification     74:8,8 75:6,17     103:22 107:11      31:21 32:6
  48:7,13,17         97:17           75:19,19,21,25     107:14 108:15      35:23 105:8
  49:25 50:8       clarified 63:3    76:7,17,21         112:14 114:5       134:2
  52:5,8,22 53:4   clarify 18:19     77:12,13,19,24     119:15,16        coming-out
  54:24 55:4,8       42:14 74:10,16  78:6,8,17          120:10,12,15       107:9
  56:18 64:21        97:15           79:21 82:2         120:17,21,25     Commissioner
  69:24 72:23      class 112:2       86:17 88:16        121:8,10           132:19
  73:10,24 74:6    classification    89:15 90:6,9       129:14 130:20    committee
  75:6 76:17         81:22 110:9     91:7 92:8,11       131:12,22          10:10,11 20:15
  77:19 78:16,25   clean 19:8,14,16  92:12,15 93:22     135:1,20           21:3 24:6,10
  84:24 88:8         20:18           94:1,3,24 95:1     143:10 146:11      24:15 25:2
  89:15 90:6,9     cleaned 136:4     95:9,15,21         149:10 150:19      29:2 30:6
  90:14,24 91:13     136:13,14       96:8,25 98:5,9   clubs 69:20 91:4     31:14,14 32:21
  91:16 92:11,14   cleaning 17:1     99:15 102:6,17     91:6,14            32:23,24,25
  93:22 94:1         19:1,4          103:10,12        clue 145:19          33:4,12,14
  95:1,9,15 96:6   clear 15:14       104:8,15         CM 1:23              38:2 57:16,20
  96:8 97:8 98:5     18:20 27:24     105:15 106:16    code 86:8            57:22 60:6,19
  98:8,12,18         106:2           107:11 108:3     coffee 6:23          60:23 62:9,13
  102:6,19         Clearwater 1:17   108:10 110:3,7   Coffees 7:2          62:18,18,21,24
  103:12,17          1:25            110:12 111:1     Cole 2:10            63:2,2,15 64:1
  104:8,15         click 88:11       111:11,13,15     collapse 141:5       66:8 80:8
  105:15 106:16    close 92:2        111:17 112:4     college 6:5,7,9      84:16,22 146:8
  107:11 108:3     clouded 15:13     112:14,20,20     columns 86:15        146:21
  108:12 109:10    club 1:6 5:16     113:5 117:6      combination        committees 20:8
  110:3 111:1,11     7:16,20 9:12    135:9 136:3,15     22:9               30:8 64:2
  111:13 112:14      9:16,19 10:16   137:4 138:7      combined           Commodities
  112:20 113:5       12:4,22 13:6,8  139:8,18,18,21     140:14             6:15,22
  136:15 138:6       13:15,22,25     139:22,22        come 7:17 17:20    Commodore
  140:4 141:8        14:4,11,15      140:3,5,5,12       18:2 31:16,17      12:25 13:6,10
  144:21 146:11      15:12 17:3,3    141:2,8 142:14     63:7,9,12          13:10,12 14:1
  146:19             17:19 18:23     143:8 144:22       64:19 65:23        15:7,7,11 16:4
circumstances        20:21 21:14,15  146:11,19          66:17,21 67:3      16:5,19,20
  37:20              22:7 24:18,22 club's 23:24         67:20,20 89:11     17:5,24 18:22
city 6:11 22:8       27:21 31:10     26:22 30:22        92:25 95:19,19     19:6 20:4,4,13
  109:13 132:18      33:10,23 35:6   36:16 56:2,17      95:24 96:2         23:7 24:3,5,8
  132:19 133:19      36:6 37:14,24   78:25 84:25        101:6,13,13        24:15,25 25:12


                        Executive Reporting Service
                                                                               Page 156

  25:13,23 26:8      134:21 147:16    36:3,24 37:6,9      135:12 136:16    CRR 1:23
  26:8,9,10,12     complaints         37:10 38:10         136:19,21        cruising 149:11
  26:15,15 29:11     114:13 133:20    39:5,10,24          138:7,10,13        150:20
  29:13,22,24        133:23           41:4 42:20          139:22 141:2,5   current 39:16
  34:7,13 35:17    completed 24:3     43:1 44:1,3,7       142:14 143:3       42:16 80:22
  35:20,23,23      comprised          44:12,22,24         143:21 146:11      86:20,22 138:4
  41:23,24,24        25:16 62:5       45:2 47:17          150:8,10,15,22     140:9 141:4
  42:3,5 44:14     concept 106:8      48:15 49:25         150:25 151:8     currently 6:15
  48:5 52:22       concern 115:6      52:6,9 53:10        151:12             7:12 48:12
  53:2 54:5 60:1     118:17           55:22 59:18,21    correctly 15:9       92:10
  63:19 71:2,7     concerns 40:22     59:22,24,25         20:3 138:19      curve 50:15
  85:12,15,19        41:2 43:9        60:2,3 62:5         139:8 141:19     customer 7:5
  115:2,13         confident 71:8     63:4,7 64:22        143:11,19        cut 52:4 82:20
  116:23 127:11      71:10            68:22 70:6          145:24 147:25    cute 97:20
  127:12,18,22     conflict 107:3,4   72:16 73:3,8        149:6,17
  128:3 129:10     conflicts 104:20   73:12,25 74:1     cost 36:19                D
  131:3 133:2,3    confused 63:20     74:3,9 75:15      Council 133:19     D 3:1
  143:18,21          96:3 113:21      75:19,25 76:21      138:18 139:13    Dade 6:11
  144:11 145:1,8   confusing 26:1     76:22,23 77:3       142:9            date 1:14 20:24
  145:10,22        consider 14:8      77:20,21 78:3     counsel 2:8,13      35:11 44:8,13
  147:17,21          139:5            78:8,18,22          44:11 48:19       55:23 73:14
  148:22           consistent 64:14   79:6,9,22,25        49:24 73:11       76:16,17 107:3
Commodore's        contact 22:14,17   80:4,9,13           74:7 75:18        107:4 118:3
  145:16             48:17 87:21      82:21 89:1,5,8      76:18 77:11,20    137:2 146:6
Commodores           88:16 142:12     90:7 93:12,22       78:7,13 99:17    dated 143:2,23
  41:1,3,8 42:8    contain 21:19,22   95:6 96:15,16       126:23 135:4     David 143:17
  113:18             21:24            97:21 98:2          137:19 149:14     144:5
communication      contains 138:24    99:23 100:18        149:24 150:1     day 11:22 16:8
  92:21 149:25     contents 51:22     101:10 102:7,8    counselor 76:25     17:5,7,7,13,20
Communicati...     context 115:5      102:9,10,11         144:5             18:6,7,10
  143:6              135:19           103:2,18 104:2    counts 47:25        30:13 84:1
community 7:25     continually        104:3,5,15,16     County 8:3 49:1     95:10 109:14
  8:1,2,3 69:3       101:7            105:15,22,25        49:18 73:7,18     130:13,24
  90:5 92:20       continue 147:22    106:10,13,17        75:14 134:20     days 20:24
  93:10,11         continued 53:1     106:18,21         couple 10:12,13     51:25 83:1,4,5
  108:11 140:11      80:13 151:20     107:2,5,25          112:23            83:13,21 93:24
company 7:5        control 52:21      108:24 109:21     course 136:7        94:2,4,5
  48:14,19 49:24     84:10            109:25 111:1,4    court 1:1 18:16    deal 141:17
  77:21            conversation       112:4,11,12,15      73:8 114:10      dealing 139:1
compelled 54:3       117:16 145:12    112:18 115:10       137:15 142:17    December 23:25
  54:7             conversations      115:13 117:23     courtesy 4:23,25    35:10,13 71:24
compelling 51:6      87:7             122:22 124:1,6    coverage 55:3       115:10 117:23
  51:23 52:4       cookout 30:13      124:23,25         create 47:5         125:24 128:23
  53:8,23 54:8     correct 6:20,21    125:1,2,3,4,5,8   criminal 10:1       130:4,23 131:2
  54:11,14,20        10:16,19 12:25   125:9,12 128:3      38:4,18 62:1      131:2 132:4
  128:11,17          17:5,6 20:8      128:8 131:6,14      62:17 63:6        135:21 136:18
complaint 73:20      21:6 23:25       131:25 132:1,2      96:24            decide 28:21
  114:12 134:18      28:22 33:7       132:3,6,7,9,13    criterion 58:12    decided 43:24


                        Executive Reporting Service
                                                                                 Page 157

 44:19 67:10         91:2 95:17         99:25             distinction         137:1
 135:8,23            111:6 114:7      Direct 3:3 4:6        89:21            dues 8:10 10:24
decides 61:23        123:14 131:9     directed 138:9      distracted 41:13    11:1 12:3
 84:6                133:17 135:3       149:13            DISTRICT 1:1        82:14,25 88:18
decision 27:21       137:7 139:17     direction 45:24       1:1               89:4 140:9
 28:11 34:21         140:7 144:25       46:15 47:16       DIVISION 1:2        141:4,4
 45:4 114:4          147:8 149:22     Director 25:11      doctor 116:15      duly 4:4
decisions 46:11      150:12 151:2     Director's 29:10      131:4            duties 16:4 17:4
 84:11               151:18           Directors 25:11     document 99:13      18:22
decorate 102:21    deposed 4:15         25:16,19,25,25    documentation      Dvenza@venz...
default 14:3,17    deposit 65:4,5,6     29:9,19 33:2        122:12,14         2:4
 24:9,14,17,19       65:11,13,14        34:24 45:23       dog 44:6 49:13
 24:24             deposition 1:12      46:15,23 47:11      51:17,18,19              E
defend 49:25         4:18 137:15        47:17               52:13,13,15,15   E 3:1 147:11
Defendant 1:7        142:18 147:1     Disabilities 49:7     53:1,5,9,18,25   earlier 97:3
 2:13                148:23 151:20    disability 50:4       117:5,25           110:25 112:24
defended 54:23     describe 126:10      50:18 114:15        118:12,19          113:17 128:15
defense 48:14      described            134:25              119:24 120:5,7     144:17
defer 129:24         115:16           disagree 16:18        120:23 121:1     ears 145:4,4
definitely 22:21   description 47:8   disagreements         121:14,16,20     edition 21:18
 29:3                88:9,21 125:22     42:15               121:23 122:4,8     56:18 87:5,6
deflect 55:5         146:15           disapprove            123:10,22,23     education 6:4
degree 6:5,13      designated           80:12               123:25 124:3     educational
 69:13               62:11            disciplinary          124:12,20          54:22
DeMuth 142:5       designed 89:14       15:3                125:23 126:10    Edwards 35:7
DENESE 2:2         desk 136:6,7       discount 94:9         129:14,16          37:2
denial 77:24       despite 131:11     discovery 99:18       130:2,11,13      eight 25:9,17,18
 134:25            determination      discrimination        131:12,13          25:19,21
denied 44:24         53:6               134:1,22            132:11 135:15    Eighty 101:16
 45:2 79:19        determine 47:1     discriminatory        135:20,22          112:21
Denis 143:17         47:2 132:5         137:4             Dogs 120:2         either 5:1 17:14
 144:2             determined 23:8    discuss 19:15       doing 61:3 87:19     20:15 31:18
deny 114:4           46:21,22 53:4      20:14 129:7         118:24             57:25 58:4
 137:5               67:8               139:18 149:15     dollar 11:22         76:8 117:5
depended 17:14     dictate 58:24      discussed 70:4        136:21           Eleven 71:22,23
depends 31:19        146:5,5            73:6 75:2         dollars 11:12      ELISABETH
 34:6 101:14       dictates 146:8       87:10 96:13       door 96:17           2:10
 103:14            difference 51:17     113:17 140:21       118:15 119:15    Elisabeth.Fon...
deponent 4:3         92:7,8,9 93:23     140:25 147:16       123:8              2:12
 34:6 37:19        different 22:3     discussing 43:8     doors 120:14       email 3:10,11,12
 40:22 41:19         24:14,21 33:17     144:17            dozen 110:19,20      3:13 22:18
 45:8 53:17          36:23 85:23      discussion 136:5    Dr 114:14            87:24 138:1,2
 54:3 55:18          86:15 91:14        151:11              125:25             138:4,21
 57:5 69:20          93:21 99:12      discussions 87:8    draw 56:17           141:15,21,25
 73:14 74:14         106:3 117:8        149:12            drinking 98:4,5      142:10 143:1
 75:21 76:6          146:7            dispute 44:15       driving 107:25       143:13,14,15
 78:10 87:19       difficult 83:12      129:20            due 82:24,25         147:10 148:20
 89:17 90:17       dinners 98:17      disputed 69:23        83:6,9,13,17       149:6,9,12


                        Executive Reporting Service
                                                                               Page 158

  150:20 151:8       104:22 106:19    explained 4:19   far 18:15 85:3      filling 8:14 14:8
emailed 146:10       107:2,9 125:22     33:11 74:19       137:1            fills 60:4 63:1
emails 138:17      events 74:5        explore 145:15   fast 66:24          final 27:21
  138:22 139:7       90:10 104:7      expulsion 28:5   favor 71:17           28:11
  139:10 146:14      107:10             28:15 29:3     February 14:13      finally 130:15
emergency          Eventually 97:1    extend 4:23,25      14:16 127:19     find 54:13 86:15
  22:14            everybody          extent 124:12,17    128:2              130:1
emphasize 89:4       71:15 113:16     extra 102:3      federal 73:8        fine 4:14 129:2,3
employer 55:14     Everything's         148:9          fee 9:17,19           129:4,12 130:5
employers 7:10       151:11                               10:18,21,23        130:6,7,15
enclosed 121:4     exact 117:19                F          11:14,15,16        135:8
encourage 89:7     Examination        face 92:25 95:14    65:15 80:22      fined 143:9
encourages 90:6      1:22 3:3 4:6     Facebook 95:2       81:3,3,4,5,6     fines 132:12
encouraging        example 19:14      facilities 93:7     82:8,12,18       fining 134:25
  89:18,20           28:25 58:15        103:17,21         83:21,23 91:15   finish 31:8 36:12
enforce 15:11        99:6               105:21 106:20     92:12 93:19,20      87:16
  19:6 23:7        exception 87:6       107:11 109:10     94:13,14,25      first 4:3 7:16
enforced 132:12      140:20 141:1       109:23            96:13 102:9         8:10 13:13,22
enforcing 18:23    exceptions         facility 106:5   feel 50:16 52:12       13:23 57:22
  131:16             140:20             109:12            64:13 69:17         79:20 83:6,8,9
enjoy 92:25 98:9   Executive 1:16     fact 54:10 79:1     71:8,10 87:22       83:17 112:22
entail 38:3          1:23             faded 13:21         117:2,21 129:9      114:22 117:25
entails 38:16,20   exercise 45:25     fair 11:6 13:2   feeling 34:11          119:10 120:16
entered 136:15       46:5               17:18 22:24       116:25              127:9,15,16,25
  136:18           exercising 78:2      23:6,9 25:5    feelings 116:24        128:21 133:1,2
entering 103:22    exhibit 3:6          35:14,23 37:17 fees 8:9 12:3          136:18 144:11
entertainment        114:10,12,16       39:4 40:4,15      82:14 83:20         145:9
  30:13              114:23 125:25      42:22 43:20       90:15,25 91:8    firsthand 53:15
entire 25:16,19      126:6 137:16       44:17 50:2,5      107:1            five 8:24 13:23
  141:16             137:17 142:18      54:1 58:22     feet 120:20            69:13 71:15
entitled 145:22      142:19 144:12      68:16 71:2     fell 125:4             100:9
entity 39:22         144:14 145:13      72:11 73:5     felt 15:2,14,19     fix 17:10
entrance 120:16      147:1,2,3,7,10     84:25 85:1        24:22 53:13,24   fixed 16:22
  120:24,24          148:6,7,10,19      89:7 105:19       54:3,15 116:9    fixing 16:23
equal 34:1           148:19,23          108:20 113:14     116:13 117:6     Flag 25:14,15,24
equivalent 13:3    existence 7:17       115:18,22         118:1 139:15        25:25 26:3,7
  13:3             existing 131:18      146:15 147:13 fiance 105:4            29:18 33:2,11
ESQ 2:2,5,10       exiting 103:22     fait 67:10       field 79:6             45:23
established        expel 27:18,20     fall 29:7        figure 134:7        Fleet 13:9 26:9
  135:9            expelled 28:25     familiar 50:10   file 134:21         flier 51:24
et 20:4 25:13      experience 9:1       63:25 64:8,11 filed 55:10,14       floor 76:8 77:5
  26:23              61:18 145:7,8      64:12,12 84:24    73:21,24         Florida 1:1,17
evaluate 130:1     expert 129:21        85:8 89:25     filing 133:25         1:25 2:4,7,11
evaluation           129:24 130:1       111:22 113:6      134:5,17,18        6:11,12 78:14
  52:18              132:2              135:4 142:8    fill 24:11 57:25      138:10
evening 30:12      expertise 48:1     familiarity 4:20    58:12,13,18,25   following 30:13
event 30:11 46:9   Explain 125:19       26:5              60:18              67:19 76:6
  92:23,24 97:23     145:14           family 91:21     fill-in 24:3          130:9 135:10


                        Executive Reporting Service
                                                                              Page 159

  149:3            frame 148:18       104:23 109:19      70:8 84:23        93:5 100:19,22
follows 4:5        free 93:3 96:8     115:12 122:25      86:23 104:21      100:25,25
FONTUGNE             103:24           133:23 134:7,9     105:4 107:22      101:5 102:9
  2:10 34:5,17     fresh 105:5        135:18,25          109:24 114:9      104:9 105:1
  37:18 39:7       Friday 19:12,21    136:2 138:23       115:17,21,22      106:8,9
  40:20 45:7         20:13,19         146:14             116:5,22 117:1   guests 94:21
  49:21 52:10      friendly 42:12   girls 107:23         120:19 121:12     100:15 101:16
  53:11,16 54:2      43:6,7 113:8   give 55:23 59:13     123:2,19 126:8    102:2,9,18,22
  54:18 55:17        113:15,16,22     60:7 66:9          127:14 133:18     102:23 104:12
  57:4 69:19         113:24           68:16 73:14        134:20 136:8      104:14
  73:13 74:10,16   friends 7:25       103:12 118:3       137:14,15        Guinness 30:15
  74:21,24 75:1      82:1             126:17 150:25      139:17,21        Gulfport 8:2
  75:20 76:5       front 30:21      given 5:7 26:22      142:17 143:9      90:5 92:20
  78:9 79:10         67:17 119:16     31:16 32:13        146:10,25         136:16 138:10
  87:18 89:16        120:25 121:2     53:2 54:4          147:18 148:6      147:11
  90:16 91:1       full 4:8 82:20     76:24 96:7         148:15,21        guy 96:19,19
  95:16 111:5      fun 30:11          98:17 101:1        149:4 150:4
  114:6 123:13     functional 131:6   103:14             151:11                   H
  129:22 131:8     Functionally     gives 62:9         good 9:8 25:22     Ha 82:2
  132:15 133:16      115:14         go 4:11 5:20 6:6     40:2 67:18       half 82:20
  135:2 137:6,20   further 149:12     17:16 19:15        68:21,24 69:17    110:20
  139:16,24                           20:18 21:2         89:24 95:14,24   hand 101:2
  140:6 142:16             G          26:15 31:19        96:19 98:9        114:9 137:14
  144:24 148:8     Gabber 89:23       37:5 39:20         100:24 137:8     handbook 21:12
  149:21 150:11      89:25 92:15      46:6 47:11         138:16 140:12     21:14,14,15
  151:1,17         galley 16:6        57:15 58:1         141:13            22:10 69:8,9
food 20:24 93:3    Garfield 14:18     61:25 67:4       Google 86:24        69:10
  93:3 97:16       Geez 13:16         68:3,14 72:18    grace 83:20 97:1   handing 99:2
  101:19,23        general 19:11,11   77:1 85:3,3      graduations        handle 52:14
  102:3              28:10 29:7,15    86:14,15,19        106:23           hang 42:21,25
forefront 105:9      29:20 60:8,15    88:7 97:18       granted 46:7        43:3
Forget 76:16         66:16 67:9,19    107:7 118:8        109:13           happen 101:18
forgive 4:20         68:13 70:8,10    121:21 125:11    great 18:14         101:20,24
form 54:2 137:6      71:11,20 72:3    126:16 137:22      30:13 90:17       102:5 115:8
forward 70:8         72:7,16 78:15    151:11,14        grievance           121:19 128:20
  94:25 127:17       84:10,13 86:14 goes 20:25 28:9      145:22,23        happened
  142:5 143:5        88:4 89:15       28:10 46:6         146:1,3,19        128:22 130:22
forwarded            93:6,10,11,11    47:11 64:13        147:19,22        happening
  141:21,25          93:15 100:13     98:4 109:2         148:3,21          105:3
  142:2              100:17 119:5   going 4:22 11:4    group 33:1 35:7    happens 66:1,6
forwarding           122:15 142:6     12:23 20:18,19     37:2 71:20        70:12 83:25
  149:8            generally          20:21 23:7         97:24 98:15       84:1
found 7:21 53:7      107:21           24:8,24 29:16    growl 119:19       happy 99:21
four 8:24 11:17    Gerri 61:5,10,11   29:17 31:22,22   guess 40:2 84:23    126:15
  14:11 31:13        67:23,24 68:1    35:16 37:15        88:6 94:17       harassing
  80:25 81:19,20     88:17            42:19 57:8         136:8             139:15
  145:4            getting 8:13       58:2 59:13,14    guessing 38:6,8    harassment
four-hour 92:24      16:8,21 32:3     67:1,1,8,13      guest 30:18 31:4    139:7


                        Executive Reporting Service
                                                                               Page 160

hard 127:3          home 69:14       incident 48:23     initiated 73:25    introduced 68:7
Hatch 124:10        honest 94:22       125:14,14,20       142:12             68:9
head 63:18           146:4             126:9,12,18      initiation 8:8     introduces 68:4
  141:6 144:19      hosted 104:7       130:22             10:18,21,23      introduction
head's 59:13        hot 17:15        incidents 126:9      11:9,14 12:2       66:18
heads 62:24         hours 102:25     include 25:25        81:3,5,6         investigate
hear 125:7          House 92:17,22     65:15            input 147:23         34:22 36:6,10
  126:18             92:23 140:24    included 39:5      ins 17:2             36:16 39:10
heard 7:19,23       household 81:19  includes 38:10     inside 53:1        investigation
  7:24 53:17         81:23,25 82:7   including 25:24      120:11,12,15       37:6 40:10
  69:1 118:15        91:21           incoming 66:8        120:18 121:10      61:25 135:12
  119:17,21,24      Human 49:1,19    Incorporation        129:14           Investigative
  119:25 120:8       73:8,20 134:21    21:20            inspire 17:25        35:7 37:2
  121:14,23,23      Humm 20:17       increase 89:14     inspires 34:10     investigator
  121:24 123:7       127:2,3           89:20 95:15      Installation         34:22 36:3,5
  123:20,21,22      hundred 11:12    independent          16:10,13           36:15 37:15
  125:20 126:20      65:18 105:12      135:12           instructed 40:16     39:10,20 40:12
  127:15             105:14          INDEX 3:6            77:11 103:19       40:16 43:25
hearing 117:5       hung 113:25      indicating 12:6      149:14             44:20 45:5
  145:22,23         husband 81:12    individual 20:7    instruction          76:4
  146:2,19          hyperlink 88:10    32:2 37:5,16       94:15,16         invite 104:12
  147:19 148:5       88:11             60:4 65:22       instructors        invited 30:18
heating 107:14                         68:21 71:12        112:6              70:9
held 5:6,7 13:9,9           I          103:24 104:5     insurance 48:3,7   invitees 107:2
  42:9 72:20        idea 40:2          120:14             48:10,14,18      inviting 89:10
  105:7,20          identification   individuals          49:24 55:3       involved 12:8
  151:19              32:10 101:1      25:21 27:15,18     77:21              18:23 24:18
help 39:19 88:16      114:17 137:18    28:21 29:8,9     intensive 16:21      52:18 113:4
  102:20 111:22       142:20 147:4     32:2 34:9          16:24              114:3 117:20
  140:11              148:11           42:13,24 46:24   interest 24:7        117:22 126:2
helped 112:24       identified 31:20   47:1 70:9          78:18,21 79:3      126:25 127:5
hesitate 12:19      ignored 126:5      103:4,9 104:23     88:25 141:9        128:5 134:8,9
hesitated 130:14    II 151:20          113:20             150:7              135:19 138:23
hey 24:11 25:3      immediately      indoctrination     interested 88:14     145:16
  46:8 148:20         151:7            113:4              98:1 141:11      involvement
  150:21            impeached 30:1 information          interests 68:6       130:3
higher 91:15        important 18:15    37:17 51:4,6       97:25            issue 14:24 15:1
highest 6:4         importantly        51:16 53:8,13    internal 134:8       147:18 149:4
hire 34:21 39:15      120:22           53:24 54:8,9       139:7 142:13     issued 130:10
  40:5 43:24        impose 129:3       54:14,15,20      Internet 8:20      issues 55:4
  44:20 45:4          130:6            86:16 87:20      interpretation       115:21 116:1
  76:4              imposed 129:4      99:20 127:18       119:22             147:20
hired 36:5,9,15       130:5,7 132:12   128:11,17        interpreted        items 7:2
  37:5 39:10        improve 47:9       133:18 134:16      120:2
history 116:7       inaccurate       informed           interview 12:2            J
hold 26:7 30:14       125:7            147:17           interviewed 8:8    James 132:17
  147:5             inactive 47:23   initially 13:20      10:7,8             147:11 148:19
holding 15:10         47:24            60:16 149:22     introduce 66:17    January 3:10,11


                         Executive Reporting Service
                                                                                 Page 161

  3:12,13 6:19     July 44:5,9,12      116:6,19          leader 111:23       limitation 100:7
  6:20 23:25         52:19 72:22       118:18,19         leaflet 99:14,22    limitations
  44:18 45:14        114:3,21          119:24 122:19     learn 7:17,19          131:6
  47:14 48:22        117:10            122:20 123:7         60:11 67:3       limited 27:22
  50:2,8,12,16     jumped 147:6        123:16,18            94:24 133:14        28:20 39:13
  51:13,14 53:22   June 55:20,20       124:9 129:19      learning 50:15         91:22
  55:24 83:13        55:24 56:11,18    133:10 137:22     lease 136:6,8,10    line 143:11
  84:13 127:13       56:25 73:6        142:2 146:3,22       136:15,24           145:20
  127:19 128:1,1     74:12,25 87:5     146:22,24            137:1,2,5        link 86:2,4
  128:24 129:1                         148:2             leash 120:5         list 32:17,17
  130:7,8,23,24            K          knowing 101:6      leave 51:19 53:9    listen 4:23 145:5
  131:11 132:9     keep 17:3 20:25     118:17 132:11        53:25 54:11,16   listened 116:21
  132:25 133:2,5     67:24 92:10      knowledge 9:5      leaving 20:22       listing 22:11
  133:6 136:2,24   keeps 45:13         9:11 30:2 35:5    led 136:4           litigation 87:14
  138:12 142:6     key 66:22           39:18 40:13       Lee 41:12,16,17     little 26:1 42:21
  143:2,23,24      kids 92:25          44:4 53:15           42:1,1 144:25       63:20 66:9
  144:20 145:24      107:16 112:8      55:13 71:1        Lefler 1:23            110:9 115:16
  146:2,17         kind 9:3 13:21      72:10 94:12       left 14:4,17,22     live 5:12,14
  147:12 150:14      16:1 51:16        110:13 120:6         15:10,17,18         66:19 81:24
Jenn 45:15,16        82:15 105:5      knowledgeable         18:16 24:10         82:1,3
  50:19,24 53:22   King 130:13,24      7:20                 30:4 48:11       live-aboard
  54:9             Kissane 2:10       known 97:9         legal 4:8 48:14        40:23 43:9
Jennifer 45:15     kitchen 19:1,14     98:11,12             49:24 73:11      lived 5:22
  45:20 53:8       knew 113:13        knows 66:10           74:7 75:18       lives 79:5,5
  128:11,16,20     know 4:19 9:25                           76:18,24 77:11   living 38:13,14
Jerry 1:23 61:10     10:2,4,9 11:22           L             77:20 78:7,13    LLC 35:7 37:2
  61:23 63:7,21      13:14 14:22      label 7:4,5           135:4 149:13     local 79:4,5 90:4
  67:22              15:18 17:1       labor 16:21,24        149:24,25        long 5:22 8:22
Jim 50:25 136:1      20:21,24 32:12     17:20            legally 79:5,5         20:22 30:12
  138:16 141:23      32:13,15,16      lack 26:5             141:18              43:12 82:23
  141:24,24          35:16 37:23,24   Lahart 2:5,6       Leo 6:7,9,11           102:25 103:5
  143:3,13           38:5,16,20         72:18            Lesley 142:5           107:12 112:20
  145:13 148:24      39:5 43:22       landlord 132:18    lesser 11:10           137:11
  150:3              47:5,23 48:6       145:16           let's 13:9 14:18    look 22:6 44:20
job 47:8             49:12,13 54:23   language 89:13        17:12 28:18         45:5 47:7 56:3
join 8:4,6 12:11     55:2,6 56:6,11   Larry 16:17           41:3 44:17          56:14 79:14
  82:2 89:11         56:12 57:11        35:12 41:9,10       52:4 82:2 88:3      137:22,23
  93:16,18 94:5      58:7 59:20,23      41:23 44:14         117:9 118:14        142:22 147:7
  94:6,7,9 96:19     60:1,12 62:4       53:2 115:3,9        135:17           looked 56:6 85:2
  96:25              63:10 64:18        115:13 117:16    letter 3:9 114:14      107:18
joined 12:16         65:23 67:18        125:24 131:2        116:13 126:5,5   looking 86:24
  43:15,16           68:21 71:3       lasts 103:6           131:4,9             102:25 126:3,4
  112:23             81:4 86:20       late 83:20,21,23   level 6:4 69:14     looks 143:1,24
JOReilly@my...       87:7,9 88:3,6      83:25 84:1       lick 52:15          lose 84:2
  138:10             88:11 95:3,19    law 2:3 78:14      life 23:18          lot 7:20 17:15
Joseph 4:2,10        99:19 101:4      lawsuit 73:23      lifetime 42:6          24:21 31:15
  138:1              110:10,16          75:15 117:8      limit 72:22,24         47:5 51:6,25
judicial 69:25       113:9,11,12      lawyer 149:4          79:21               52:1 103:22


                        Executive Reporting Service
                                                                           Page 162

  105:7 108:24     Marcy 2:5,6        97:20           15:12 19:10       77:2,2,12,12
  112:15           Marcy@flori...    means 5:9 38:22  23:8,12,22        84:10 86:3,4,8
love 97:19          2:7               47:22 80:20     28:16,24 29:8     86:11,20 87:22
loves 23:17        marijuana          92:21 134:18    30:6,19 32:15     87:25 88:20
loving 97:11        97:16            meant 12:9       32:15,16 34:15    89:10 92:11
  98:15            marina 30:23       17:23 38:15     36:6 39:9 42:6    93:4 94:20
low 11:3            79:5              47:19           43:12,21 47:25    97:16 98:19,25
Lroach@my...       mark 3:7 114:10   media 47:9       50:17 52:5        100:3,13,14
  143:3             137:15 142:18    medical 3:9      55:8 57:13,18     101:6,8,9,11
luck 97:15 98:16    147:1             44:13 114:14    57:19,21 63:1     101:12,13
  99:25 101:7,11   marked 114:11      125:25 131:4    64:16 67:15       102:16,17,17
  101:23 102:2      114:16 137:17    meet 62:9 64:19  72:8 77:4,6,8     102:20,22,23
lucks 97:10         142:19 147:3      69:2 108:9,12   80:12 81:19       104:9,10,14,24
lunge 120:7         148:7,10          144:10 145:10   83:25 84:1        105:14 106:16
Luther 130:12      marketing          145:17 147:18   86:15 87:3        108:2 110:2,19
  130:24            95:14             148:25 149:10   88:16 91:4        110:20 111:4,6
                   marriage 81:22     149:23 150:18   93:14,14,20,24    111:8,11,15,17
      M            marriages 105:7    150:21,21       93:25 94:1,8      111:19 113:7
ma'am 22:6         married 61:9       151:5           94:10,23 96:1     117:7 138:18
 24:1 46:25         104:23 105:5     meeting 19:12    96:6,12 100:4     138:19 139:13
 49:9              Martin 130:12      19:21,23 20:2   100:5,6,8,17      141:18 149:14
mad 119:20          130:24            20:5,13,19      100:25 101:5     membership 8:7
main 51:22         master 45:12       29:2,7,20       102:1 104:21      10:10,24 11:1
maintain 84:17      46:20 47:15       65:23 66:1,7    105:1,1,10        11:7 28:10
 88:16              50:23             66:12,16 67:2   107:1 110:6,17    29:15 31:3,4
maintains 79:4     math 92:4          67:5,7,9,13,17  110:18,23         33:5 38:2,10
majority 27:10     Mathematically     67:19,20 68:13  111:1 112:3       38:23 42:17
 80:11              91:17             68:14 70:4,8    119:3 134:3       47:15 57:11,15
making 16:6        matter 116:24      70:10,16 71:11  140:8,15,18       60:6,19,22
 87:13              138:6             72:16 76:2      141:1 145:21      63:2 65:15
man 14:20,21       matters 116:1      77:5 109:1,5,7 member's 80:8      66:7,16 72:23
 119:13,14          138:24,25         109:24 110:14 members 12:21       78:16,16 79:22
manager 6:17        139:5 142:13      111:14 112:3    16:14,15,25       80:3,8,9,13,22
 7:8 132:19        mauled 125:2       118:2,11,20,21  17:15,19,21,22    82:5,8,18,25
 138:9 141:22      Mayor 138:18       118:25 119:5,6  18:2,8 19:11      84:3,13 88:1,9
 141:23 142:5       139:13 143:14     119:8,9 122:13  19:25,25 20:7     88:17,22 89:7
 145:11 147:11      143:17 145:14     122:16,18,25    20:14,15,15,23    89:18,20,22
managerial         mean 7:16 14:25    125:21 128:19   20:23 22:11,12    90:7,15,25
 14:14              24:19 37:2,14     129:1 133:4     22:13,24 27:11    91:8 92:12
mandatory           38:12 46:18       144:8,9,21      27:16,19 29:6     93:21 95:10,15
 65:24              48:7 54:24        146:5,6,17      30:12 31:6,10     96:8,21,23
manner 118:1        68:24 80:23       148:21 149:11   32:21 33:11,12    103:25 142:6
 125:23 126:11      81:10,22 83:2     150:14,20,22    36:16 41:1       menace 117:5
manual 22:6         90:2 93:11       meetings 71:19   50:13 62:14,24   menacing 118:1
March 88:7,13       98:5 110:16,17    71:20 72:3,8    66:9,17 67:21     125:23 126:11
 95:8 96:5 97:7     111:16 116:11    member 5:16      68:21 70:15      menacingly
 97:12              119:18 134:6      11:15,16 12:4   71:17 72:24       118:12
marching 40:9      meaning 49:7       12:5,7,9 14:11  73:3 76:24       mentioned 60:9


                        Executive Reporting Service
                                                                             Page 163

 95:18             motion 76:7        74:12,14 76:13   notice 48:25     observance 52:3
mess 136:12,14      77:7              79:17 110:14      49:2,18         observe 126:18
message 135:25     motions 76:1       135:23           noticed 52:2     observed 117:4
 136:2,3                            new 16:14,15       November           125:6 127:16
met 112:22                 N          21:18 25:22       29:21 35:18       130:19
 132:23 143:17     N 3:1              29:12,16,17,18   Nsouthard@a...   obtain 70:17
 143:24 147:15     name 4:9 22:21     29:18 32:6        138:2           obtained 13:14
 147:20             22:22 34:12       33:1,3,5 35:23   nuances 50:4       127:8,25
Micanopy 2:7        41:15 47:21       38:2 56:7        number 22:13     obtaining 48:3
middle 1:1          88:17             57:15,19,21       22:19,20 67:12  obvious 136:5
 110:15            names 10:9         62:14 66:17       69:8 72:24      obviously
mile 51:24          124:9             67:21 71:15,17    87:23 107:1       101:11
million 51:24      Nancy 124:10       80:2 88:19                        occasion 85:10
mind 14:18         national 6:17,25   89:18,20,22              O          107:8
 79:17 135:23       7:8               90:6 94:8        O'Reilly 132:17 occasions 92:17
minute 43:14       natural 78:17      98:19,25           136:1 138:16   occur 65:3
 72:19 142:22       79:1            Nicholas 4:2,10      139:14 141:23    105:24
minutes 56:3,7,8   nautical 9:1       138:1              141:24,24      occurred 71:8
 56:14 86:17        26:5 59:23      Nick 1:12 4:11       142:10 143:3     74:5 75:14,17
 122:18,19         Neal 41:12,16      5:21               143:14 145:14 occurring
misbehave           41:17 42:1      night 62:11          147:11 148:24    134:11
 53:18             need 4:22 24:22    63:13              150:3          October 1:14
misbehaves          26:23 65:23     nodding 128:17     O'Reilly's         29:19
 51:18 53:9         74:3,24 82:3      141:6 144:19       148:20         odds 17:2
missing 147:5       106:16,25       noise 119:21,23    oath 4:4         offer 149:2
misunderstood       116:15,16       nominate 33:1      Object 54:2      office 49:19 73:8
 96:10 120:13       126:23 141:11 nominated 25:1         137:6            73:20 133:3,8
moment 137:23       148:8 149:13      77:3             Objection 34:5     136:1
 139:3 147:7       needed 19:16     Nominating           34:17 37:18    officer 24:18
Monday 119:10       117:22 126:2      24:10 25:2         39:7 40:20       26:23
money 65:1,7        131:13 145:15 nomination 24:6        45:7 52:10     officers 25:14,15
monitor 110:12     needing 115:6      24:15 27:13        53:11,16 54:18   25:24 26:1,3,7
month 16:9 17:7    needs 27:10 46:2   32:23,24 33:4      55:17 57:4       29:17,18 33:2
 19:12,22,23        84:16 116:10    non-Boca             69:19 73:13      33:11 45:24
 56:21 62:12        116:12 121:6      111:11             75:20 76:5       122:17
 71:23,25 83:7      136:3 149:25    nonmembers           78:9 79:10     oh 5:8 15:6
 83:7,8,9,10       negative 69:1      30:17              87:18 89:16      26:21 50:24
 100:2 119:10      negotiated       nonrefundable        90:16 91:1       81:12 85:3,25
 119:10             136:25            65:20              95:16 111:5      141:9
month's 46:9       negotiations     nonsubstantial       114:6 123:13   okay 4:13 5:4,5
monthly 97:10       136:9,11 137:2    90:15,19,20,25     129:22 131:8     5:12 11:21
months 44:17,18     137:9           normally 29:14       132:15 133:16    13:13 16:16
 80:6,7            Nell 41:18,19      31:20 60:21        135:2 139:16     18:20 20:12
mooring 79:6        42:1,2 144:25     66:10 109:8        139:24 140:6     23:20 25:15
morning 138:16      145:3             112:5              142:16 144:24    26:22 28:13,16
 145:17 148:25     nervous 136:25 north 17:16            149:21 150:11    33:4 36:14
 149:1,10           137:3           Northeast 5:13       151:1,17         40:1 42:1
 150:19            never 4:17 53:6 note 116:8,14       obliged 133:3      43:17,19 46:21


                        Executive Reporting Service
                                                                                Page 164

  49:23 52:8         110:20            86:1 95:4 97:8    party 97:9 98:9     105:12 106:15
  56:10 57:24      online 7:21 58:1    142:25 147:6       98:13 106:15       111:18,20
  59:4,4,11,16       58:4             pages 8:22,23,24    106:16 107:9       112:6 121:20
  61:23 64:4,10    open 19:25         paid 8:8,9 10:18   pass 26:21 27:10    121:24 122:5
  65:2,9 66:25       30:25 78:17       48:6,14 65:22      28:19 80:17,19     122:10,21
  67:7 68:14         86:13 88:24       82:23              115:17             123:23 124:8,8
  69:9 70:12         92:17,22,23,24   painting 17:2      passed 74:14        142:8 143:3
  73:17 74:4,5       93:6,9,10         92:25              131:3              146:10
  74:16,17 75:1      102:14 119:1,3   Palm 2:4           passes 100:22      period 63:12
  75:9,24 77:9       140:24           panel 71:13,14     passing 26:19       80:3 83:16,20
  77:10,17,18      opened 29:6        pantry 16:7        passion 12:13,17    97:1,4 112:7
  80:24 81:12        32:4             paper 34:12        patronage 89:14     114:20 136:19
  83:6 87:1        openly 87:8         90:21              89:20             periodically
  90:21 91:24      operating 46:14    parade 102:11      pay 9:12,13,19      85:19
  93:17 94:1       opinion 33:25       102:12,18          65:5 82:7         permission
  96:10 97:17        51:5 77:13       parent 109:20       93:19,20 94:13     44:21
  105:2 107:4        131:24 140:4      110:22             94:14 102:9       permitted 44:6
  111:11 113:22    opportunity        parents 108:2       103:23 140:9       94:23
  115:15,24          147:23 150:25     108:17,20          141:4             person 14:3 19:4
  116:4 118:8      opposed 71:18       110:5 111:8,12    paying 12:2 84:1    24:10 30:3
  121:22 123:10    options 151:5       112:10,13          94:25 96:13        45:13 50:23
  125:10,18,19     order 27:11        park 108:17        payment 65:16       51:19 53:9
  126:16 128:19      111:9            parking 103:22     pays 82:23          60:7,20,21,22
  128:23 131:11    orders 40:10        108:24 112:15     peeve 19:3          60:25 61:2
  134:5 135:17     original 151:14    parks 108:23       pending 55:7        62:19,22,23
  137:14,24        originally 125:9   part 10:6 13:21     56:1,8             63:3,18 66:17
  142:24 144:8     outline 46:19       13:23 16:2        people 7:20,24      69:2 78:17
  144:14 145:13    outlined 134:2      30:24 38:23        10:11,12,13        79:1,2,2 81:8
  146:17,25        outside 87:25       77:16 80:2         12:2 18:4,6,9      84:16 91:19
  148:12,17          120:19 121:1,6    86:14 95:17        18:18 19:7,8       110:11,17
  149:16 150:17      122:24 123:19     117:15 118:5,9     20:9,10,20         112:3,5 120:18
old 56:7             124:4 139:17      125:17,18          22:18,19,20        121:6 132:23
older 58:16        overall 50:8,14     127:14 142:4       25:2,7,17         person's 21:5
once 16:9 19:12      86:22 98:7        148:13 149:8       29:11,12 30:4     personal 119:22
  19:22,23 21:18   overlap 35:22      participate         31:14 32:10       personalities
  28:9 32:19       overlapping         30:17 98:23        33:1 42:9,19       34:10
  47:23,24 56:20     35:13            participation       42:20,20,21       personality
  62:11 67:10      owned 23:14,18      17:13 89:8         47:5 50:11         14:24 15:1
  71:23,25 82:17     69:13            particular 17:10    62:12 63:15,17    personally
  84:14 92:23                          39:13,22 41:2      63:21,23,24        19:15 50:3
  93:24 100:1              P           58:11 59:23        64:1 66:2 67:2     55:11 117:2
  102:11,18        P-A-S-T 26:17       76:9,11 87:5       67:8,11 81:11      130:17,19
  108:5,7,9        P.A 2:6             89:4,14 105:8      81:20,24 87:25    personnel 7:13
  109:4,7 111:13   p.m 1:15,15        particularly        91:22 92:10       pet 19:3 49:13
  112:17 119:10    package 66:22       10:10 42:12        95:24 96:1         49:15 51:17
  127:18 130:12    pad 90:22          parties 106:7       98:15 100:9,11     116:7 126:4
  140:23           page 3:2 69:8       107:9,10,10        100:14,17         Pete 5:13 91:7
ones 28:11           84:25 85:23       147:24             101:16,21          92:10,11


                        Executive Reporting Service
                                                                                  Page 165

pets 131:22          22:1 23:7,9        prejudice 74:1      31:13 50:14        48:12,13 77:20
phone 22:13,19       55:3               premise 51:20       61:3 101:12,18     77:23 100:22
  22:20 40:7        porch 17:2           110:11             110:19             109:20
  87:23              119:16 120:16      premises 108:13    probationary       providing 55:3
phrase 89:4          120:19,25           109:1              80:3,12 96:25     prudent 141:19
physical 8:14,16     121:2,3,3,7        premium 48:6       problem 15:3       public 31:2
physically 21:17    portion 137:25      prescribe          procedure           86:14 88:4
physician           position 7:7         116:15,18          147:22             89:10 92:25
  116:18             13:15,24 14:2      present 4:18       process 4:21        93:4,6,12,15
picking 18:19        14:3,14,17          63:25 72:4         10:7 59:1 64:7     96:6 100:3,13
picture 22:22        15:11 17:24         125:21             70:25 71:7         100:17 102:14
piece 90:21          18:22 19:4,5       presented 84:13     79:25 80:2         102:20,23
Pinellas 8:3 49:1    23:6 24:3,4,14      114:25 115:1       94:11             publication
  49:18 73:7,17      24:16,24 25:3       128:16 131:4      product 6:25 7:1    56:20 75:4
  75:14 134:20       29:10 33:23,25     Presently 61:20     7:6                90:4,7
Piper 44:6 117:4     35:12 50:22        president 13:3,3   products 7:3       published 21:17
  118:1,15           52:22 85:15         13:6 33:21        professional       purpose 64:20
  119:17 120:23      144:2               34:3 75:25         116:19             67:16 68:20
  129:16,20         positions 13:10     presume 34:13      program 96:7       put 22:17,17
  130:11,20          13:19 20:4         presumption        progress 71:4       29:15,16 36:21
  131:25 132:5       33:2 34:1           34:16             Prohibiting         46:9 65:1,15
place 1:16 73:3      35:20              pretty 12:23        131:21             67:8 83:6
Plaintiff 1:4,13    possibility 117:6    36:1 136:5        project 17:10       122:19 137:7
  2:8               possible 45:4,10    previous 14:3      projects 16:9
Plaintiff's          107:8 110:1         144:14            promote 140:11            Q
  114:16 137:17      127:5 141:18       previously         promoting          quarter 8:10
  142:19 147:3      possibly 90:11       40:17 95:18,20     92:19              11:16 80:24
  148:10             90:13 92:18         96:9 148:7        propensity          82:8
plan 101:21          101:16             price 81:15 92:9    26:22             quarterly 65:16
plane 51:25         post 90:9           principal's        proper 87:22        82:14,24
play 84:18          posted 86:19,20      133:8             property 15:17     quarters 80:25
please 4:8 20:23     88:13              printed 57:2        77:25 111:13      question 4:23,24
  55:23 73:15       pot 97:10,15         99:13              140:8,15           5:1,3,4,9 31:8
  74:10 135:22       98:16 99:25        printout 56:16     proponent           36:9 39:1,14
PLLC 2:3             101:7,11,23        prior 12:5 14:10    88:21              46:4 53:20
ploy 95:14           102:2               32:18 50:8        proposed 56:1       55:1 77:14
plural 41:4 42:8    potential 66:8       72:22 78:20        73:2 74:6          78:11 87:16
pm 3:11,13           66:17 67:21         114:13             75:10,13 78:6      89:24 90:23
point 62:16,16      powdered 7:2        private 7:4,5       78:15,24 79:3      96:4 100:16,24
  62:21 67:4        power 34:1,2,4       34:21 36:3,5       79:12,21,24        113:21 128:14
  80:11 97:3         34:14 94:3          36:15 39:9         80:6,15            136:7 151:14
  146:13 147:22     powerful 33:22       43:25 44:20       protect 87:25      questioned 4:4
policies 18:25      practice 78:14       45:5 69:20,24     protection 87:2    questions 4:22
  21:11,25 48:4     precipitated         73:11,12 74:8     prove 70:1          5:6 37:21 55:2
policy 15:12,13      123:5 144:12        74:8 75:18,19     proven 141:9        59:11,15 60:8
  15:15 18:23       predecessor          76:4,20 77:13     provide 9:14        60:15 61:1,13
  19:6 20:16,16      148:19              78:8 140:3,5       70:20 99:16,17     62:15,15 64:21
  21:4,6,8,10       prefer 89:22        probably 18:9      provided 44:13      85:5 88:18


                          Executive Reporting Service
                                                                               Page 166

quicker 115:16      15:11 16:4,5       55:21              53:14 135:22       46:19
quickly 141:18      16:18,20 17:4    record 18:20       renewal 82:12      responsible 16:5
quite 110:10        17:24 18:22        30:15 44:14        137:5              16:8,10 69:6
 134:12             19:5 20:4,13       72:18 87:2       rent 136:21          84:15
quote 53:23,23      23:7 24:3,8        114:11 122:11    repaired 16:7      results 9:14,21
 77:13 95:10        25:22 26:9         125:25 126:14    repairs 17:1       retain 48:19
 97:9               29:11,13,22        137:25           repeat 90:23       retained 35:7
                    85:12            recruit 98:19,25   report 20:5,6        36:3 49:24
        R         reason 17:17       refer 126:23         66:8               99:20
R-H-U-M-B           44:14 56:24      reference 70:21    reporter 18:16     retaliating 78:2
  97:20             57:1 60:11         145:18 148:18      114:10 142:18    retaliation 45:6
racing 88:15,25     78:5 87:4        referred 135:3     Reporting 1:16     retention 39:12
  98:1              88:23 106:12       141:16 149:25      1:23             revenue 84:10
raft 13:9 30:9,13   129:13 133:9     referring 8:1      represent 44:11    review 80:8
  31:19 32:18,19 reasonable            22:5 42:9          86:23              85:12,16,19
range 107:22        88:19 89:5         122:1,8 138:21   representation     reviewed 85:10
rank 10:15          150:24             139:10 145:13      146:23           revised 55:21
reached 49:23     reasonably         reflect 65:25      represented        rhumbing 97:19
read 56:22          141:18           reflected 141:25     116:5 128:12     rides 93:1
  58:22 75:8      reasons 24:21      reflects 138:15      145:14 150:3     right 8:12,21
  138:19 139:8      133:10 150:10    refrigerator       representing         11:8,18 14:7
  141:19 143:11 recall 8:18,22,25      20:22,25           77:8 125:21        15:21,25 17:9
  143:18 145:24     9:18 10:15,22    Regal 6:15,22        146:18             20:1,6 21:16
  147:25 148:12     12:22 30:4         7:9              request 44:5,13      26:18 28:17
  148:16 149:6      41:22 56:4       regard 39:1 64:4     44:24 45:1         29:23,25 30:21
  149:17            113:9 114:7,22     64:6,6 77:23       52:19 80:9         31:16 32:9
reading 61:1        119:12 128:15      79:14,17 104:5     115:25 139:2       35:8 41:14
  74:19             146:4 150:15       113:17           requested 44:21      51:15,18 53:14
reads 145:20        150:16           regarding            52:5               56:8 59:19
ready 24:2        received 53:7        114:15           require 59:6,9       60:13,24 62:6
  88:19 115:12      116:8 131:18     regular 119:9      required 57:14       62:22 63:5
  122:25          receiving 138:18   regulations        requirement 9:9      64:17,18 65:4
real 52:24 64:20 reception             21:25 22:4         23:21 78:20        65:21 67:6,23
  83:15 116:15      105:18,20        rejected 65:17     requirements         67:25 68:2
Realize 64:2        106:4            related 49:13,14     57:11 59:17        71:6 72:1,17
really 9:18,24    Recess 72:20         61:6 84:22       Reservation          73:19,22 75:5
  13:16 23:15       151:19             107:19             54:24              75:7,8,12 76:3
  24:17 39:5      recommend          relationship       residence 79:4       77:24 78:3
  40:15 43:2,2      29:3               7:15 61:8        residency 45:5       81:13,16,18
  52:24 90:21     recommendat...       132:17,20        resolve 147:18       82:9,11,19
  113:6,9 116:9     27:20,23,25      remedy 145:15        149:4              83:19 84:19
  116:15 117:14     28:1,4 29:1,6    remember           resorted 151:7       85:5,7 86:24
  117:20,21         40:1               10:12 11:1       Resources 49:20      86:25 92:1,3
  118:4,17        recommendat...       23:14 92:14        73:8,20 134:21     95:4 99:24
  137:11 140:17     46:2 47:7          105:7 107:13     response 148:24      103:8 105:3,5
  148:4           recommended          117:19           responses 18:15      105:16 106:11
reapply 84:3        34:23 35:2       remind 19:8        responsibilities     108:14,22
Rear 13:10 14:1     39:20,21,23      remove 47:21         13:8 38:2          109:18 111:2,6


                       Executive Reporting Service
                                                                              Page 167

  111:21 112:1,9     132:20            95:13             93:16,17,21        118:14 120:8
  115:11 117:17    roles 33:9        Samantha 1:3        94:2,9,10,20       121:12,13,14
  117:24 119:2,4   room 18:18          34:22 49:4        96:7,12,20         121:21 123:2,4
  120:1 121:9,11     100:9 122:5,21    100:8 103:1       99:5 103:4,5       123:5,18,25
  121:15,18,22       123:3 124:8,21    112:22 113:6      103:13 109:9       124:3 143:6,15
  122:7 123:19       144:4             113:10,22,24    schools 90:12        147:6
  126:7 127:21     roots 97:11,19      114:15 115:24   scope 46:16,16     seeing 114:22
  127:23 128:4     Roughly 13:15       115:25 116:7      46:18 47:1,3,4     117:5 150:16
  128:18,25        RPR 1:23            117:13 118:22     47:8             seen 52:2 53:17
  129:17,25        rules 21:25 22:1    120:22 133:18   Scott 2:10           74:12,21
  130:9 131:23       22:4 76:6         133:24 134:16   scout 2:11           107:23 114:19
  140:16,22          131:17,19,20      139:1,3 143:2     107:19 108:19    self-described
  141:3,12,14      rum 26:22 61:12     143:11,13         109:24 110:6       97:11
  143:25 144:7       97:11,20,22       146:9 148:20      110:11,14,16     sell 6:23 7:1,3
  144:18 146:12    rum-loving          148:24 149:9      110:22 111:9       64:24
  147:8 150:5,6      98:14           Samantha's          111:23,23        sending 149:11
  151:11           rumors 15:23,24     117:25          Scouts 107:15        150:20 151:7
Rights 49:21       run 9:13 23:24    sanctioned 79:6     107:16 108:5     sense 47:9
  54:24              37:8            Santiana 114:14     109:5 110:2,9    sent 116:14,14
ring 1:3 3:8       Runners 97:23       125:25            110:18 111:12      138:12 141:22
  28:18,25 34:22   running 26:23     Sat 148:25          140:23             141:24 143:13
  39:9,21 40:18      61:12 112:3     Saturday          screened 121:5       143:14 144:15
  41:18 43:9,12                        109:15 143:23     121:7              149:2
  44:5,13 49:4              S          149:1           script 60:25       sentiments
  53:24 54:15      safe 140:11       saw 19:17 21:3    scrolls 57:9         140:2
  73:24 79:19      sail 9:3 12:20      117:25 121:20   se 2:6 7:4 48:13   separate 9:16
  87:17 100:8        59:20 94:2,9      122:17 123:8      75:21 96:23        10:25
  103:1 112:22       94:10,25          123:23 124:11   Sea 107:15,16      September
  113:2,23,24        103:13 107:16     131:12 135:20     108:5,19 109:5     29:17 125:18
  117:13 129:2,3   sailboat 88:15    saying 16:24        109:24 110:2,9     125:19,20
  129:4 130:5,19     88:25 93:1        26:17 47:5,10     110:14,18,22       127:15 128:10
  131:12 133:10      98:1 103:20       50:14 54:13       111:9,12         September/Oc...
  133:18,24        sailboating         64:7,8,10         140:23             29:20
  134:16 139:1,4     88:14,25 98:1     67:24 75:13     searched 86:24     serve 24:22
  143:2 145:8,17   sailboats 94:17     76:19 111:16    seasonal 17:15     service 1:16,23
  146:9,19         sailing 7:18,19     111:22 112:24     17:17 108:8        7:4 37:3,8 44:6
  147:13 148:20      7:25 88:14        122:10 137:12   second 114:12        44:22 45:1
  149:20 150:4       90:12 93:9,15     140:17 148:20     129:14             49:13,15 50:4
  151:16             93:16,17,21       148:24          secretary 26:9       50:18 51:7,17
Ring's 44:20         94:15,20 97:10 says 34:13 71:16     51:1               51:18 52:1,6
  47:14 52:19        97:23 99:5        85:6 86:11      section 46:9         52:13,19 53:5
  53:5 73:6          103:4,5           136:12 143:5      78:16 88:12        53:9,14,25
  77:23 79:8       sailor 69:12        143:17          see 9:21 13:9        54:10,16 77:25
  114:15 115:25    sails 92:18 96:7 scheduled            14:18 19:19        114:4 115:6,25
  139:10 145:23      96:20             145:23 146:2      31:5 44:18         116:8,10,18
  147:16 148:24    sales 6:17 7:8,12   147:19            52:1 68:20         117:13 118:19
Road 2:6             96:12 99:14,22 school 6:6 12:20     74:24 96:2         126:3 128:12
role 13:24         salesman 95:12      92:18 93:9,15     104:20 114:9       129:18,20


                        Executive Reporting Service
                                                                                  Page 168

  130:2 131:5,25   skipped 65:2          148:13           state 4:8             133:9 134:15
  132:5,12         skipper 111:18      sound 143:25       stated 56:25          136:1 144:16
  133:25 134:5       111:24,25           149:3 151:15       88:13 95:20         144:20
  134:17 135:1     Skipper's           sounds 62:18         96:9              summons 133:2
  135:17,18,19       149:11 150:19       98:14 150:18     statement 17:18       144:10
  139:1 143:9      Skipping 71:25      Southard 1:12        33:7 35:24        Sunday 109:15
services 7:3       slate 16:15           4:2,10,13          37:17 50:5        support 15:19
  39:12 49:1,20      29:15,16,19         138:1 147:17       70:6 84:25        supposed
set 108:6 146:18   slot 31:17 32:14    space 103:13         123:22 132:8        118:19
  150:15           smile 95:13         speak 19:10        statements          sure 9:24 13:7
sets 88:25         sneak 96:17         speared 66:2         84:23               13:16 14:23
seven 26:4,7,7       97:4              special 81:17      states 1:1 138:16     16:6 18:20
share 12:13        So- 143:8             92:17 119:8        143:8 147:15        23:3,13,16
shared 128:11      social 47:9 88:15   specific 37:6      stating 131:4         35:11 37:19
Sherry 63:19,21      89:1 90:10        specifically         149:9               40:15 43:18
ship 115:20          98:2,4,9,14         49:12            stay 60:17 109:1      47:22 61:2
shoreline 102:19   solicitation        speculation 16:1     139:22              81:7 86:22
short 107:7          126:25 128:6      spend 51:25        stays 29:19           90:8 94:22
shorter 59:15      soliciting 127:5    spoke 40:9         steering 115:20       95:25 99:11,14
shot 150:21        somebody 19:14        42:24            step 60:5,6,18        99:18 100:10
show 23:1 72:13      20:16 21:3        sponsor 105:10       61:24 62:7          107:22 110:10
  72:15,15 87:2      23:17 31:5          106:9 110:18       65:2 67:2,4,12      127:2,4 140:19
  98:18,20 99:1      34:14 96:17       sponsored            68:14 72:12         142:9 144:4
  103:12 137:25      123:8               111:15,17        stepping 24:4         145:9,11
  146:25           somebody's          sponsoring         steps 141:17        surprisingly
showed 18:8          93:17               104:21           steward 75:24         88:18 89:5
showing 29:17      someone's 34:12     sponsorship        stop 5:3,9 102:6    suspend 27:16
shows 98:23        somewhat 15:13        70:18 106:25     stopped 150:1         28:20 47:19
shrift 107:7         108:8             spotlight 137:7    street 82:1         suspended
side 31:19         soon 57:8 136:9     St 5:13 6:7,9,11   Strike 52:17          28:22 47:15,23
signature            137:9               91:7 92:10,11      79:18 135:24      suspension
  143:10           sorry 6:8 9:19      stack 8:23         stuff 94:19           27:22 28:2,7,9
signed 114:14        13:11 14:19       staff 147:15       subject 138:6         28:12,14
similar 58:8,9       15:4 23:5         stamp 101:1          143:5             sway 137:4
  107:19             26:11 27:24       stand 68:4         subjective 69:12    Sweet 107:10
singled 40:18        28:14,14 38:15    standard 58:12     subsection          swim 12:20
sir 4:8 5:12         41:13 44:8        standards 69:2       79:14,17          sworn 4:4
site 86:22           50:24 55:23,24      69:4,11,17       substantial         system 37:8
sitting 18:16        61:16 64:10         70:3 142:7         90:22,22 91:12      69:25
  141:23             66:2 68:3,19      standing 64:2      successful 27:13
situation 24:9       71:9 74:22        stands 53:20,21      95:13                     T
  52:23,25           79:15 83:4          78:5             sudden 134:11       table 76:1
  116:22 117:1       88:14 115:15      start 69:5 113:1   Suite 1:24          tabled 76:8,13
  125:6 126:4        115:24 117:19       123:1 137:8      summer 17:16          80:19,20
  127:15 137:8       118:8 120:11      started 13:18        108:6             take 12:20 13:18
six 31:13 44:17      120:13 126:16       18:7             summertime            33:1 47:7
  44:18 80:6,7       128:14 130:25     starting 127:9       125:15              116:20 137:22
six-month 80:3       136:10 141:21       127:19 142:25    summoned              147:7,23


                         Executive Reporting Service
                                                                                 Page 169

taken 1:13,22      thereabouts          96:8,20,23        told 30:10 37:21     149:5,22
  13:8 16:7 87:9     12:24 14:7       throwing 97:9         126:12 130:13      151:15
takes 31:15        thick 8:23           98:12               131:13 134:15    Tuesday 142:6
  88:12            thing 9:8 10:23    thrown 21:1           148:25             143:18,24
talk 15:23 20:18     18:14 22:2       tie 30:20 31:1,2    tone 149:5         turned 61:11
  20:19 41:3         33:16 52:25      tied 30:15 31:10    Toni 35:1,2        Tuscawilla 2:6
  60:7 62:14         74:23 106:7,23     31:24 32:1          39:20 40:8,9     Twenty-one
  67:21 76:15        106:25 108:6     tieing 31:3,15        40:15 41:12,24     58:16
  88:3 99:4          117:4 140:17     time 1:15 10:9        42:5,6 61:6      two 8:23 10:13
  135:17             141:16             11:23 12:11,14    top 63:18 142:1      12:2 19:13
talked 62:1 68:5   things 9:3 11:25     13:13 17:14,16      142:4 143:15       33:16 60:19
  128:15             16:7,22 19:13      17:23 27:3,5      total 25:24          63:17,22,23
talking 8:23         20:22 33:17        31:15,16,17         26:24 31:13        66:2 81:10,15
  11:5 57:10         43:8 69:12         32:14 35:13         63:23,23,24        81:21,21,23
  74:11,11 76:12     70:23 75:10        42:9 44:3           82:22              82:1,7 91:14
  99:15 105:18       76:3 84:20         52:15 53:2        totally 14:23        91:22,24 97:9
  105:19 106:2       85:23 86:16        55:8 56:23          64:12              98:13 101:16
  120:15 121:22      139:20 140:25      63:12,25 65:7     touch 146:13         101:22 103:6,7
  124:18 136:8       146:10 149:5       71:25 72:2,6,7    touchy 69:17         126:24 127:24
  148:2              150:4              72:20 74:2        touchy-feely         140:14 145:4,5
talks 66:18        think 11:11          78:6 79:2,20        70:2             two-for-one
Tampa 1:2 2:11       13:20 14:23        79:21,24 80:2     tracking 37:16       81:17 82:4
teaching 111:20      22:16 23:20        93:5 96:25        training 60:14     type 15:11 18:25
team 31:18,18        27:2 34:6          97:4 101:8,14     transition           91:14 117:8
  81:12              37:19 58:4,21      101:14 103:9        115:12
tell 7:15 14:25      63:18 65:24,25     105:21 106:19     transitioned               U
  25:7 57:5 71:4     83:24 86:21        112:7,22 113:8      85:16            Uh-huh 18:11
  115:8,21 116:4     87:4 90:17         114:20,22         translate 127:3      41:5 45:17
  126:8 133:22       91:12 92:16,20     117:25 118:25     transportation       68:17 124:22
  142:22 144:8       95:14,17 96:18     119:11 123:12       109:20           Ulmerton 1:24
telling 16:2         98:7 100:10        123:17 124:14     Treasurer 26:10    ultimately 23:11
  80:18 116:24       104:25 112:23      125:10 126:20       27:3,5 84:8,9      28:11
  151:10             117:18 126:1,2     127:7,10 128:6      118:15 119:11    understand 5:1
temperament          127:9 128:21       128:7,9 131:25      120:7 121:17       5:4,8,11 11:21
  118:18             133:1,1 135:5      133:1,2,11          122:2,4,9          20:3 32:1
Ten 100:11           139:3 147:6        134:1 135:5         123:11 124:13      36:12 39:14,19
term 30:4            148:7              139:20 145:10     trick 26:2 56:15     46:7 49:15
terms 9:2,7 23:6   Thirty 83:4,5        149:1,2 151:19    troublesome          55:1 69:23,25
  26:6 29:8 33:9   thought 17:22      times 4:15 42:14      138:17,22          77:16 90:20
  59:24 62:25        23:4 26:19         46:14 71:19         139:5              128:14 134:9
  70:24 103:21       40:2 50:24         87:20 112:17      true 43:22,22,23     134:18,24
test 9:5           three 8:24 14:11   title 10:15 13:2      98:9,10 102:3    understanding
testified 4:4        42:12,24 63:23     42:9                102:4 116:9,11     15:9,22 28:10
  16:17              63:24 66:2       titles 25:10 26:8     151:5              37:15 47:24
testimony 16:18      88:24 97:25      today 5:7 12:25     try 62:14 150:4      51:4 52:23,24
Thank 97:17          112:17 126:24      27:7 73:24        trying 18:19         116:17 133:22
  137:20 140:25      127:24             97:13 125:22        26:2 56:15       understood 5:10
  147:24           three-month          138:4 140:2         115:16 134:7     unfamiliar 50:3


                        Executive Reporting Service
                                                                            Page 170

unfettered           123:15 129:23      84:4           waterfront        108:5,7,9
 103:10,17           131:10 132:16    voted 29:14,14    21:25 22:1       109:4,5,7
 104:2 105:21        133:21 134:13      29:21,22 70:13 way 5:2 7:7 13:5  110:15 111:13
 106:20 107:2        135:7 137:10       72:9,12 76:8    13:7 21:8 24:8   112:17,18
unfounded 16:1       137:14,19,21       76:13           25:1 42:6 59:6   144:11
unilaterally         139:19 140:1     voting 28:19      59:11 64:15,24 weekend 30:12
 76:3 129:3,5        140:13 142:17      34:1,2 76:15    67:1 68:25      weekends 109:8
 130:4               142:21 145:2       94:3 110:7      83:6 91:19       109:14
UNITED 1:1           146:25 147:5,9                     95:24 102:1     weeks 103:6,7
untrue 57:2          148:14 150:2            W          114:3 115:15    welcome 66:22
unusual 134:3        150:13 151:3     wait 43:14        116:20,25        88:19 95:20,22
updates 85:22      verbalize 18:15     119:21 124:16    120:18 137:11    95:25
upkeep 16:6        verbally 19:10      124:16           146:9           went 7:21 14:18
upset 133:15       verification       walk 121:7       we'll 69:5 99:20  70:24 79:18
use 39:24 93:7       38:10             140:7,14 141:1   124:16           141:15 144:20
 103:20            verifies 38:13     walked 118:15    we're 7:4 16:25   146:9
usually 19:3       verify 31:9 38:4    119:15 120:14    57:8 59:14      weren't 4:18
 21:11 22:19         38:16 39:16,24    120:15 124:20    73:23 74:11,11   122:24 137:8
 60:11 62:11,24      43:25            walking 31:5,9    92:19 98:11,12 West 2:4,11
 75:8 77:7         versus 52:2         32:7,8 101:5     105:3,4,18,19 whatsoever 94:3
 92:24 101:7,13      91:18 92:4        103:21           120:15 124:17    110:7 130:3
 101:21 109:19     vet 60:8           want 5:3 22:17    127:14 133:23 wheel 115:20
 118:18            vetted 96:15        46:8,8 48:18     136:8 146:14    When's 65:2
                   vetting 60:15       52:8,11 57:17 we've 20:23         114:22 117:25
       V           Vice 13:10,12       60:10,11,12      32:13 36:7      Why's 85:21
v 1:5                25:12 26:8        77:6 79:15       39:25 71:15     wife 5:15 12:11
vacated 15:17        48:5 63:19        97:15 106:12     74:12 87:7       81:12
value 90:17        view 116:9          130:14 138:17    134:10          willing 88:15
various 13:8         123:4             148:16          wealth 69:14     Windward
  16:8 17:2 20:8   Village 2:3        wanted 7:19      web 45:12 46:20   56:18,19 57:3
  108:10           violated 23:8       15:11 87:24      47:15,19 50:23   85:24 86:1,5
vent 67:17         violating 20:16     89:4,7 145:9     84:25 85:23      86:18,20,21,23
Venza 2:2,3 3:3      21:4,6            145:11 149:3     86:1 95:4 97:8   87:20 99:12
  4:7 34:8,18      violation 49:10    wanting 116:7    website 45:13,21 wins 103:16
  37:22 39:8         129:15 134:19    wants 57:13       45:22 46:1,6    Winward 75:2
  40:21,24 41:20   violations 20:21   warned 130:10     46:12 47:6,12 witness 1:22
  45:9 49:22       void 14:5           135:16,21        47:22,25 85:13   52:11 126:18
  52:16 53:12,19   Volume 1:11        warning 53:3      85:16 86:11,13   148:12
  54:6,19 55:19      151:20            54:4 131:18      88:3,8 89:13    witnessed 53:17
  57:7 69:22       volunteer 17:3      135:10           95:6,7,9 97:12   124:14 135:13
  72:21 73:16      volunteers 17:8    wasn't 9:16 15:2  99:10            135:14,15
  74:17,18,22,25     33:19             15:4,5 24:17    wedding 104:7    witnesses
  75:2,3,23        vote 21:3 25:5      26:2 52:11       104:10 105:10    127:17
  76:10 78:12        27:10,15,18       72:11 113:6,14   105:12,17,19    woman 14:20
  79:11 88:2         29:9,12 36:21     126:3 127:12     105:24 106:3     119:13
  89:19 90:18        65:25 66:13,20    135:23          weddings         women's 97:23
  91:3 95:23         67:15 70:15      water 60:13       104:17          won 103:24
  111:7 114:8,18     71:11 80:11       98:7 107:20     week 61:11       word 5:2


                        Executive Reporting Service
                                                                             Page 171

words 16:25         23:24 30:22      year 11:12,19      12:08:04 3:13      8:19 9:1 10:7
 26:14 54:11,14     33:10,23 35:6      16:11 17:14      12:56 1:15         10:21 11:2
 68:22 86:13        36:6,16 37:14      21:18,18 26:14   125 65:12 81:7     12:3,21 13:17
 98:12 99:23        37:24 38:9         26:16 27:9         81:14 82:4,8     23:11,20 27:1
 117:19 128:16      43:13 44:19        29:16 32:19      12th 143:23        43:14 58:6
work 6:15 7:7       48:7,13,17         33:3 48:22         144:20           64:16 72:8
 13:5 16:8 17:5     49:25 50:8         55:20 56:12      13 136:19,23     2007 43:19,21
 17:7,13,20,20      52:5,8,22 53:4     57:10 71:19      13555 1:17,24      112:25 113:1
 18:6,7,10          54:25 55:4,8       83:13 84:14,19   137 3:10           136:19
 45:20 46:16,16     56:18 64:22        91:10 92:23      14 1:14 29:12    2009 113:2
 46:17,18 47:1      69:24 72:23        98:17,24 99:19   142 3:11         2016 6:19
 47:3,4,8 71:4      73:10,24 74:7      100:1 101:15     145 80:24 82:20  2017 41:24 42:3
 86:7 110:20        75:6,17 76:17      102:11 103:14      82:22 92:5     2018 13:24 14:1
 111:18 140:10      77:19,24 78:17     103:14 105:24    147 3:12           14:6,13 17:12
 149:5,23 150:4     78:25 79:21        107:11 108:7,8   148 3:13           18:7 24:2 27:4
 151:15             84:24 88:8         117:15 118:5,6   15 3:12,13 26:24   35:10,13 38:24
worked 13:7         89:15 90:6,9       128:22 136:21      27:11,15,18,22   39:4 41:23
 149:1              90:14,24 91:4      140:23             28:4,5,8,20      44:5,9,12
working 149:19      91:6,7,13,14     years 5:24 13:18     29:1,9,11        52:19 57:10,10
workings 134:8      91:16 92:11,12     13:23 14:11        46:24 47:1       59:12 60:5
works 45:23         92:15 93:22        23:24 24:21        61:3,14,17       61:21 64:18
world 30:15         94:1 95:1,9,15     48:7 61:3,14       83:24            70:24 72:22
 83:15              96:6,8 97:8        61:17 69:13      150 81:7,15        73:3 114:3,21
wouldn't 69:2       98:5,8,12,18       112:21,23        15th 145:24        114:24 115:9
 125:15 146:7       102:6 103:12       136:19,23          146:2,17         115:10 117:10
Wow 121:24          103:17 104:8     Yep 25:22            147:12 150:14    117:23 118:7
 122:5              104:15 105:15    young 107:16       16 6:20 107:10     125:12,17,19
wrist 101:1         106:16 107:11                         107:23 111:3     125:20,24
write 58:23         108:3,12                Z           160 101:17         128:10,23
writers 89:3        109:10 110:3                        16th 44:12         130:4,10 132:4
written 21:9,10     111:1,11,13             0             114:21         2018/'19 101:9
 58:1 59:5 69:7     112:14,20                1          18 14:16 58:15   2019 1:14 3:10
 97:20 147:13       113:5 136:15                          91:23 128:22     3:11,12,13
                                     1 3:9 114:10,16
wrong 42:20         137:4 138:7                         18,000 48:9        12:25 27:9
                                       114:23 125:25
 67:24              140:4 141:8                         180 30:15,20       39:2,4 41:23
                                       126:6
wrote 149:9         144:22 146:11                       19 128:22          43:22,24 45:14
                                     1.5 95:10
                    146:19                              1965 134:10        47:14 48:23
       X                             1:37:01 3:11
                  yeah 11:6 16:25                                          50:2,9,12,16
X 3:1 101:19                         10 13:18 83:21             2
                    19:11 26:14                                            51:14 53:23
X' 20:24                               97:9 98:13,16    2 3:10 60:18
                    29:12 31:24                                            55:24 56:12,18
Xmas 102:11                            102:25             82:4 137:16,17
                    58:10 64:5                                             56:25 59:16
                                     100 1:24 11:5,6    2,400 91:9,18,19
                    67:16 74:1                                             70:24 71:6
        Y                              65:12              92:4
                    75:9 96:22                                             73:6,17 74:12
yacht 1:6 5:16                       106 5:13           20 5:24 120:20
                    100:12 101:22                                          74:25 76:17
  7:16 10:16                         11 84:1 100:1      200 12:24 36:20
                    102:24 108:9                                           77:19 78:24
  12:4,22 13:6                         107:23 111:3       42:18,19 101:9
                    113:1,3,13,19                                          79:20 80:23
  13:25 14:15                        11:44 147:12         101:11
                    118:10,21                                              81:6 82:10
  15:12 17:19                        114 3:9            2004 7:18 8:4,4
                    134:20 141:24                                          87:6,11 88:7
  18:23 22:7                         12 3:11 143:2


                       Executive Reporting Service
                                                       Page 172

  88:13 95:8       4301 2:11
  96:5 97:7        450 92:6
  127:9,13,20,25   480 92:6
  128:2,24 129:1
  130:8 131:11             5
  132:8,9,25       5 3:13 67:4,13
  133:5,7 136:2      68:14 148:7,10
  136:24 138:12      148:23
  143:2,24         50 30:14
  147:12
2020 112:21               6
207 2:6                    7
21 55:20 58:16
                   7:16 1:15
  58:20,24
                   7:49 3:10 138:12
  110:25
21st 55:24 56:25          8
  136:18           8:19-cv-00772...
22 3:10              1:5
22nd 112:21        80 61:11 101:12
  138:12 142:6       101:21
250 73:3           8th 143:24
25th 5:13,22
29 64:2 88:7               9
29th 88:13 95:8    90 93:24 94:2,4
 96:5 97:7           94:5
                   90-day 97:1
        3
                   905-322 2:3
3 3:11 69:8        931 2:3
  79:14 142:18
  142:19 145:13
30 18:9,10 83:1
300 11:5
30th 83:10,16,17
31 83:12
31st 47:14 83:13
  83:14,18
32667 2:7
33409 2:4
33607 2:11
33704 5:13
33762 1:17,25
35 65:10,20
        4
4 3:3,12 67:2
  147:2,3,7,10
  148:19
40 18:9,10
400 2:11 11:19

                         Executive Reporting Service
